Exhibit 10.41

CH2M HILL COMPANIES, LTD.
CH2M HILL, INC.
OPERATIONS MANAGEMENT INTERNATIONAL, INC.
CH2M HILL INDUSTRIAL DESIGN & CONSTRUCTION, INC.



 

$125,000,000 SENIOR UNSECURED REVOLVING CREDIT AGREEMENT



 

dated as of July 28, 2003



 

WELLS FARGO BANK, NATIONAL ASSOCIATION, Agent and Lead Arranger



 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

1.

Definitions; Certain Rules of Construction

 

 

 

2.

The Credits

 

 

 

 

2.1

Revolving Credit

 

2.2

Swing Line

 

2.3

Currency Equivalents for Multicurrency LIBOR Loans

 

2.4

Letters of Credit

 

2.5

Application of Proceeds

 

2.6

Option to Extend Final Maturity Date

 

 

 

3.

Interest; LIBOR Pricing Options; Fees; Changes in Circumstance, Yield Protection

 

 

 

 

3.1

Interest

 

3.2

LIBOR Pricing Options

 

3.3

Fees

 

3.4

Computations of Interest and Fees

 

3.5

Changes in Circumstances; Yield Protection

 

3.6

European Monetary Union

 

 

 

4.

Payment

 

 

 

 

4.1

Payment at Maturity

 

4.2

Voluntary Payments

 

4.3

Mandatory Prepayments

 

4.4

Letters of Credit

 

4.5

Reborrowing; Application of Payments, Etc

 

4.6

Sharing of Payments, Etc.

 

4.7

Records

 

 

 

5.

Appointment of the Parent; Authorized Representatives

 

 

 

6.

Subsidiary Co-Borrowers and Guarantees

 

 

 

7.

Relationship Among Borrowers

 

 

 

 

7.1

JOINT AND SEVERAL LIABILITY

 

7.2

Waivers of Defenses

 

7.3

Other Transactions

 

7.4

Actions Not Required

 

i

--------------------------------------------------------------------------------


 

 

7.5

No Subrogation

 

7.6

Application of Payments

 

7.7

Recovery of Payment

 

7.8

Borrowers’ Financial Condition

 

7.9

Bankruptcy of the Borrowers

 

7.10

Limitation; Insolvency Laws

 

 

 

8.

Conditions to Extending Credit

 

 

 

 

8.1

Conditions on Initial Closing Date

 

8.2

Conditions to Each Extension of Credit

 

 

 

9.

Covenants

 

 

 

 

9.1

Conduct of Business, Etc.

 

9.2

Insurance

 

9.3

Financial Statements and Other Reporting

 

9.4

Consolidated Net Worth

 

9.5

Fixed Charge Coverage Ratio

 

9.6

Leverage Ratio

 

9.7

Indebtedness

 

9.8

Liens

 

9.9

Transactions with Affiliates

 

9.10

Environmental Laws

 

9.11

Payment of Taxes, Etc

 

9.12

Preservation of Existence, Etc.

 

9.13

Compliance with Terms of Leaseholds

 

9.14

Material Subsidiaries

 

9.15

Mergers, Etc.

 

9.16

Sales, Etc. of Assets

 

9.17

Investments

 

9.18

Distributions, Etc.

 

9.19

Limits on Capital Expenditures

 

9.20

Charter and Bylaws Amendments; Resolutions

 

9.21

Prepayments, Etc. of Indebtedness

 

9.22

Preservation of Rights and Properties

 

9.23

Payment of Obligations

 

9.24

Maintenance of Properties

 

9.25

ERISA

 

9.26

Ownership of the Borrowers

 

9.27

Pari Passu

 

 

 

10.

Representations and Warranties

 

 

 

 

10.1

Organization and Business

 

10.2

Financial Statements and Other Information

 

10.3

No Material Adverse Effect

 

ii

--------------------------------------------------------------------------------


 

 

10.4

Operations in Conformity with Law, Etc.

 

10.5

Litigation

 

10.6

Authorization and Enforceability

 

10.7

No Legal Obstacle to Agreements

 

10.8

Tax Returns

 

10.9

Environmental Regulations

 

10.10

Plans

 

10.11

Consents or Approvals

 

10.12

No Liens

 

10.13

Business Authorizations

 

10.14

Disclosure

 

10.15

Solvency

 

10.16

Investment Company Act

 

10.17

Public Utility Holding Company Act

 

 

 

11.

Defaults

 

 

 

 

11.1

Events of Default

 

11.2

Certain Actions Following an Event of Default

 

11.3

Annulment of Defaults

 

11.4

Waivers

 

 

 

12.

Expenses; Indemnity

 

 

 

 

12.1

Expenses

 

12.2

General Indemnity

 

 

 

13.

The Agent

 

 

 

 

13.1

Authorization and Action

 

13.2

Agent’s Reliance, Etc.

 

13.3

Lender Credit Decision; Agent in its Individual Capacity

 

13.4

Indemnification

 

13.5

Successor Agents

 

 

 

14.

Successors and Assigns; Lender Assignments and Participations

 

 

 

 

14.1

Assignments by Lenders

 

14.2

Credit Participants

 

 

 

15.

Confidentiality

 

 

 

16.

Notices

 

 

 

17.

Course of Dealing; Amendments and Waivers

 

iii

--------------------------------------------------------------------------------


 

18.

Defeasance

 

 

 

19.

Venue; Service of Process

 

 

 

20.

WAIVER OF JURY TRIAL

 

 

21.

Judgment Currency

 

 

 

 

21.1

Conversion Requirements

 

21.2

Change in Rate of Exchange

 

 

 

22.

Setoff

 

 

 

23.

No Third Party Beneficiaries

 

 

 

24.

Further Assurances

 

 

 

25.

General

 

Schedule I

List of Lenders

 

 

Exhibit 2.1.4

Form of Revolving Credit Note

 

 

Exhibit 2.2.2

Form of Swing Line Note

 

 

Exhibit 2.4.2

Form of Letter of Credit Request

 

 

Exhibit 5

Notice of Authorized Representatives

 

 

Exhibit 6

Form of Subsidiary Guarantee

 

 

Exhibit 8.2.1

Form of Notice of Revolving Credit Advance

 

 

Exhibit 9.3.2

Form of Compliance Certificate

 

 

Exhibit 9.17

Existing Investments

 

 

Exhibit 9.3.6A

$53,000,000 Lease Documents

 

 

Exhibit 9.3.6B

$23,000,000 Lease Documents

 

 

Exhibit 9.7

Existing Indebtedness

 

iv

--------------------------------------------------------------------------------


 

Exhibit 10.1

Material Subsidiaries

 

 

Exhibit 10.10

Plans

 

 

Exhibit 14.1.1

Form of Assignment and Acceptance

 

v

--------------------------------------------------------------------------------


 

$125,000,000 SENIOR UNSECURED REVOLVING CREDIT AGREEMENT

 

This Agreement, dated as of July 28, 2003, is entered into by and among CH2M
HILL Companies, Ltd., an Oregon corporation, CH2M HILL, Inc., a Florida
corporation, Operations Management International, Inc., a California
corporation, and CH2M Hill Industrial Design & Construction, Inc., an Oregon
corporation (each a “Borrower,” and collectively, the “Borrowers”), the Lenders
from time to time party hereto and Wells Fargo Bank, National Association, in
its capacity as a Lender and in its capacity as the Issuing Bank and in its
capacity as agent for itself and the other Lenders and in its capacity as lead
arranger.  The parties agree as follows:

 

1.                                       Definitions; Certain Rules of
Construction.  Certain capitalized terms are used in this Agreement and in the
other Credit Documents with the specific meanings defined below in this
Section 1.  Except as otherwise explicitly specified to the contrary or unless
the context clearly requires otherwise, (a) the capitalized term “Section”
refers to sections of this Agreement, (b) the capitalized term “Exhibit” refers
to exhibits to this Agreement, (c) references to a particular Section include
all subsections thereof, (d) the word “including” shall be construed as
“including without limitation”, (e) accounting terms not otherwise defined
herein have the meaning provided under GAAP, (f) references to a particular
statute or regulation include all rules and regulations thereunder and any
successor statute, regulation or rules, in each case as from time to time in
effect, (g) references to a particular Person include such Person’s successors
and assigns to the extent not prohibited by this Agreement and the other Credit
Documents, (h) “or” has the inclusive meaning represented by the phrase “and/or”
and (i) references to “the date hereof” mean the date first set forth above.

 

“Acquisition” means the acquisition of a Person (by merger, consolidation or
stock purchase), or the acquisition of all or substantially all of the assets of
a Person, or the acquisition of any division or similar operating unit of a
Person, or the acquisition of the business of a Person or of the assets
comprising such division, unit or business.

 

“Adjusted EBITDA” means, for any period, the sum of (a) Consolidated Net Income
for such period (excluding the effect of any extraordinary or non-recurring
items (including any gain from the sale of property)), plus (b) an amount which,
in the determination of Consolidated Net Income for such period, has been
deducted for (i) Interest Expense for such period, and (ii) total federal,
state, foreign and other income taxes for such period, and (iii) all
depreciation and amortization for such period, and (iv) total expenses
associated with the non-cash portion of all employee bonus plans for such
period, all as determined in accordance with GAAP.  In addition, if (i) the
Parent or any Subsidiary makes a Permitted Acquisition of a Target during any
fiscal quarter, (ii) the Target becomes a Material Subsidiary as a result of
such Permitted Acquisition, and (iii) the Target’s financial statements for
period(s) including the four fiscal quarters ending at the quarter during which
the Permitted Acquisition occurs (the “Determination Period”) are audited by
independent certified public accountants of recognized national standing
reasonably satisfactory to the Agent, then the reported financial results of the
Target for the Determination Period will be included in determining Adjusted
EBITDA for such Determination Period.  In addition, if the Parent or any
Subsidiary, in compliance with Section 9.16, sells, transfers or otherwise
disposes of the stock of any Material Subsidiary or all or substantially all of
the assets

 

--------------------------------------------------------------------------------


 

of a Material Subsidiary during the Determination Period, then the reported
financial results of such Material Subsidiary for such Determination Period
shall not be included in determining Adjusted EBITDA for such Determination
Period.

 

“Adjusted EBITDAR” means, for any period, the sum of (a) Consolidated Net Income
for such period (excluding the effect of any extraordinary or non-recurring
items (including any gain from the sale of property)), plus (b) an amount which,
in the determination of Consolidated Net Income for such period, has been
deducted for (i) Interest Expense for such period, and (ii) total federal,
state, foreign and other income taxes for such period, and (iii) all
depreciation and amortization for such period, (iv) total expenses associated
with the non-cash portion of all employee bonus plans for such period, and (v)
Lease Expense for such period, all as determined in accordance with GAAP.  In
addition, if (i) the Parent or any Subsidiary makes a Permitted Acquisition of a
Target during any fiscal quarter, (ii) the Target becomes a Material Subsidiary
as a result of such Permitted Acquisition, and (iii) the Target’s financial
statements for the Determination Period are audited by independent certified
public accountants of recognized national standing reasonably satisfactory to
the Agent, then the reported financial results of the Target for the
Determination Period will be included in determining Adjusted EBITDAR for such
Determination Period.  In addition, if the Parent or any Subsidiary, in
compliance with Section 9.16, sells, transfers or otherwise disposes of the
stock of any Material Subsidiary or all or substantially all of the assets of a
Material Subsidiary during the Determination Period, then the reported financial
results of such Material Subsidiary for such Determination Period shall not be
included in determining Adjusted EBITDAR for such Determination Period.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors, officers and
general partners of such Person), controlled by or under direct or indirect
common control with such Person.  A Person shall be deemed to control a
corporation if such Person possesses, directly or indirectly, the power (i) to
vote 10% or more of the securities having ordinary voting power for the election
of directors of such corporation, or (ii) to direct or cause direction of the
management and policies of such corporation, whether through the ownership of
voting securities, by contract or otherwise.

 

“Agent” means Wells Fargo in its capacity as agent for the Lenders hereunder, as
well as its successors in such capacity pursuant to Section 13.5.

 

“Agreement” means this $125,000,000 Senior Unsecured Revolving Credit Agreement,
as from time to time amended, modified and in effect.

 

“Applicable Base Rate Margin” means, on any date, a margin determined by (i) the
Pricing Ratio as of the Initial Closing Date and (ii) thereafter, effective on
the first day of the month commencing after the month in which the Agent
receives the Parent’s financial statements for the Parent’s most recently
completed fiscal quarter, the Pricing Ratio for the most recently completed
fiscal quarter, determined in accordance with the following table:

 

2

--------------------------------------------------------------------------------


 

Pricing Ratio

 

Applicable
Base Rate Margin

 

 

 

 

 

> 2.00 <2.90

 

0.500%

 

> 1.50 <2.00

 

0.250%

 

> 1.00 <1.50

 

0.000%

 

<1.00

 

0.000%

 

 

“Applicable Insolvency Laws” is defined in Section 7.10.

 

“Applicable LIBOR Margin” means, on any date, a margin determined by (i) the
Pricing Ratio as of the Initial Closing Date and (ii) thereafter, effective on
the first day of the month commencing after the month in which the Agent
receives the Parent’s financial statements for the Parent’s most recently
completed fiscal quarter, the Pricing Ratio for the most recently completed
fiscal quarter, determined in accordance with the following table:

 

Pricing Ratio

 

Applicable
LIBOR Margin

 

 

 

 

 

> 2.00 <2.90

 

2.000%

 

> 1.50 <2.00

 

1.750%

 

> 1.00 <1.50

 

1.500%

 

<1.00

 

1.250%

 

 

“Applicable Rate” means, at any date, the sum of:

 

(a)                                  (i)                                    
with respect to each LIBOR Loan, the sum of the Applicable LIBOR Margin plus the
LIBOR Rate;

 

(ii)                                  with respect to each Base Rate Loan, the
sum of the Applicable Base Rate Margin plus the Base Rate; and

 

(iii)                               with respect to each Swing Line Loan, the
Base Rate,

 

plus

 

(b)                                 an additional 2% effective on the day the
Agent notifies the Borrowers that the interest rates hereunder are increasing as
a result of the occurrence and continuance of an Event of Default under
Section 11.1.1 until the earlier of such time as (i) such Event of Default is no
longer continuing, or (ii) such Event of Default is deemed no longer to exist,
in each case pursuant to Section 11.3.

 

“Assignee” is defined in Section 14.1.1.

 

“Assignment and Acceptance” is defined in Section 14.1.1.

 

3

--------------------------------------------------------------------------------


 

“Auditors” is defined in Section 9.3.2(a).

 

“Authorized Representative” means each person designated by the Parent in the
most recent Notice of Authorized Representatives delivered by the Parent to the
Agent as being authorized to request any borrowing or make any interest rate
selection on behalf of the Borrowers, or to give the Agent any other notice
hereunder which is required by the terms of this Agreement to be made through an
Authorized Representative.

 

“Available Credit” means, at any time, the amount by which (a) the Total
Commitment is greater than (b) the aggregate of (i) the aggregate outstanding
principal amount of the Loans at such time, and (ii) the Letter of Credit
Exposure at such time.

 

“Banking Day” means (a) for all purposes other than as covered by clause (b),
any day other than Saturday, Sunday or a day on which commercial banks in
Denver, Colorado are authorized or required by law or other governmental action
to close and (b) if such term is used with reference to a LIBOR Loan, such day
is also a day on which (i) in the case of Dollar LIBOR Loans, dealings between
banks are carried on in United States Dollar deposits, and (ii) in the case of
Multicurrency LIBOR Loans, dealings between banks are carried on in the
applicable Foreign Currency.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Bankruptcy Default” means an Event of Default referred to in Section 11.1.10.

 

“Base Rate” means, on any date, the greater of (a) the rate of interest most
recently announced within Wells Fargo at the San Francisco Office as its prime
rate, as evidenced by the recording thereof in such internal publication or
publications as Wells Fargo may designate, with any change in the prime rate to
be effective as of the day such change is announced within Wells Fargo, and with
the understanding that the prime rate is one of Well Fargo’s base rates and
serves as the basis upon which effective rates of interest are calculated for
those loans making reference thereto, and may not be the lowest rate at which
Wells Fargo makes any loan, or (b) the sum of 0.5% plus the Federal Funds Rate.

 

“Base Rate Loan” means any portion of the outstanding Revolving Credit Loans or
Swing Line Loans by a Lender that bears interest with reference to the Base
Rate.

 

“Bylaws” means all written bylaws, rules, regulations and all other documents
relating to the management, governance or internal regulation of any Person
other than an individual, or interpretive of the Charter of such Person, all as
from time to time in effect.

 

“Capital Expenditures” means, for any Person, for any period, the sum of (a) all
expenditures made, directly or indirectly, by such Person or any of its
Subsidiaries during such period for equipment, fixed assets, real property or
improvements, or for replacements or substitutions therefor or additions
thereto, that have been or are expected to be reflected as additions to
property, plant or equipment on a Consolidated balance sheet of such Person,
plus (b) without duplication of amounts included under clause (a), the aggregate
principal amount of all Indebtedness (including obligations under Capitalized
Leases) assumed or incurred during such period in connection with such
expenditures.

 

4

--------------------------------------------------------------------------------


 

“Capitalized Leases” means, in the case of any Person, (a) all leases that have
been, should be or are expected to be recorded as capital leases on a balance
sheet of such Person in accordance with GAAP, and (b) the principal balance
outstanding under the $23,000,000 Lease Obligations, the $53,000,000 Lease
Obligations, any tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing transaction where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP.

 

“Cash Equivalents” means cash equivalents determined in accordance with GAAP.

 

“CERCLA” means the federal Comprehensive Environmental Response, Compensation
and Liability Act of 1980.

 

“CERCLIS” means the federal Comprehensive Environmental Response Compensation
Liability Information System List (or any successor document) issued under
CERCLA.

 

“Change of Control” means any of the following events:  (a) any “person” or any
syndicate or group deemed a “person” within the meaning of Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
other than the Trustees of the CH2M HILL Employee Stock Plan, has become,
directly or indirectly, the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a person shall be deemed to have
“beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), of 30% or more of the voting power of the voting stock of the Parent
on a fully-diluted basis, after giving effect to the conversion and exercise of
all outstanding warrants, options and other securities of the Parent (whether or
not such securities are then currently convertible or exercisable), or
(b) during any period of two consecutive calendar years, individuals who at the
beginning of such period constituted the board of directors of the Parent cease
for any reason (other than death, disability or expiration of term) to
constitute a majority of the directors of the Parent then in office unless such
new directors were elected by the directors of the Parent who constituted the
board of directors of the Parent at the beginning of such period.

 

“Charges” is defined in Section 3.2.7.

 

“Charter” means the articles of organization, certificate of incorporation,
statute, constitution, joint venture agreement, partnership agreement, trust
indenture, limited liability company agreement or other charter document of any
Person other than an individual, each as from time to time in effect.

 

“Closing Date” means the Initial Closing Date and each other date on which any
extension of credit is made or any Letter of Credit is issued pursuant to
Sections 2.1, 2.2 or 2.4.

 

“Code” means the Federal Internal Revenue Code of 1986.

 

“Commitment” means, with respect to any Lender, such Lender’s obligations to
extend the credits contemplated by Section 2, in the maximum amount as set forth
on Schedule I opposite such Lender’s name, as adjusted under Sections 3.5.7,
4.2.1 or 14.

 

5

--------------------------------------------------------------------------------


 

“Consolidated” means, with respect to any Person’s accounts, the accounts of the
Person and all of its Subsidiaries, or such of its Subsidiaries as may be
specified, consolidated (or combined) in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, the net income (or loss) after
taxes for such period of the Parent and its Subsidiaries on a Consolidated
basis, determined in accordance with GAAP.

 

“Consolidated Net Worth” means, at any reporting date, stockholder’s equity
(minus the aggregate value of any treasury stock) of the Parent and its
Subsidiaries on a Consolidated basis, determined in accordance with GAAP.

 

“Consolidated Total Assets” means as of the date of any determination thereof,
total assets of the Borrowers determined on a Consolidated basis in accordance
with GAAP.

 

“Contingent Obligation” means, with respect to any Person at the time of any
determination, without duplication, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or otherwise:  (a) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness or to purchase (or to advance or
supply funds for the purchase of) any direct or indirect security therefor, (b)
to purchase property, securities, or services for the purpose of assuring the
owner of such Indebtedness of the payment of such Indebtedness, (c) to maintain
working capital, equity capital or other financial statement condition of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
otherwise to protect the owner thereof against loss in respect thereof, or (d)
entered into for the purpose of assuring in any manner the owner of such
Indebtedness of the payment of such Indebtedness or to protect the owner against
loss in respect thereof; provided, that the term “Contingent Obligation” shall
not include endorsements for collection or deposit, in each case in the ordinary
course of business.

 

“Converted Principal Amount” is defined in Section 2.3.1.

 

“Credit Documents” means:

 

(a)                                  this Agreement, the Revolving Credit Notes,
the Swing Line Note, each Letter of Credit, each draft presented or accepted
under a Letter of Credit and the Subsidiary Guarantees and the Fee Letter, each
as from time to time in effect;

 

(b)                                 all financial statements, reports, notices
and certificates delivered to the Agent or any of the Lenders by any Obligor;
and

 

(c)                                  any other present or future agreement or
instrument from time to time entered into among the Borrowers, any of their
Subsidiaries or any other Obligor, on one hand, and the Agent or all the
Lenders, on the other hand, relating to, amending or modifying this Agreement or
any other Credit Document referred to above or which is stated to be a Credit
Document, each as from time to time in effect.

 

6

--------------------------------------------------------------------------------


 

“Credit Obligations” means all present and future liabilities, obligations and
Indebtedness of the Borrowers, any of their Subsidiaries or any other Obligor
owing to the Agent or any Lender (or any Affiliate of a Lender and including the
Issuing Bank) under or in connection with this Agreement or any other Credit
Document, including obligations in respect of principal, interest, reimbursement
obligations under Letters of Credit, fees, Letter of Credit fees, amounts
provided for in Sections 3.2.4, 3.4, 3.5 and 12 and other fees, charges,
indemnities and expenses from time to time owing hereunder or under any other
Credit Document (whether accruing before or after a Bankruptcy Default).

 

“Credit Participant” is defined in Section 14.2.

 

“Current Portion of Long Term Debt” means as of a given date, the amount of the
Borrower’s long-term Indebtedness (other than the amount of the Loans) which
became due during the designated period ending on the designated date.

 

“Default” means any Event of Default and any event or condition which with the
passage of time or giving of notice, or both, would become an Event of Default
and the filing against any Obligor of a petition commencing an involuntary case
under the Bankruptcy Code.

 

“Denver Office” means the principal banking office of Wells Fargo in Denver,
Colorado.

 

“Distributions” means, as to any Person, any dividend or distribution to its
stockholders, partners or members as such.

 

“Dollar LIBOR Loan” means any portion of the outstanding Revolving Credit Loans
by a Lender that bears interest with reference to the LIBOR Base Rate for United
States Dollar deposits.

 

“EBITDA” means, for any period, the sum of (a) Consolidated Net Income for such
period (excluding the effect of any extraordinary or non-recurring items
(including any gain from the sale of property)), plus (b) an amount which, in
the determination of Consolidated Net Income for such period, has been deducted
for (i) Interest Expense for such period, and (ii) total federal, state, foreign
and other income taxes for such period, and (iii) all depreciation and
amortization for such period, all as determined in accordance with GAAP.  In
addition, if (i) the Parent or any Subsidiary makes a Permitted Acquisition of a
Target during any fiscal quarter, (ii) the Target becomes a Material Subsidiary
as a result of such Permitted Acquisition, and (iii) the Target’s financial
statements for the Determination Period are audited by independent certified
public accountants of recognized national standing reasonably satisfactory to
the Agent, then the reported financial results of the Target for the
Determination Period will be included in determining EBITDA for such
Determination Period.  In addition, if the Parent or any Subsidiary, in
compliance with Section 9.16, sells, transfers or otherwise disposes of the
stock of any Material Subsidiary or all or substantially all of the assets of a
Material Subsidiary during the Determination Period, then the reported financial
results of such Material Subsidiary for such Determination Period shall not be
included in determining EBITDA for such Determination Period.

 

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

 

7

--------------------------------------------------------------------------------


 

“EMU Legislation” means legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the “euro”, “euros” or otherwise), being in part the
implementation of the third stage of EMU.

 

“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and guidelines (including consent
decrees and administrative orders) relating to public health and safety and
protection of the environment, including OSHA.

 

“ERISA” means the federal Employee Retirement Income Security Act of 1974.

 

“ERISA Event” means (a) a Reportable Event with respect to a Plan, (b) a
withdrawal by an ERISA Group Person from a Plan subject to Section 4063 of ERISA
during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations which is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by an ERISA Group Person from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate under Section 4041(c) of ERISA, the treatment of a Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Plan or Multiemployer
Plan; (e) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon an ERISA Group Person.

 

“ERISA Group Person” means the Parent, any Subsidiary of the Parent and any
Person which is a member of the controlled group or under common control with
the Parent or any Subsidiary within the meaning of Section 414 of the Code or
section 4001(a)(14) of ERISA.

 

“Euro” means the single currency of Euro Members of the European Union.

 

“Euro Member” mean each state described as a “participating member state” in any
EMU Legislation.

 

“Euro Unit” means the currency unit of Euros.

 

“Event of Default” is defined in Section 11.1.

 

“Federal Funds Rate” means, for any day, the rate (rounded upward to the nearest
1/8%) set forth in the weekly statistical release designated as H.15(519), or
any successor publication, published by the Federal Reserve Bank of New York
(including any such successor, “H.15(519)”) on the preceding Banking Day
opposite the caption “Federal Funds (Effective)” or, if for any relevant day
such rate is not so published on any such preceding Banking Day, the rate for
such day will be the arithmetic mean as determined by the Agent of the rates for
the last transaction in overnight federal funds arranged prior to 9:00 a.m. (New
York City time) on that day by each of three leading brokers of federal funds
transactions in New York City selected by the Agent.

 

8

--------------------------------------------------------------------------------


 

“Fee Letter” means the letter agreement relating to fees among the Borrowers and
the Agent executed in connection with this Agreement.

 

“Final Maturity Date” means July 28, 2006, or such later date to which the Final
Maturity Date has been extended in accordance with Section 2.6.

 

“Financial Officer” means a person whom the Agent in good faith believes to be
the Parent’s chief executive officer, chief financial officer, chief operating
officer, chairman, president, treasurer or any of its vice presidents whose
primary responsibility is for its financial affairs.

 

“Foreign Currency” means such currencies other than United States Dollars as may
be approved by the Lenders in their sole discretion.  Each Foreign Currency must
be one (a) that is freely transferable and convertible into United States
Dollars, and (b) in which deposits are generally available to all the Lenders in
the London interbank market.

 

“Funding Liability” means (a) any deposit which was used (or deemed by
Section 3.2.6 to have been used) to fund any portion of the Loans subject to a
LIBOR Pricing Option, and (b) any portion of the Loans subject to a LIBOR
Pricing Option funded (or deemed by Section 3.2.6 to have been funded) with the
proceeds of any such deposit.

 

“GAAP” means generally accepted accounting principles as from time to time in
effect, including the statements and interpretations of the United States
Financial Accounting Standards Board.

 

“Governmental Authority” means any federal, state, local, provincial or foreign
court or governmental agency, authority, instrumentality or regulatory body.

 

“Guarantee” means, with respect to a specified Person:

 

(a)                                  any guarantee by the specified Person of
the payment or performance of, or any Contingent Obligation by the specified
Person in respect of, any Indebtedness or other obligation of any primary
obligor;

 

(b)                                 any other arrangement whereby credit is
extended to a primary obligor on the basis of any obligation of the specified
Person to a creditor or prospective creditor of such primary obligor, to (i) pay
the Indebtedness of such primary obligor, (ii) purchase an obligation owed by
such primary obligor, (iii) pay for the purchase or lease of assets or services
regardless of the actual delivery thereof or (iv) maintain the capital, working
capital, solvency or general financial condition of such primary obligor;

 

(c)                                  any liability of the specified Person as a
joint venturer whether imposed as a matter of law or by contract; and

 

(d)                                 reimbursement obligations, whether
contingent or matured, of the specified Person with respect to letters of
credit, bankers acceptances, other financial guarantees and interest rate
protection agreements;

 

9

--------------------------------------------------------------------------------


 

in each case whether or not any of the foregoing are reflected on the balance
sheet of the specified Person or in a footnote thereto.

 

“Guarantors” means each domestic Material Subsidiary except the Borrowers.

 

“Hazardous Material” means any pollutant, toxic or hazardous material or waste,
including any “hazardous substance” or “pollutant” or “contaminant” as defined
in section 101(14) of CERCLA or any other Environmental Law or regulated as
toxic or hazardous under RCRA or any other Environmental Law.

 

“Indebtedness” means any of the following items:

 

(a)                                  borrowed money;

 

(b)                                 indebtedness evidenced by notes, debentures
or similar instruments;

 

(c)                                  Capitalized Lease obligations;

 

(d)                                 the deferred purchase price of assets or
securities, including related earnouts, noncompetition and consulting
obligations (other than ordinary trade accounts payable within six months after
the incurrence thereof in the ordinary course of business);

 

(e)                                  mandatory redemption or dividend rights on
capital stock (or other equity);

 

(f)                                    reimbursement obligations, whether
contingent or matured, with respect to letters of credit, bankers acceptances,
other financial guarantees and interest rate protection agreements (without
duplication of other Indebtedness supported or guaranteed thereby); and

 

(g)                                 all Contingent Obligations and all
Guarantees in respect of Indebtedness of others.

 

“Indemnified Party” is defined in Section 12.2.

 

“Initial Closing Date” means such date prior to the Final Maturity Date agreed
to by the Borrowers and the Agent as the first Closing Date hereunder.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Interest Expense” means, for any period, total interest expense (including the
interest component of any Capitalized Leases) of the Parent and its
Subsidiaries, on a Consolidated basis, determined in accordance with GAAP.

 

“Interest Payment Date” means (a) as to Base Rate Loans, the last day of each
calendar quarter and the Final Maturity Date, and (b) as to LIBOR Loans, the
last day of each applicable Interest Period and the Final Maturity Date and in
addition where the applicable Interest Period

 

10

--------------------------------------------------------------------------------


 

for a LIBOR Loan is greater than three months, then also the date three months
from the beginning of the Interest Period and each three months thereafter.

 

“Interest Period” means, as to LIBOR Loans, a period of one, two, three or six
months, as the Borrowers may elect, commencing, in each case, on the date of the
borrowing (including continuations and conversions thereof); provided, however,
(a) if any Interest Period would end on a day which is not a Banking Day, such
Interest Period will be extended to the next succeeding Banking Day and such
extension of time will be included in the computation of interest and fees
(except that where the next succeeding Banking Day falls in the next succeeding
calendar month, then on the next preceding Banking Day), (b) no Interest Period
will extend beyond the Final Maturity Date, and (c) where an Interest Period
begins on a day for which there is no numerically corresponding day in the
calendar month in which the Interest Period is to end, such Interest Period will
end on the last Banking Day of such calendar month.

 

“Investment” means, with respect to a specified Person:

 

(a)                                  any share of capital stock, partnership or
other equity interest, evidence of Indebtedness or other security issued by any
other Person;

 

(b)                                 any loan, advance or extension of credit to,
or contribution to the capital of, any other Person;

 

(c)                                  any Guarantee of the Indebtedness of any
other Person; and

 

(d)                                 any Acquisition.

 

The investments described in the foregoing clauses (a) through (d) are included
in the term “Investment” whether they are made or acquired by purchase,
exchange, issuance of stock or other securities, merger, reorganization or any
other method; provided, however, that the term “Investment” does not include
(i) current trade and customer accounts receivable for property leased, goods
furnished or services rendered in the ordinary course of business and payable in
accordance with customary trade terms, (ii) deposits, advances or prepayments to
suppliers for property leased or licensed, goods furnished and services rendered
in the ordinary course of business, (iii) advances to employees for relocation
and travel expenses, drawing accounts and similar expenditures, (iv) stock or
other securities acquired in connection with the satisfaction or enforcement of
Indebtedness or claims due to the specified Person or as security for any such
Indebtedness or claim, or (v) demand deposits in banks or similar financial
institutions.

 

“Issuing Bank” means Wells Fargo or any successor Agent, in each case in its
capacity as the issuer of a Letter of Credit.

 

“Judgment Currency” is defined in Section 21.1.

 

“Judgment Currency Conversion Date” is defined in Section 21.1.

 

“Key Employee Notes” means (a) notes issued to former employees for the purchase
price of stock redeemed by the Parent in accordance with the stock repurchase
requirements set forth in the Parent’s Bylaws in effect as of the date of this
Agreement, (b) notes issued in the

 

11

--------------------------------------------------------------------------------


 

purchase by the Parent of shares of its common stock under the repurchase rights
set forth in the Parent’s Bylaws, (c) notes issued in the purchase by the Parent
of shares of its common stock on the internal market to balance the supply and
demand for common stock between sellers and buyers, and (d) notes issued to
employees or former employees upon the exercise of (or in satisfaction of) stock
appreciation rights or to pay or satisfy rights under a phantom stock plan.

 

“LC Available Credit” means the lesser of (i) $80,000,000 less the current
Letter of Credit Exposure, or (ii) the Available Credit.

 

“Lease Expense” means, for any period, total lease expense under all operating
leases and Capitalized Leases of the Parent and its Subsidiaries, on a
Consolidated basis, determined in accordance with GAAP.

 

“Legal Requirement” means any present or future requirement imposed upon any of
the Lenders or any of the Borrowers or any of their Subsidiaries by any law,
statute, rule, regulation, directive, order, decree, guideline (or any
interpretation thereof by courts or of administrative bodies) of the United
States, or any jurisdiction in which any LIBOR Office is located or any state or
political subdivision of any of the foregoing, or by any board, governmental or
administrative agency (including any Governmental Authority), central bank or
monetary authority of the United States, any jurisdiction in which any LIBOR
Office is located, or any political subdivision of any of the foregoing.  Any
such requirement imposed on any of the Lenders not having the force of law will
be deemed to be a Legal Requirement for purposes of Section 3 if such Lender
reasonably believes that compliance therewith is in the best interest of such
Lender.

 

“Lender” means each of the Persons listed as lenders on the signature page
hereto, including Wells Fargo in its capacity as a Lender, the Swing Line Lender
and the Issuing Bank, and such other Persons who may from time to time own a
Percentage Interest in the Credit Obligations, but the term “Lender” will not
include any Credit Participant.

 

“Lending Officer” means such individuals whom the Agent may designate by notice
to the Parent from time to time as an officer who may receive telephone requests
for borrowings under Section 2.1.3 or 2.2.1.

 

“Letter of Credit” is defined in Section 2.4.1.

 

“Letter of Credit Agreement” means the Issuing Bank’s standard letter of credit
application and documentation modified to such extent, if any, as the Issuing
Bank deems necessary.

 

“Letter of Credit Exposure” means, at any date, the sum of (a) the aggregate
face amount of all drafts that may then or thereafter be presented by
beneficiaries under all Letters of Credit then outstanding, plus (b) the
aggregate face amount of all drafts that the Issuing Bank has previously
accepted under Letters of Credit but that the Borrowers have not paid to the
Issuing Bank.

 

“LIBOR Base Rate” means, for any Interest Period, the rate of interest at which
United States Dollar deposits (in the case of Dollar LIBOR Loans) or the
applicable Foreign Currency

 

12

--------------------------------------------------------------------------------


 

deposits (in the case of Multicurrency LIBOR Loans) in an amount comparable to
the portion of the Loans as to which a LIBOR Pricing Option has been elected and
which have a term corresponding to such Interest Period are offered to the Agent
in the London interbank market for delivery in immediately available funds at a
LIBOR Office selected by the Agent on the first day of such Interest Period as
determined by the Agent at approximately 11:00 a.m. (London time) two Banking
Days prior to the date upon which such Interest Period is to commence (which
determination by the Agent shall, in the absence of manifest error, be
conclusive).

 

“LIBOR Loan” means a Dollar LIBOR Loan or a Multicurrency LIBOR Loan.

 

“LIBOR Office” means such non-United States office or international banking
facility of any Lender as the Lender may from time to time select.

 

“LIBOR Pricing Options” means the options granted pursuant to Section 3.2.1 to
have the interest on any portion of the Revolving Credit Loans computed on the
basis of a LIBOR Rate.

 

“LIBOR Rate” for any Interest Period means the rate, rounded upward to the next
highest 1/16%, obtained by dividing (a) the LIBOR Base Rate for such Interest
Period by (b) an amount equal to 1 minus the LIBOR Reserve Rate; provided,
however, that if at any time during such Interest Period the LIBOR Reserve Rate
applicable to any outstanding LIBOR Pricing Option changes, the LIBOR Rate for
such Interest Period will automatically be adjusted to reflect such change,
effective as of the date of such change to the extent required by the Legal
Requirement implementing such change.

 

“LIBOR Reserve Rate” means the stated maximum rate (expressed as a decimal) of
all reserves (including any basic, supplemental, marginal or emergency reserve
or any reserve asset), if any, as from time to time in effect, required by any
Legal Requirement to be maintained by any Lender against (a) “Eurocurrency
liabilities” as specified in Regulation D of the Board of Governors of the
Federal Reserve System applicable to LIBOR Pricing Options, (b) any other
category of liabilities that includes deposits by reference to which the
interest rate on portions of the Loans subject to LIBOR Pricing Options is
determined, (c) the principal amount of or interest on any portion of the Loans
subject to a LIBOR Pricing Option or (d) any other category of extensions of
credit, or other assets, that includes loans subject to a LIBOR Pricing Option
by a non-United States office of any of the Lenders to United States residents,
in each case without the benefits of credits for prorations, exceptions or
offsets that may be available to a Lender.

 

“Lien” means, with respect to any specified Person:

 

(a)                                  any lien, encumbrance, mortgage, pledge,
charge or security interest of any kind upon, or securitization of, any property
or assets of the specified Person, whether now owned or hereafter acquired, or
upon the income or profits therefrom;

 

(b)                                 the purchase of, or the agreement to
purchase, any property or asset upon conditional sale or subject to any other
title retention agreement, device or arrangement (including a Capitalized
Lease); and

 

13

--------------------------------------------------------------------------------


 

(c)                                  the sale, assignment, pledge or transfer
for security of any accounts, general intangibles or chattel paper of the
specified Person, with or without recourse.

 

“Loans” means the Revolving Credit Loans and the Swing Line Loans.  “Loan” means
a Revolving Credit Loan or a Swing Line Loan.

 

“MLA Cost” means an addition to the interest rate on a Multicurrency LIBOR Loan
to compensate a Lender for the cost imputed to a Lender in respect of any
Multicurrency LIBOR Loan made during the term of any Multicurrency LIBOR Loan
resulting from the imposition from time to time under or pursuant to the Bank of
England Act 1998 (the “Act”) and/or by the Bank of England and/or the Financial
Services Authority (the “FSA”) (or other United Kingdom governmental authorities
or agencies) of a requirement to place non-interest-bearing deposits or special
deposits (whether interest-bearing or not) with the Bank of England to meet cash
ratio requirements and/or pay fees to the FSA calculated by reference to
liabilities used to fund the Multicurrency LIBOR Loan.

 

“Margin Stock” means “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition, income or prospects of the Parent and its
Subsidiaries (on a Consolidated basis), or (b) the ability of the Obligors
collectively to perform their obligations under the Credit Documents, or (c) the
rights and remedies of the Agent and the Lenders under the Credit Documents.

 

“Material Subsidiary” means any direct or indirect wholly-owned Subsidiary of
the Parent whose gross revenues account for greater than 5% of the Consolidated
annual revenues of the Parent.

 

“Maximum Amount of Credit” is defined in Section 2.1.2

 

“Maximum Rate” is defined in Section 3.2.7.

 

“Multicurrency Available Credit” means the lesser of (i)  the U.S. Dollar
Equivalent of $10,000,000 less the aggregate outstanding balance of all
Multicurrency LIBOR Loans, or (ii) the Available Credit.

 

“Multicurrency LIBOR Loan” means any portion of the outstanding Revolving Credit
Loans by a Lender made in a Foreign Currency that bears interest with reference
to the LIBOR Base Rate for deposits in that Foreign Currency.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any ERISA Group Person is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Notes” means the Revolving Credit Notes and the Swing Line Note.

 

14

--------------------------------------------------------------------------------


 

“Notice of Authorized Representatives” is defined in Section 5.

 

“Notice of Revolving Credit Advance” is defined in Section 2.1.3.

 

“Obligation Currency” is defined in Section 21.1.

 

“Obligor” means any Borrower, any Material Subsidiary and any other Person
guaranteeing or providing collateral for the Credit Obligations.

 

“OSHA” means the federal Occupational Health and Safety Act.

 

“Parent” means CH2M Hill Companies, Ltd., an Oregon corporation.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor entity.

 

“Percentage Interest” means with respect to any Lender, (a) at all times when no
Event of Default under Section 11.1.1 and no Bankruptcy Default exists, the
ratio of the respective Commitment of such Lender divided by the total
Commitments of all Lenders as from time to time in effect and reflected in the
Register, and (b) at all other times, the ratio of the respective amounts of the
outstanding Credit Obligations (including Letter of Credit Exposure) owing to
such Lender in respect of extensions of credit under Section 2 divided by the
total outstanding Credit Obligations owing to all Lenders.

 

“Permitted Acquisition” means an Acquisition that meets the following
conditions:

 

(a)                                  The Agent shall receive at least 10 days
prior written notice of any such proposed Permitted Acquisition for which the
cash consideration exceeds $15,000,000;

 

(b)                                 Such Permitted Acquisition shall only
involve assets or businesses comprising a business, or those assets of a
business, substantially of the type engaged in by the Borrowers as of the date
of this Agreement;

 

(c)                                  Such Permitted Acquisition shall be
consensual and shall have been approved by the Target’s board of directors (and
stockholders to the extent required by applicable law);

 

(d)                                 No additional Indebtedness shall be
incurred, assumed or otherwise reflected on the Consolidated balance sheet of
the Parent and its Subsidiaries after giving effect to the Permitted
Acquisition, except (i) ordinary course trade payables and accrued expenses and
(ii) other assumed Indebtedness not incurred in anticipation of the proposed
Acquisition, provided that upon the assumption of such Indebtedness the
Borrowers would be in compliance with the financial covenants set forth in
Section 9.4 through 9.6 on a pro forma basis, and, provided, further, that
(A) any purchase money Indebtedness or Capitalized Leases assumed are secured
only by the assets of the Target acquired with the proceeds of such purchase
money Indebtedness or Capitalized Leases, (B) any Indebtedness secured by Liens
on real property is in an outstanding principal amount not in excess of the fair
market value of the real property (except this restriction shall not apply if
the aggregate amount of such Indebtedness secured by Liens on real property for

 

15

--------------------------------------------------------------------------------


 

all Permitted Acquisitions does not exceed $2,500,000), and (C) no Indebtedness
secured by accounts receivable shall be assumed;

 

(e)                                  The business and assets of the Target shall
be free of Liens, except Liens permitted in connection with Indebtedness
permitted to be assumed by paragraph (d) of this definition;

 

(f)                                    All necessary or appropriate third party
and government waivers and consents relating to the Permitted Acquisition have
been received; and

 

(g)                                 Prior to becoming contractually committed to
make such Acquisition for which cash consideration exceeds $15,000,000, the
Borrowers shall deliver to the Agent, pro forma Consolidated financial
statements for the Parent and its Subsidiaries, including the Target, for the
four fiscal quarters preceding the date of the Acquisition, in form satisfactory
to the Agent, accompanied by a certificate of a Financial Officer certifying
that after giving effect to such Acquisition, the Borrowers will be in
compliance with the financial covenants set forth in Section 9.4 through 9.6,
and no Default will exist.

 

“Person” means any present or future natural person or any corporation,
association, partnership, joint venture, limited liability, joint stock or other
company, business trust, trust, organization, business or government or any
Governmental Authority or political subdivision thereof.

 

“Plan” means, at any date, any pension benefit plan subject to Title IV of ERISA
maintained, or to which contributions have been made or are required to be made,
by any ERISA Group Person within six years prior to such date.

 

“Pricing Ratio” means, for any period of four consecutive fiscal quarters, the
ratio of Total Funded Debt as of the last day of such period divided by Adjusted
EBITDA for the four fiscal quarters then ended.

 

“RCRA” means the federal Resource Conservation and Recovery Act, 42 U.S.C.
§ 690, et seq.

 

“Refunded Swing Line Loan” is defined in Section 2.2.3.

 

“Register” is defined in Section 14.1.3.

 

“Replacement Lender” is defined in Section 3.5.7.

 

“Reportable Event” means an event that is reportable under Section 4043(c)(1),
(2), (3), (4), (5), (6), (7), (10), (11), (12) or (13) of ERISA and for which a
waiver is not available.

 

“Required Lenders” means, with respect to any approval, consent, modification,
waiver or other action to be taken by the Agent or the Lenders under the Credit
Documents which require action by the Required Lenders, two or more Lenders
owning together at least 66 2/3% of the Percentage Interests.

 

16

--------------------------------------------------------------------------------


 

“Revolving Credit Loan” is defined in Section 2.1.

 

“Revolving Credit Notes” is defined in Section 2.1.4.

 

“San Francisco Office” means the principal banking office of Wells Fargo in San
Francisco, California.

 

“Significant Subsidiary” means any direct or indirect Subsidiary of the Parent
(a) of which the Parent owns or controls 80% or more of the issued and
outstanding stock or other ownership interests and (b) which has total assets as
shown on its balance sheet, determined in accordance with GAAP, exceeding
$750,000.

 

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
Contingent Obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities
including, without limitation, contingent liabilities, of such Person, and
(e) the present saleable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and mature.  In computing the amount of contingent
liabilities at any time, it is intended that such liabilities are to be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Specified Lien” is defined in Section 7.10.

 

“Subsidiary” means any subsidiary required by GAAP to be included in the
Consolidated financial reporting of the Parent (or other specified Person).

 

“Subsidiary Guarantees” is defined in Section 6.

 

“Swing Line Available Credit” means the lesser of (i) $10,000,000 less the
outstanding principal amount of all Swing Line Loans, or (ii) the Swing Line
Lender’s Percentage Interest of the Available Credit.

 

“Swing Line Lender” means Wells Fargo.

 

“Swing Line Loan” is defined in Section 2.2.

 

“Swing Line Note” is defined in Section 2.2.2.

 

“Target” means any Person that the Parent or a Subsidiary proposes to acquire by
merger, stock purchase or by the purchase of all or substantially all of its
assets.

 

17

--------------------------------------------------------------------------------


 

“Tax” means any present or future tax, levy, duty, impost, deduction,
withholding or other charge of whatever nature at any time required by any Legal
Requirement (a) to be paid by any Lender or (b) to be withheld or deducted from
any payment otherwise required hereby to be made to any Lender, in each case on
or with respect to its obligations hereunder, any Loan, any payment in respect
of the Credit Obligations or any Funding Liability not included in the
foregoing; provided, however, that the term “Tax” shall not include taxes
imposed upon or measured by the net income of such Lender (other than
withholding taxes).

 

“Total Commitment” means the aggregate amount of all Commitments.

 

“Total Funded Debt” means all Indebtedness of the Parent and its Subsidiaries.

 

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, a amended
by the Single European Act of 1986 and the Maastricht Treaty (which was signed
at Maastricht on February 7, 1992, and came into force on November 1, 1993, as
amended from time to time).

 

“United States Dollars” means lawful currency of the United States.

 

“Unused Line Percentage” means a percentage per annum determined by the Pricing
Ratio for the preceding fiscal quarter, determined in accordance with the
following table:

 

Pricing Ratio

 

Unused Line Fee

 

 

 

 

 

> 2.00 <2.90

 

0.350%

 

> 1.50 <2.00

 

0.300%

 

> 1.00 <1.50

 

0.250%

 

<1.00

 

0.200%

 

 

“U.S. Dollar Equivalent” means the amount of United States Dollars that would be
realized by converting a Foreign Currency into United States Dollars at
approximately 11:00 a.m. (London time), at the conversion rate or exchange rate
as set forth on the applicable Telerate Screen, on the date of determination;
provided that if more than one rate is listed then the applicable conversion
rate shall be the arithmetic average of such rates.  If for any reason such
conversion rates are not available, the U.S. Dollar Equivalent shall be
calculated using the arithmetic average of the spot buying rates for such
Foreign Currency in United States Dollars as quoted to the Agent by three
foreign exchange dealers of recognized standing in the United States selected by
the Agent at approximately 11:00 a.m. (London time) on any date of
determination.

 

“Wells Fargo” means Wells Fargo Bank, National Association (or any successor
thereto).

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“$23,000,000 Lease Documents” means those documents listed on Exhibit 9.3.6B
attached hereto and incorporated herein by this reference, together with all
renewals, extensions, amendments, modifications and supplements thereto.

 

18

--------------------------------------------------------------------------------


 

“$23,000,000 Lease Obligations” means the Indebtedness of the Borrowers under
the $23,000,000 Lease Documents.

 

“$23,000,000 Lease Transaction” means the lease transaction entered into on or
about March 28, 2002, by the Borrowers and certain other parties pursuant to the
$23,000,000 Lease Documents, for the purpose of constructing, financing the
construction of, and leasing to CH2M Hill, Inc. a new headquarters building for
the Borrowers in Douglas County, Colorado.

 

“$53,000,000 Lease Documents” means those documents listed on Exhibit 9.3.6A
attached hereto and incorporated herein by this reference, together with all
renewals, extensions, amendments, modifications and supplements thereto.

 

“$53,000,000 Lease Obligations” means the Indebtedness of the Borrowers under
the $53,000,000 Lease Documents.

 

“$53,000,000 Lease Transaction” means the $53,000,000 lease transaction entered
into on or about July 2, 2001 by and among the Borrowers and certain other
parties pursuant to the $53,000,000 Lease Documents, for the purpose of
financing the construction of two (2) new headquarters buildings for the
Borrowers in Douglas County, Colorado.

 

2.                                       The Credits.

 

2.1                                 Revolving Credit.

 


2.1.1                        REVOLVING CREDIT LOANS.  SUBJECT TO ALL TERMS AND
CONDITIONS OF THIS AGREEMENT AND SO LONG AS NO DEFAULT EXISTS, FROM TIME TO TIME
ON AND AFTER THE INITIAL CLOSING DATE AND PRIOR TO THE FINAL MATURITY DATE, THE
LENDERS AGREE, SEVERALLY IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS TO MAKE
A REVOLVING CREDIT FACILITY AVAILABLE AS LOANS (EACH, A “REVOLVING CREDIT LOAN”
AND, COLLECTIVELY, THE “REVOLVING CREDIT LOANS”) TO THE BORROWERS, JOINTLY AND
SEVERALLY, IN UNITED STATES DOLLARS OR A FOREIGN CURRENCY, AS APPLICABLE, IN
SUCH AMOUNTS AS MAY BE REQUESTED BY THE PARENT IN ACCORDANCE WITH
SECTION 2.1.3.  THE REVOLVING CREDIT LOANS WILL CONSIST OF BASE RATE LOANS OR
LIBOR LOANS.  THE LENDERS WILL NOT MAKE A REVOLVING CREDIT LOAN TO THE EXTENT
THAT THE AMOUNT OF THE REQUESTED REVOLVING CREDIT LOAN EXCEEDS AVAILABLE
CREDIT.  NO LENDER WILL HAVE AN OBLIGATION TO MAKE A BASE RATE LOAN OR A LIBOR
LOAN TO THE EXTENT THAT THE AMOUNT OF SUCH REQUESTED BASE RATE LOAN OR LIBOR
LOAN EXCEEDS THE LENDER’S PERCENTAGE INTEREST MULTIPLIED BY AVAILABLE CREDIT OR
TO THE EXTENT THAT MAKING SUCH BASE RATE LOAN OR LIBOR LOAN WOULD CAUSE THE
LENDER’S PERCENTAGE INTEREST MULTIPLIED BY THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF ALL LOANS TO EXCEED SUCH LENDER’S COMMITMENT.  THE LENDERS WILL HAVE
NO OBLIGATION TO MAKE A MULTICURRENCY LIBOR LOAN TO THE EXTENT THE AMOUNT OF
SUCH REQUESTED MULTICURRENCY LIBOR LOAN EXCEEDS THE MULTICURRENCY AVAILABLE
CREDIT.


 


2.1.2                        MAXIMUM AMOUNT OF CREDIT.  THE TERM “MAXIMUM AMOUNT
OF CREDIT” MEANS THE LESSER OF (A) $125,000,000 OR (B) THE AMOUNT TO WHICH THE
TOTAL COMMITMENT HAS BEEN PERMANENTLY REDUCED PURSUANT TO SECTION 4.2.1.

 

19

--------------------------------------------------------------------------------


 


2.1.3                        BORROWING REQUESTS.  THE PARENT, ON BEHALF OF THE
APPLICABLE BORROWER, MAY FROM TIME TO TIME REQUEST A REVOLVING CREDIT LOAN UNDER
SECTION 2.1.1 BY PROVIDING TO THE AGENT A NOTICE (WHICH MAY BE GIVEN BY A
TELEPHONE CALL FROM AN AUTHORIZED REPRESENTATIVE RECEIVED BY A LENDING OFFICER
IF PROMPTLY CONFIRMED IN WRITING) (“NOTICE OF REVOLVING CREDIT ADVANCE”).  SUCH
NOTICE OF REVOLVING CREDIT ADVANCE MUST BE DELIVERED NOT LATER THAN 11:00 A.M.
(DENVER TIME) ON THE FIRST BANKING DAY (THIRD BANKING DAY IF ANY PORTION OF SUCH
REVOLVING CREDIT LOAN SHALL BE A DOLLAR LIBOR LOAN AND THE FOURTH BANKING DAY IF
ANY PORTION OF SUCH REVOLVING CREDIT LOAN SHALL BE A MULTICURRENCY LIBOR LOAN)
PRIOR TO THE REQUESTED CLOSING DATE FOR SUCH REVOLVING CREDIT LOAN.  THE NOTICE
MUST SPECIFY (A) THE AMOUNT OF THE REQUESTED REVOLVING CREDIT LOAN, (B) THE NAME
OF THE APPLICABLE BORROWER, (C) WHETHER THE REQUESTED REVOLVING CREDIT LOAN WILL
BE REQUESTED AS DOLLAR LIBOR LOANS, MULTICURRENCY LIBOR LOANS (AND THE
APPLICABLE FOREIGN CURRENCY) OR BASE RATE LOANS, (D) WITH RESPECT TO LIBOR
LOANS, THE INTEREST PERIOD, AND (E) THE REQUESTED CLOSING DATE THEREFOR (WHICH
WILL BE A BANKING DAY).  EACH REVOLVING CREDIT LOAN REQUESTED AS BASE RATE LOANS
WILL BE AT LEAST $500,000 AND AN INTEGRAL MULTIPLE OF $100,000.  EACH REVOLVING
CREDIT LOAN REQUESTED AS DOLLAR LIBOR LOANS WILL BE AT LEAST $2,000,000 AND AN
INTEGRAL MULTIPLE OF $500,000.  EACH REVOLVING CREDIT LOAN REQUESTED AS
MULTICURRENCY LIBOR LOANS WILL BE AT LEAST THE U.S. DOLLAR EQUIVALENT OF
$2,000,000 AND AN INTEGRAL MULTIPLE OF THE U.S. DOLLAR EQUIVALENT OF $500,000. 
UPON RECEIPT OF SUCH NOTICE OF REVOLVING CREDIT ADVANCE, THE AGENT WILL PROMPTLY
INFORM EACH OTHER LENDER (BY TELEPHONING OR OTHERWISE).  IN CONNECTION WITH EACH
REVOLVING CREDIT LOAN, THE PARENT WILL FURNISH TO THE AGENT A CERTIFICATE IN
SUBSTANTIALLY THE FORM OF EXHIBIT 8.2.1.


 


2.1.4                        REVOLVING CREDIT NOTES.  THE AGENT WILL KEEP A
RECORD OF THE REVOLVING CREDIT LOANS.  THE AGGREGATE PRINCIPAL AMOUNT OF EACH
REVOLVING CREDIT LOAN WILL BE DEEMED OWED TO EACH LENDER SEVERALLY IN ACCORDANCE
WITH SUCH LENDER’S PERCENTAGE INTEREST, AND ALL PAYMENTS WILL BE FOR THE ACCOUNT
OF EACH LENDER IN ACCORDANCE WITH ITS PERCENTAGE INTEREST.  THE BORROWERS’
OBLIGATIONS TO REPAY THE REVOLVING CREDIT LOANS, TOGETHER WITH INTEREST THEREON
AS PROVIDED HEREIN, WILL BE EVIDENCED BY A SEPARATE NOTE OF THE BORROWERS IN
SUBSTANTIALLY THE FORM OF EXHIBIT 2.1.4 (THE “REVOLVING CREDIT NOTES”), PAYABLE
TO EACH LENDER IN ACCORDANCE WITH SUCH LENDER’S PERCENTAGE INTEREST IN THE
AGGREGATE PRINCIPAL AMOUNT OF THE REVOLVING CREDIT LOANS.


 


2.1.5                        LENDER FUNDING AND DISBURSEMENT.  EACH LENDER WILL,
BEFORE 10:00 A.M. (DENVER TIME) ON THE CLOSING DATE OF EACH REVOLVING CREDIT
LOAN UNDER SECTION 2.1.1, MAKE AVAILABLE TO THE AGENT AT THE DENVER OFFICE (OR,
AT THE REQUEST OF THE AGENT, IN THE CASE OF A REVOLVING CREDIT LOAN REQUESTED AS
MULTICURRENCY LIBOR LOANS, AT SUCH BANK AS THE AGENT MAY DESIGNATE TO THE
LENDERS) BY DEPOSIT, IN UNITED STATES DOLLARS OR THE APPLICABLE FOREIGN
CURRENCY, IN SAME DAY OR IMMEDIATELY AVAILABLE FUNDS, SUCH LENDER’S PERCENTAGE
INTEREST OF THE AGGREGATE PRINCIPAL AMOUNT OF SUCH REVOLVING CREDIT LOAN.  AFTER
THE AGENT’S RECEIPT OF SUCH FUNDS AND UPON FULFILLMENT OF THE APPLICABLE
CONDITIONS SET FORTH IN SECTION 8, THE AGENT WILL PROMPTLY DISBURSE SUCH FUNDS
IN SAME DAY OR IMMEDIATELY AVAILABLE FUNDS IN THE APPLICABLE FOREIGN CURRENCY IN
THE CASE OF A REVOLVING CREDIT LOAN REQUESTED AS MULTICURRENCY LIBOR LOANS, AND
IN UNITED STATES DOLLARS IN THE CASE OF ALL OTHER REVOLVING CREDIT LOANS, TO THE
BORROWERS.  EACH

 

20

--------------------------------------------------------------------------------


 


REVOLVING CREDIT LOAN WILL BE MADE AT THE DENVER OFFICE BY DEPOSITING THE AMOUNT
THEREOF TO THE GENERAL ACCOUNT OF THE PARENT WITH THE AGENT.


 


2.1.6                        CONTINUATIONS AND CONVERSIONS.  THE BORROWERS WILL
HAVE THE OPTION, ON ANY BANKING DAY, TO CONTINUE EXISTING LIBOR LOANS FOR A
SUBSEQUENT INTEREST PERIOD, TO CONVERT BASE RATE LOANS INTO LIBOR LOANS OR TO
CONVERT LIBOR LOANS INTO BASE RATE LOANS; PROVIDED, HOWEVER, THAT (I) LIBOR
LOANS MAY ONLY BE CONTINUED OR CONVERTED INTO BASE RATE LOANS ON THE LAST DAY OF
THE APPLICABLE INTEREST PERIOD, (II) LIBOR LOANS MAY NOT BE CONTINUED NOR MAY
BASE RATE LOANS BE CONVERTED INTO LIBOR LOANS DURING THE EXISTENCE OF A DEFAULT,
AND (III) ANY REQUEST TO CONTINUE A LIBOR LOAN THAT FAILS TO COMPLY WITH THE
TERMS OF THIS AGREEMENT INCLUDING THE TIME PERIODS IN 2.1.3 OR ANY FAILURE TO
REQUEST A CONTINUATION OF A LIBOR LOAN AT THE END OF AN INTEREST PERIOD SHALL
CONSTITUTE A CONVERSION TO A BASE RATE LOAN ON THE LAST DAY OF THE INTEREST
PERIOD.  ALL CONTINUATIONS AND CONVERSIONS MUST BE MADE UNIFORMLY AND RATABLY
AMONG THE LENDERS.


 


2.1.7                        LENDERS’ OBLIGATIONS TO FUND.  UNLESS THE AGENT HAS
RECEIVED NOTICE FROM A LENDER PRIOR TO THE DATE OF ANY REVOLVING CREDIT LOAN
THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE AGENT THE LENDER’S PERCENTAGE
INTEREST OF THE AGGREGATE PRINCIPAL AMOUNT OF SUCH REVOLVING CREDIT LOAN, THE
AGENT MAY ASSUME THAT THE LENDER HAS MADE ITS PERCENTAGE INTEREST OF THE
AGGREGATE PRINCIPAL AMOUNT OF SUCH REVOLVING CREDIT LOAN AVAILABLE TO THE AGENT
ON THE CLOSING DATE OF SUCH REVOLVING CREDIT LOAN IN ACCORDANCE WITH
SECTION 2.1.5, AND THE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE
AVAILABLE TO THE BORROWERS A REVOLVING CREDIT LOAN IN A CORRESPONDING AMOUNT. 
IF AND TO THE EXTENT THAT A LENDER HAS NOT MADE ITS PERCENTAGE INTEREST OF THE
AGGREGATE PRINCIPAL AMOUNT OF A REVOLVING CREDIT LOAN AVAILABLE TO THE AGENT,
SUCH DEFAULTING LENDER AND THE BORROWERS SEVERALLY AGREE TO REPAY OR PAY TO THE
AGENT FORTHWITH UPON DEMAND THE CORRESPONDING AMOUNT AND TO PAY INTEREST
THEREON, FOR EACH DAY FROM THE APPLICABLE CLOSING DATE THE AMOUNT IS MADE
AVAILABLE TO THE BORROWERS UNTIL THE DATE SUCH AMOUNT IS REPAID OR PAID TO THE
AGENT, AT (I) IN THE CASE OF THE BORROWERS, THE APPLICABLE RATE APPLICABLE AT
SUCH TIME UNDER SECTION 3.1 TO SUCH REVOLVING CREDIT LOAN, AND (II) IN THE CASE
OF THE DEFAULTING LENDER, THE FEDERAL FUNDS RATE FOR THE FIRST TWO BANKING DAYS
AND THE BASE RATE THEREAFTER.  IN ADDITION TO OTHER RIGHTS AND REMEDIES WHICH
THE AGENT MAY HAVE UNDER THE IMMEDIATELY PRECEDING PROVISION OR OTHERWISE, THE
AGENT SHALL BE ENTITLED (I) TO WITHHOLD OR SETOFF AND TO APPLY IN SATISFACTION
OF THE DEFAULTED PAYMENT AND ANY RELATED INTEREST, ANY AMOUNTS OTHERWISE PAYABLE
TO SUCH DEFAULTING LENDER UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
UNTIL SUCH DEFAULTED PAYMENT AND RELATED INTEREST HAS BEEN PAID IN FULL AND SUCH
DEFAULT NO LONGER EXISTS AND (II) TO BRING AN ACTION OR SUIT AGAINST SUCH
DEFAULTING LENDER IN A COURT OF COMPETENT JURISDICTION TO RECOVER THE DEFAULTED
AMOUNT AND ANY RELATED INTEREST.  ANY AMOUNTS RECEIVED BY THE AGENT IN RESPECT
OF A SUCH DEFAULTING LENDER’S BASE RATE LOANS OR LIBOR LOANS SHALL NOT BE PAID
TO SUCH DEFAULTING LENDER AND SHALL BE HELD UNINVESTED BY THE AGENT AND EITHER
APPLIED AGAINST THE PURCHASE PRICE OF SUCH DEFAULTING LENDER’S INTEREST IN THE
CREDIT OBLIGATIONS UNDER SECTION 2.1.8 OR PAID TO SUCH DEFAULTING LENDER UPON
THE DEFAULT OF SUCH DEFAULTING LENDER BEING CURED.


 


2.1.8                        PURCHASE FROM DEFAULTING LENDER.  ANY LENDER THAT
IS NOT A DEFAULTING LENDER AS SET FORTH IN SECTION 2.1.7 SHALL HAVE THE RIGHT,
BUT NOT THE OBLIGATION, IN ITS SOLE

 

21

--------------------------------------------------------------------------------


 


DISCRETION, TO ACQUIRE ALL OF A DEFAULTING LENDER’S INTERESTS, RIGHTS AND
OBLIGATIONS UNDER THE CREDIT DOCUMENTS, THE PORTION OF THE CREDIT OBLIGATIONS AT
THE TIME OWING TO SUCH DEFAULTING LENDER AND THE NOTES HELD BY IT.  IF MORE THAN
ONE LENDER EXERCISES SUCH RIGHT, EACH SUCH LENDER SHALL HAVE THE RIGHT TO
ACQUIRE SUCH INTERESTS ON A PRO RATA BASIS.  UPON ANY SUCH PURCHASE, THE
DEFAULTING LENDER’S INTEREST IN THE CREDIT OBLIGATIONS AND ITS RIGHTS HEREUNDER
(BUT NOT ITS LIABILITY IN RESPECT THEREOF OR UNDER THE CREDIT DOCUMENTS OR THIS
AGREEMENT TO THE EXTENT THE SAME RELATE TO THE PERIOD PRIOR TO THE EFFECTIVE
DATE OF THE PURCHASE) SHALL TERMINATE ON THE DATE OF PURCHASE, AND THE
DEFAULTING LENDER SHALL PROMPTLY EXECUTE ALL DOCUMENTS REASONABLY REQUESTED TO
SURRENDER AND TRANSFER SUCH INTEREST TO THE PURCHASER THEREOF SUBJECT TO AND IN
ACCORDANCE WITH THE REQUIREMENTS SET FORTH IN SECTION 14, INCLUDING AN
ASSIGNMENT AND ACCEPTANCE IN FORM ACCEPTABLE TO THE AGENT.  THE PURCHASE PRICE
FOR THE DEFAULTING LENDER’S INTERESTS, RIGHTS AND OBLIGATIONS UNDER THE CREDIT
DOCUMENTS, THE PORTION OF THE CREDIT OBLIGATIONS AT THE TIME OWING TO SUCH
DEFAULTING LENDER AND THE NOTES HELD BY IT, SHALL BE EQUAL TO THE AMOUNT OF THE
CREDIT OBLIGATIONS THEN OWED TO SUCH DEFAULTING LENDER.  THE PURCHASER SHALL PAY
SUCH PURCHASE PRICE TO THE DEFAULTING LENDER IN SAME DAY OR IMMEDIATELY
AVAILABLE FUNDS ON THE DATE OF SUCH PURCHASE (IT BEING UNDERSTOOD THAT ACCRUED
AND UNPAID INTEREST AND FEES MAY BE PAID PRO RATA TO THE PURCHASING LENDER AND
THE DEFAULTING LENDER BY THE AGENT AT A SUBSEQUENT DATE UPON RECEIPT OF PAYMENT
OF SUCH AMOUNTS FROM THE BORROWERS).  PRIOR TO PAYMENT OF SUCH PURCHASE PRICE TO
A DEFAULTING LENDER, THE AGENT SHALL APPLY AGAINST SUCH PURCHASE PRICE ANY
AMOUNTS RETAINED BY THE AGENT PURSUANT TO THE LAST SENTENCE OF SECTION 2.1.7. 
THE DEFAULTING LENDER SHALL BE ENTITLED TO RECEIVE AMOUNTS OWED TO IT BY THE
BORROWERS UNDER THE CREDIT DOCUMENTS WHICH ACCRUED PRIOR TO THE DATE OF THE
DEFAULT BY THE DEFAULTING LENDER, TO THE EXTENT THE SAME ARE RECEIVED BY THE
AGENT FROM OR ON BEHALF OF THE BORROWERS.  THERE SHALL BE NO RECOURSE AGAINST
ANY LENDER OR THE AGENT FOR THE PAYMENT OF SUCH SUMS EXCEPT TO THE EXTENT OF THE
RECEIPT OF PAYMENTS FROM ANY OTHER PARTY OR IN RESPECT OF THE CREDIT
OBLIGATIONS.  NO SUCH TERMINATION OF ANY DEFAULTING LENDER’S OBLIGATIONS
HEREUNDER AND THE PURCHASE OF SUCH DEFAULTING LENDER’S INTERESTS PURSUANT TO
THIS SECTION 2.1.8 WILL AFFECT (X) ANY LIABILITY OR OBLIGATION OF THE BORROWERS,
THE AGENT OR ANY OTHER LENDER TO SUCH DEFAULTING LENDER WHICH ACCRUED ON OR
PRIOR TO THE DATE OF SUCH PURCHASE, OR (Y) SUCH DEFAULTING LENDER’S RIGHTS
HEREUNDER IN RESPECT OF ANY SUCH LIABILITY OR OBLIGATION.  UPON THE EFFECTIVE
DATE OF SUCH PURCHASE, SUCH DEFAULTING LENDER WILL CEASE TO BE A “LENDER”
HEREUNDER.

 


2.1.9                        LENDERS’ OBLIGATIONS SEVERAL.  THE OBLIGATION OF
EACH LENDER HEREUNDER IS SEVERAL.  THE FAILURE OF ANY LENDER TO MAKE AVAILABLE
ITS PERCENTAGE INTEREST OF THE AGGREGATE PRINCIPAL AMOUNT OF ANY REVOLVING
CREDIT LOAN WILL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION HEREUNDER TO DO
SO ON THE DATE REQUESTED, BUT NO LENDER WILL BE RESPONSIBLE FOR THE FAILURE OF
ANY OTHER LENDER TO MAKE AVAILABLE ITS PERCENTAGE INTEREST OF THE AGGREGATE
PRINCIPAL AMOUNT OF ANY REVOLVING CREDIT LOAN TO BE FUNDED BY SUCH OTHER LENDER.

 

2.2                                 Swing Line.

 


2.2.1                        SWING LINE LOANS.  IN LIEU OF MAKING REVOLVING
CREDIT LOANS, THE SWING LINE LENDER MAY, IN ITS SOLE DISCRETION, ON THE TERMS
AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT, MAKE AVAILABLE TO THE
BORROWERS, FROM TIME TO TIME UNTIL THE FINAL MATURITY

 

22

--------------------------------------------------------------------------------


 


DATE, A SHORT-TERM REVOLVING LOAN (A “SWING LINE LOAN”).  THE SWING LINE LENDER
WILL NOT MAKE A SWING LINE LOAN TO THE EXTENT THAT THE AMOUNT OF SUCH REQUESTED
SWING LINE LOAN EXCEEDS THE SWING LINE AVAILABLE CREDIT.  UNTIL THE FINAL
MATURITY DATE, THE BORROWERS MAY FROM TIME TO TIME BORROW, REPAY AND REBORROW
UNDER THIS SECTION 2.2.1.  EACH SWING LINE LOAN WILL BE MADE UPON WRITTEN OR
TELEPHONIC NOTICE FROM THE PARENT TO THE SWING LINE LENDER ON THE DATE OF
RECEIPT OF SUCH NOTICE IF SUCH DAY IS A BANKING DAY AND IF SUCH NOTICE IS
RECEIVED BEFORE 11:00 A.M. (DENVER TIME), OR IF RECEIVED AFTER 11:00 A.M.
(DENVER TIME), SUCH SWING LINE LOAN SHALL BE MADE ON THE NEXT BANKING DAY. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR THE OTHER CREDIT
DOCUMENTS, EACH SWING LINE LOAN WILL CONSTITUTE A BASE RATE LOAN.  THE BORROWERS
WILL REPAY THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE SWING LINE LOANS
UPON DEMAND BY THE AGENT.  EACH SWING LINE LOAN WILL BE MADE AT THE DENVER
OFFICE BY DEPOSITING THE AMOUNT THEREOF IN UNITED STATES DOLLARS TO THE GENERAL
ACCOUNT OF THE PARENT WITH THE AGENT.  IN CONNECTION WITH EACH SWING LINE LOAN,
BEFORE THE CLOSING DATE OF SUCH SWING LINE LOAN, THE PARENT WILL FURNISH TO THE
AGENT A CERTIFICATE IN SUBSTANTIALLY THE FORM OF EXHIBIT 8.2.1.


 


2.2.2                        SWING LINE NOTE.  THE BORROWERS’ OBLIGATIONS TO
REPAY THE SWING LINE LOANS, TOGETHER WITH INTEREST THEREON AS PROVIDED HEREIN,
WILL BE EVIDENCED BY A SINGLE MASTER PROMISSORY NOTE, IN THE PRINCIPAL AMOUNT OF
$10,000,000, DATED THE INITIAL CLOSING DATE AND SUBSTANTIALLY IN THE FORM OF
EXHIBIT 2.2.2 (THE “SWING LINE NOTE”), PAYABLE TO THE SWING LINE LENDER.  EACH
BORROWER SHALL EXECUTE THE SWING LINE NOTE AND DELIVER THE SAME TO THE AGENT ON
BEHALF OF THE SWING LINE LENDER.  THE ENTIRE UNPAID PRINCIPAL BALANCE OF THE
REVOLVING CREDIT LOANS, THE SWING LINE LOANS AND ALL OTHER NON-CONTINGENT CREDIT
OBLIGATIONS SHALL BE IMMEDIATELY DUE AND PAYABLE IN FULL IN IMMEDIATELY
AVAILABLE FUNDS ON THE FINAL MATURITY DATE IF NOT SOONER PAID IN FULL.


 


2.2.3                        REFUNDING OF SWING LINE LOANS.  THE SWING LINE
LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS SOLE AND ABSOLUTE DISCRETION
WILL, BUT NOT LESS FREQUENTLY THAN WEEKLY, ON BEHALF OF ANY BORROWER (AND EACH
BORROWER HEREBY IRREVOCABLY AUTHORIZES THE SWING LINE LENDER TO SO ACT ON ITS
BEHALF), REQUEST THAT EACH LENDER (INCLUDING THE SWING LINE LENDER) MAKE A BASE
RATE LOAN TO SUCH BORROWER IN AN AMOUNT EQUAL TO SUCH LENDER’S PERCENTAGE
INTEREST OF THE AGGREGATE PRINCIPAL AMOUNT OF SUCH BORROWER’S SWING LINE LOAN(S)
(THE “REFUNDED SWING LINE LOAN”) OUTSTANDING ON THE DATE SUCH NOTICE IS GIVEN. 
UNLESS A BANKRUPTCY DEFAULT EXISTS (IN WHICH EVENT THE PROCEDURES OF
SECTION 2.2.4 WILL APPLY) AND REGARDLESS OF WHETHER THE CONDITIONS PRECEDENT SET
FORTH IN THIS AGREEMENT TO THE MAKING OF A REVOLVING CREDIT LOAN ARE THEN
SATISFIED, EACH LENDER WILL DISBURSE DIRECTLY TO THE AGENT, ITS PERCENTAGE
INTEREST OF THE AGGREGATE PRINCIPAL AMOUNT OF SUCH REVOLVING CREDIT LOAN AS A
BASE RATE LOAN, PRIOR TO 12:00 NOON (DENVER TIME), IN IMMEDIATELY AVAILABLE
FUNDS ON THE BANKING DAY NEXT SUCCEEDING THE DATE SUCH NOTICE IS GIVEN.  THE
PROCEEDS OF SUCH BASE RATE LOANS SHALL BE IMMEDIATELY PAID TO THE SWING LINE
LENDER AND APPLIED TO REPAY THE REFUNDED SWING LINE LOAN OF THE APPLICABLE
BORROWER, AS REQUESTED BY THE SWING LINE LENDER.


 


2.2.4                        PARTICIPATION IN SWING LINE LOANS.  IF, PRIOR TO
REFUNDING A SWING LINE LOAN WITH A REVOLVING CREDIT LOAN PURSUANT TO
SECTION 2.2.3, A BANKRUPTCY DEFAULT EXISTS, THEN EACH LENDER SHALL, ON THE DATE
SUCH REVOLVING CREDIT LOAN WAS TO HAVE BEEN

 

23

--------------------------------------------------------------------------------


 


MADE FOR THE BENEFIT OF THE APPLICABLE BORROWER, PURCHASE FROM THE SWING LINE
LENDER AN UNDIVIDED PARTICIPATION INTEREST IN SUCH SWING LINE LOAN.  UPON
REQUEST, EACH LENDER SHALL PROMPTLY TRANSFER TO THE SWING LINE LENDER, IN
IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF ITS PARTICIPATION.


 


2.2.5                        LENDER’S FUNDING OBLIGATIONS.  EACH LENDER’S
OBLIGATION TO MAKE BASE RATE LOANS IN ACCORDANCE WITH SECTION 2.2.3 AND TO
PURCHASE PARTICIPATING INTERESTS IN ACCORDANCE WITH SECTION 2.2.4 SHALL NOT BE
AFFECTED BY ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH
SUCH LENDER MAY HAVE AGAINST THE AGENT, THE SWING LINE LENDER, ANY BORROWER OR
ANY OTHER PERSON FOR ANY REASON WHATSOEVER.  IF ANY LENDER DOES NOT MAKE
AVAILABLE TO THE SWING LINE LENDER THE AMOUNT REQUIRED PURSUANT TO SECTION 2.2.3
OR SECTION 2.2.4, AS THE CASE MAY BE, THE SWING LINE LENDER SHALL BE ENTITLED TO
RECOVER SUCH AMOUNT ON DEMAND FROM SUCH LENDER, TOGETHER WITH INTEREST THEREON
FOR EACH DAY FROM THE DATE OF NONPAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL AT
THE FEDERAL FUNDS RATE FOR THE FIRST TWO BANKING DAYS AND AT THE BASE RATE
THEREAFTER.


 

2.3                                 Currency Equivalents for Multicurrency LIBOR
Loans.

 


2.3.1                        CONVERSION RATE FOR MULTICURRENCY LIBOR LOANS.  THE
PRINCIPAL AMOUNT OF EACH REVOLVING CREDIT LOAN CONSISTING OF MULTICURRENCY LIBOR
LOANS WHICH IS DENOMINATED IN A FOREIGN CURRENCY (A) WILL BE CONVERTED INTO ITS
U.S. DOLLAR EQUIVALENT ON THE DATE OF THE FUNDING OF SUCH REVOLVING CREDIT LOAN
(THE “CONVERTED PRINCIPAL AMOUNT”), AND THE CONVERTED PRINCIPAL AMOUNT WILL BE
ADDED TO THE PRINCIPAL BALANCE OUTSTANDING UNDER THE REVOLVING CREDIT NOTES ON
THE DATE OF THE FUNDING OF SUCH REVOLVING CREDIT LOAN, AND (B) FROM AND AFTER
ANY SUCH DATE, WILL BE DEEMED TO REMAIN EQUIVALENT TO THE CONVERTED PRINCIPAL
AMOUNT UNTIL THE END OF THE APPLICABLE INTEREST PERIOD NOTWITHSTANDING ANY
FLUCTUATION IN EXCHANGE RATES OCCURRING THEREAFTER.


 


2.3.2                        REVALUATION.  IF AT THE EXPIRATION OF AN INTEREST
PERIOD FOR A REVOLVING CREDIT LOAN CONSISTING OF MULTICURRENCY LIBOR LOANS, SUCH
REVOLVING CREDIT LOAN WILL REMAIN DENOMINATED IN THE SAME FOREIGN CURRENCY FOR A
SUCCEEDING INTEREST PERIOD, THEN THE PRINCIPAL AMOUNT OF SUCH REVOLVING CREDIT
LOAN WILL BE REVALUED BASED ON THE U.S. DOLLAR EQUIVALENT, AND A NEW CONVERTED
PRINCIPAL AMOUNT WILL BE CALCULATED, AS OF THE BANKING DAY PRECEDING THE NEXT
INTEREST PERIOD.


 

2.4                                 Letters of Credit.

 


2.4.1                        ISSUANCE OF LETTERS OF CREDIT.  SUBJECT TO ALL
TERMS AND CONDITIONS OF THIS AGREEMENT AND SO LONG AS NO DEFAULT EXISTS, FROM
TIME TO TIME ON AND AFTER THE INITIAL CLOSING DATE AND PRIOR TO THE FINAL
MATURITY DATE, THE ISSUING BANK WILL ISSUE FOR THE ACCOUNT OF THE BORROWERS
STANDBY AND DOCUMENTARY LETTERS OF CREDIT (THE “LETTERS OF CREDIT”).  THE
ISSUING BANK WILL NOT ISSUE A LETTER OF CREDIT TO THE EXTENT THAT THE FACE
AMOUNT OF SUCH REQUESTED LETTER OF CREDIT EXCEEDS THE LC AVAILABLE CREDIT.


 


2.4.2                        REQUESTS FOR LETTERS OF CREDIT.  THE PARENT, ON
BEHALF OF THE APPLICABLE BORROWER, MAY FROM TIME TO TIME REQUEST A LETTER OF
CREDIT TO BE ISSUED BY PROVIDING A NOTICE FROM AN AUTHORIZED REPRESENTATIVE TO
THE ISSUING BANK WHICH IS ACTUALLY RECEIVED

 

24

--------------------------------------------------------------------------------


 


NOT LESS THAN ONE BANKING DAY PRIOR TO THE REQUESTED CLOSING DATE FOR SUCH
LETTER OF CREDIT SPECIFYING (A) THE AMOUNT OF THE REQUESTED LETTER OF CREDIT,
(B) THE APPLICABLE BORROWER, (C) THE BENEFICIARY THEREOF, (D) THE REQUESTED
CLOSING DATE, AND (E) THE PRINCIPAL TERMS OF THE TEXT FOR SUCH LETTER OF
CREDIT.  EACH LETTER OF CREDIT WILL BE ISSUED BY FORWARDING IT TO THE APPLICABLE
BORROWER OR TO SUCH OTHER PERSON AS DIRECTED IN WRITING BY AN AUTHORIZED
REPRESENTATIVE.  IN CONNECTION WITH THE ISSUANCE OF ANY LETTER OF CREDIT, THE
PARENT SHALL DELIVER TO THE ISSUING BANK CERTIFICATES IN SUBSTANTIALLY THE FORM
OF EXHIBIT 2.4.2 AND EXHIBIT 8.2.1 AND A LETTER OF CREDIT AGREEMENT SIGNED BY
THE APPLICABLE BORROWER, AND SUCH OTHER DOCUMENTS OR ITEMS AS THE ISSUING BANK
MAY REQUIRE PURSUANT TO THE TERMS THEREOF.


 


2.4.3                        FORM AND EXPIRATION OF LETTERS OF CREDIT.  EACH
LETTER OF CREDIT ISSUED UNDER THIS SECTION 2.4 AND EACH DRAFT ACCEPTED OR PAID
UNDER SUCH A LETTER OF CREDIT WILL BE ISSUED, ACCEPTED OR PAID, AS THE CASE MAY
BE, BY THE ISSUING BANK AT ITS PRINCIPAL OFFICE.  NO LETTER OF CREDIT WILL
PROVIDE FOR THE PAYMENT OF DRAFTS DRAWN THEREUNDER, AND NO DRAFT WILL BE
PAYABLE, AT A DATE WHICH IS LATER THAN THE EARLIER OF (A) THE DATE ONE YEAR
AFTER THE DATE OF ISSUANCE, OR (B) THE FINAL MATURITY DATE.  EACH LETTER OF
CREDIT AND EACH DRAFT ACCEPTED UNDER A LETTER OF CREDIT WILL BE IN SUCH FORM AND
MINIMUM AMOUNT, AND WILL CONTAIN SUCH TERMS, AS THE ISSUING BANK AND THE
APPLICABLE BORROWER MAY AGREE UPON AT THE TIME SUCH LETTER OF CREDIT IS ISSUED,
INCLUDING A REQUIREMENT OF NOT LESS THAN THREE BANKING DAYS AFTER PRESENTATION
OF A DRAFT BEFORE PAYMENT MUST BE MADE THEREUNDER.


 


2.4.4                        LENDERS’ PARTICIPATION IN LETTERS OF CREDIT.  UPON
THE ISSUANCE OF ANY LETTER OF CREDIT, A PARTICIPATION THEREIN, IN AN AMOUNT
EQUAL TO EACH LENDER’S PERCENTAGE INTEREST MULTIPLIED BY THE FACE AMOUNT OF SUCH
LETTER OF CREDIT, WILL AUTOMATICALLY BE DEEMED GRANTED BY THE ISSUING BANK TO
EACH LENDER ON THE DATE OF SUCH ISSUANCE AND THE LENDERS WILL AUTOMATICALLY BE
OBLIGATED, AS SET FORTH IN SECTION 13.4, TO REIMBURSE THE ISSUING BANK TO THE
EXTENT OF THEIR RESPECTIVE PERCENTAGE INTERESTS IN SUCH LETTER OF CREDIT FOR ALL
OBLIGATIONS INCURRED BY THE ISSUING BANK TO THIRD PARTIES IN RESPECT OF SUCH
LETTER OF CREDIT NOT REIMBURSED BY THE BORROWERS.  THE AGENT WILL SEND TO EACH
LENDER A CONFIRMATION REGARDING THE PARTICIPATIONS IN LETTERS OF CREDIT
OUTSTANDING DURING EACH MONTH.


 


2.4.5                        PRESENTATION.  THE ISSUING BANK MAY ACCEPT OR PAY
ANY DRAFT PRESENTED TO IT, REGARDLESS OF WHEN DRAWN, IF SUCH DRAFT, THE OTHER
REQUIRED DOCUMENTS AND ANY TRANSMITTAL ADVICE ARE PRESENTED TO THE ISSUING BANK
AND DATED ON OR BEFORE THE EXPIRATION DATE OF THE LETTER OF CREDIT UNDER WHICH
SUCH DRAFT IS DRAWN.  EXCEPT INSOFAR AS WRITTEN INSTRUCTIONS ACTUALLY RECEIVED
ARE GIVEN BY THE APPLICABLE BORROWER EXPRESSLY TO THE CONTRARY WITH REGARD TO,
AND PRIOR TO, THE ISSUING BANK’S ISSUANCE OF ANY LETTER OF CREDIT FOR THE
ACCOUNT OF THE APPLICABLE BORROWER AND SUCH CONTRARY INSTRUCTIONS ARE REFLECTED
IN SUCH LETTER OF CREDIT, THE ISSUING BANK MAY HONOR AS COMPLYING WITH THE TERMS
OF THE LETTER OF CREDIT AND WITH THIS AGREEMENT ANY DRAFTS OR OTHER DOCUMENTS
OTHERWISE IN ORDER SIGNED OR ISSUED BY AN ADMINISTRATOR, EXECUTOR, CONSERVATOR,
TRUSTEE IN BANKRUPTCY, DEBTOR IN POSSESSION, ASSIGNEE FOR BENEFIT OF CREDITORS,
LIQUIDATOR, RECEIVER OR OTHER LEGAL REPRESENTATIVE OF THE PARTY AUTHORIZED UNDER
SUCH LETTER OF CREDIT TO DRAW OR ISSUE SUCH DRAFTS OR OTHER DOCUMENTS.

 

25

--------------------------------------------------------------------------------


 


2.4.6                        PAYMENT OF DRAFTS.  AT SUCH TIME AS THE ISSUING
BANK MAKES ANY PAYMENT ON A DRAFT PRESENTED OR ACCEPTED UNDER A LETTER OF
CREDIT, THE BORROWERS SHALL ON DEMAND PAY TO THE ISSUING BANK IN IMMEDIATELY
AVAILABLE FUNDS THE AMOUNT OF SUCH PAYMENT.  UNLESS THE BORROWERS OTHERWISE PAY
TO THE ISSUING BANK THE AMOUNT REQUIRED BY THE FOREGOING SENTENCE, SUCH AMOUNT
SHALL BE CONSIDERED A REVOLVING CREDIT LOAN UNDER SECTION 2.1.1 AND PART OF THE
LOANS AS IF THE BORROWERS HAD PAID IN FULL THE AMOUNT REQUIRED WITH RESPECT TO
THE LETTER OF CREDIT BY BORROWING SUCH AMOUNT UNDER SECTION 2.1.1.  IN THAT
EVENT, THE ISSUING BANK SHALL NOTIFY EACH OTHER LENDER THAT THE LENDER IS TO
MAKE A REVOLVING CREDIT LOAN TO THE BORROWERS (WHICH SHALL CONSIST OF BASE RATE
LOANS) IN AN AMOUNT EQUAL TO THE LENDER’S PERCENTAGE INTEREST OF THE AGGREGATE
PRINCIPAL AMOUNT OF SUCH REVOLVING CREDIT LOAN; AND, REGARDLESS OF WHETHER THE
CONDITIONS PRECEDENT SET FORTH IN THIS AGREEMENT TO THE MAKING OF A REVOLVING
CREDIT LOAN ARE THEN SATISFIED, EACH LENDER (OTHER THAN THE ISSUING BANK) WILL
DISBURSE DIRECTLY TO THE ISSUING BANK, ITS PERCENTAGE INTEREST OF THE AGGREGATE
PRINCIPAL AMOUNT OF SUCH REVOLVING CREDIT LOAN, PRIOR TO 12:00 NOON (DENVER
TIME), IN IMMEDIATELY AVAILABLE FUNDS ON THE BANKING DAY NEXT SUCCEEDING THE
DATE SUCH NOTICE IS GIVEN.  THE PROCEEDS OF SUCH REVOLVING CREDIT LOAN SHALL BE
APPLIED TO REPAY THE AMOUNT REQUIRED BY THE FIRST SENTENCE OF THIS SECTION.


 


2.4.7                        SUBROGATION.  UPON ANY PAYMENT BY THE ISSUING BANK
UNDER ANY LETTER OF CREDIT AND UNTIL THE REIMBURSEMENT OF THE ISSUING BANK BY
THE BORROWERS WITH RESPECT TO SUCH PAYMENT, THE ISSUING BANK WILL BE ENTITLED TO
BE SUBROGATED TO, AND TO ACQUIRE AND RETAIN, THE RIGHTS WHICH THE PERSON TO WHOM
SUCH PAYMENT IS MADE MAY HAVE AGAINST THE BORROWERS, ALL FOR THE BENEFIT OF THE
LENDERS.  THE BORROWERS WILL TAKE SUCH ACTION AS THE ISSUING BANK MAY REASONABLY
REQUEST, INCLUDING REQUIRING THE BENEFICIARY OF ANY LETTER OF CREDIT TO EXECUTE
SUCH DOCUMENTS AS THE ISSUING BANK MAY REASONABLY REQUEST, TO ASSURE AND CONFIRM
TO THE ISSUING BANK SUCH SUBROGATION AND SUCH RIGHTS, INCLUDING THE RIGHTS, IF
ANY, OF THE BENEFICIARY TO WHOM SUCH PAYMENT IS MADE IN ACCOUNTS RECEIVABLE,
INVENTORY AND OTHER PROPERTIES AND ASSETS OF ANY OBLIGOR.


 


2.4.8                        MODIFICATION, CONSENT, ETC.  IF THE BORROWERS
REQUEST OR CONSENT IN WRITING TO ANY MODIFICATION OR EXTENSION OF ANY LETTER OF
CREDIT, OR WAIVE ANY FAILURE OF ANY DRAFT, CERTIFICATE OR OTHER DOCUMENT TO
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, AND IF THE ISSUING BANK CONSENTS
THERETO, THE ISSUING BANK WILL BE ENTITLED TO RELY ON SUCH REQUEST, CONSENT OR
WAIVER.  THIS AGREEMENT WILL BE BINDING UPON THE BORROWERS WITH RESPECT TO SUCH
LETTER OF CREDIT AS SO MODIFIED OR EXTENDED, AND WITH RESPECT TO ANY ACTION
TAKEN OR OMITTED BY THE AGENT OR THE ISSUING BANK PURSUANT TO ANY SUCH REQUEST,
CONSENT OR WAIVER.


 

2.5                                 Application of Proceeds.

 


2.5.1                        LOAN.  THE BORROWERS WILL APPLY THE PROCEEDS OF THE
LOANS TO PAY FEES AND EXPENSES INCURRED IN CONNECTION WITH THE CREDIT DOCUMENTS
AND FOR GENERAL CORPORATE PURPOSES OF THE BORROWERS AND THEIR SUBSIDIARIES,
INCLUDING PERMITTED ACQUISITIONS.


 


2.5.2                        LETTERS OF CREDIT.  LETTERS OF CREDIT WILL BE
ISSUED ONLY FOR LAWFUL CORPORATE PURPOSES RELATED TO A BORROWER’S BUSINESS AS
THE PARENT HAS REQUESTED IN WRITING.

 

26

--------------------------------------------------------------------------------


 


2.5.3                        SPECIFICALLY PROHIBITED APPLICATIONS.  THE
BORROWERS WILL NOT, DIRECTLY OR INDIRECTLY, APPLY ANY PART OF THE PROCEEDS OF
ANY EXTENSION OF CREDIT MADE PURSUANT TO THE CREDIT DOCUMENTS (A) TO PURCHASE OR
TO CARRY MARGIN STOCK OR (B) TO ANY TRANSACTION PROHIBITED BY LEGAL REQUIREMENTS
OR BY THE CREDIT DOCUMENTS.


 

2.6                                 Option to Extend Final Maturity Date.  So
long as no Default exists, the Borrowers may request, by written notice to the
Lenders, once prior to the first anniversary of the date hereof and once after
the first anniversary of the date hereof but prior to the second anniversary of
the date hereof, that the Final Maturity Date be extended for an additional one
year period.  The Lenders will provide a written response to the Borrowers not
later than 60 days after receipt of such request.  In no event will the Final
Maturity Date be extended without the consent of each of the Lenders, and any
Lender which fails to respond is deemed to have denied the request for extension
of the Final Maturity Date.

 

3.                                       Interest; LIBOR Pricing Options; Fees;
Changes in Circumstance, Yield Protection.

 

3.1                                 Interest.  The Loans will accrue and bear
interest at a rate per annum which will at all times equal the Applicable Rate. 
Any Revolving Credit Loan consisting of Multicurrency LIBOR Loans will have
added to such Loan the MLA Cost associated with such Loans.  Prior to any stated
or accelerated maturity of a Loan, the Borrowers will, on each Interest Payment
Date applicable to Base Rate Loans, pay the accrued and unpaid interest on all
Base Rate Loans.  On each Interest Payment Date applicable to a LIBOR Loan, or
on any earlier termination of any LIBOR Pricing Option applicable to such LIBOR
Loan, the Borrowers will pay the accrued and unpaid interest on the portion of
such Loan which was subject to the applicable LIBOR Pricing Option.  On the
conversion of a LIBOR Loan to a Base Rate Loan or the conversion of a Base Rate
Loan to a LIBOR Loan, the Borrowers will pay the accrued and unpaid interest on
the portion of such Loan which is being converted.  On the stated or any
accelerated maturity of a Loan, the Borrowers will pay all accrued and unpaid
interest on such Loan, including any accrued and unpaid interest on any portion
of such Loan which is subject to a LIBOR Pricing Option.  All payments of
interest will be made in the applicable Foreign Currency, in the case of
Multicurrency LIBOR Loans, and in United States Dollars, in the case of Base
Rate Loans and Dollar LIBOR Loans, in same day or immediately available funds,
not later than 12:00 noon (Denver time) on the due date to the Agent at the
Denver Office for the account of each Lender in accordance with such Lender’s
Percentage Interest; provided, however, that at the request of the Agent,
payments of interest on Multicurrency LIBOR Loans will be made in the applicable
Foreign Currency in immediately available funds to such account at such bank as
the Agent may designate to the Parent, no later than 12:00 noon (local time in
the place where such bank is located) on the due date.

 

3.2                                 LIBOR Pricing Options.

 


3.2.1                        ELECTION OF LIBOR PRICING OPTIONS.  SUBJECT TO ALL
TERMS AND CONDITIONS OF THIS AGREEMENT AND SO LONG AS NO DEFAULT EXISTS, THE
BORROWERS MAY FROM TIME TO TIME, BY IRREVOCABLE NOTICE GIVEN BY AN AUTHORIZED
REPRESENTATIVE TO THE AGENT ACTUALLY RECEIVED NOT LESS THAN THREE BANKING DAYS
PRIOR TO THE COMMENCEMENT OF THE INTEREST PERIOD SELECTED IN SUCH NOTICE, ELECT
TO HAVE SUCH PORTION OF THE REVOLVING CREDIT LOANS AS THE PARENT MAY SPECIFY IN
SUCH NOTICE ACCRUE AND BEAR INTEREST DURING THE INTEREST

 

27

--------------------------------------------------------------------------------


 


PERIOD SO SELECTED AT THE APPLICABLE RATE COMPUTED ON THE BASIS OF THE LIBOR
RATE.  IN THE EVENT THE BORROWERS AT ANY TIME FAIL TO ELECT A LIBOR PRICING
OPTION UNDER THIS SECTION 3.2.1 FOR ANY PORTION OF THE REVOLVING CREDIT LOANS,
THEN SUCH PORTION OF THE REVOLVING CREDIT LOANS WILL ACCRUE AND BEAR INTEREST AT
THE APPLICABLE RATE COMPUTED ON THE BASIS OF THE BASE RATE.  NO ELECTION OF A
LIBOR PRICING OPTION WILL BECOME EFFECTIVE:


 

(A)                                  IF, PRIOR TO THE COMMENCEMENT OF ANY SUCH
INTEREST PERIOD, THE AGENT DETERMINES THAT (I) AS A RESULT OF THE ADOPTION OF OR
CHANGE IN ANY LEGAL REQUIREMENT OR IN THE INTERPRETATION OR APPLICATION THEREOF
AFTER THE INITIAL CLOSING DATE, THE ELECTING OR GRANTING OF THE LIBOR PRICING
OPTION IN QUESTION WOULD BE ILLEGAL, (II) LIBOR DEPOSITS IN AN AMOUNT COMPARABLE
TO THE PRINCIPAL AMOUNT OF THE REVOLVING CREDIT LOANS AS TO WHICH SUCH LIBOR
PRICING OPTION HAS BEEN ELECTED AND WHICH HAVE A TERM CORRESPONDING TO THE
PROPOSED INTEREST PERIOD ARE NOT READILY AVAILABLE IN THE LONDON INTERBANK
MARKET, (III) BY REASON OF CIRCUMSTANCES AFFECTING THE LONDON INTERBANK MARKET,
ADEQUATE AND REASONABLE METHODS DO NOT EXIST FOR ASCERTAINING THE INTEREST RATE
APPLICABLE TO SUCH DEPOSITS FOR THE PROPOSED INTEREST PERIOD, OR (IV) REVOLVING
CREDIT LOANS CANNOT BE MADE IN THE APPLICABLE FOREIGN CURRENCY; OR

 

(B)                                 IF ANY LENDER HAS ADVISED THE AGENT BY
TELEPHONE OR OTHERWISE AT OR PRIOR TO 11:00 A.M. (DENVER TIME) ON THE SECOND
BANKING DAY PRIOR TO THE COMMENCEMENT OF SUCH PROPOSED INTEREST PERIOD (AND HAS
SUBSEQUENTLY CONFIRMED IN WRITING) THAT, AFTER REASONABLE EFFORTS TO DETERMINE
THE AVAILABILITY OF SUCH LIBOR DEPOSITS, SUCH LENDER REASONABLY ANTICIPATES THAT
LIBOR DEPOSITS IN AN AMOUNT EQUAL TO THE PERCENTAGE INTEREST OF SUCH LENDER IN
THE PORTION OF THE REVOLVING CREDIT LOANS AS TO WHICH SUCH LIBOR PRICING OPTION
HAS BEEN ELECTED AND WHICH HAVE A TERM CORRESPONDING TO THE INTEREST PERIOD IN
QUESTION WILL NOT BE OFFERED IN THE LONDON INTERBANK MARKET TO SUCH LENDER AT A
RATE OF INTEREST THAT DOES NOT EXCEED THE ANTICIPATED LIBOR BASE RATE (UNLESS
THE FOREGOING RESULTS FROM A DETERIORATION SUBSEQUENT TO THE DATE HEREOF IN THE
CREDITWORTHINESS OF SUCH LENDER OR A CHANGE IN THE AVAILABILITY OF LIBOR MARKETS
TO SUCH LENDER PURSUANT TO LEGAL OR REGULATORY RESTRICTIONS).

 

If such notice is given pursuant to Section 3.2.2 in connection with (a) or (b)
above, (i) any LIBOR Loans requested to be made on the first day of such
Interest Period shall be made as Base Rate Loans, (ii) any Base Rate Loans that
were to have been converted on the first day of such Interest Period to, and
LIBOR Loans that were to have been continued as, LIBOR Loans shall be converted
to or continued as Base Rate Loans, and (iii) any outstanding LIBOR Loans shall
be converted, on the first day of such Interest Period, to Base Rate Loans. 
Until such notice has been withdrawn by the Agent, no further LIBOR Loans shall
be made or continued as such, nor shall the Borrowers have the right to convert
Base Rate Loans to LIBOR Loans.  If such notice is given in connection with any
request for a Multicurrency LIBOR Loan, the requested Revolving Credit Loan
shall be made in United States Dollars.

 


3.2.2                        NOTICE TO LENDERS AND BORROWERS.  THE AGENT WILL
PROMPTLY INFORM EACH LENDER (BY TELEPHONE OR OTHERWISE) OF EACH NOTICE RECEIVED
BY IT FROM THE PARENT PURSUANT TO SECTION 3.2.1 AND OF THE INTEREST PERIOD
SPECIFIED IN SUCH NOTICE.  UPON DETERMINATION

 

28

--------------------------------------------------------------------------------


 


BY THE AGENT OF THE LIBOR RATE FOR SUCH INTEREST PERIOD OR IN THE EVENT SUCH
ELECTION WILL NOT BECOME EFFECTIVE, THE AGENT WILL PROMPTLY NOTIFY THE PARENT
AND EACH LENDER (BY TELEPHONE OR OTHERWISE) OF THE LIBOR RATE SO DETERMINED OR
WHY SUCH ELECTION DID NOT BECOME EFFECTIVE, AS THE CASE MAY BE.


 


3.2.3                        SELECTION OF INTEREST PERIODS FOR LIBOR LOANS. 
INTEREST PERIODS WILL BE SELECTED SO THAT:


 

(A)                                  NO MORE THAN 12 LIBOR PRICING OPTIONS WILL
BE OUTSTANDING AT ANY TIME;

 

(B)                                 NO MORE THAN THREE REVOLVING CREDIT LOANS
CONSISTING OF MULTICURRENCY LIBOR LOANS HAVING DIFFERENT INTEREST PERIODS WILL
BE OUTSTANDING AT ANY TIME; AND

 

(C)                                  NO INTEREST PERIOD WILL EXPIRE LATER THAN
THE FINAL MATURITY DATE.

 


3.2.4                        ADDITIONAL INTEREST.  IF ANY LIBOR LOAN IS REPAID,
OR ANY LIBOR PRICING OPTION IS TERMINATED FOR ANY REASON (INCLUDING ACCELERATION
OF MATURITY), ON A DATE WHICH IS PRIOR TO THE LAST BANKING DAY OF THE INTEREST
PERIOD APPLICABLE TO SUCH LIBOR PRICING OPTION, THE BORROWERS WILL PAY TO THE
AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH SUCH LENDER’S PERCENTAGE
INTEREST, IN ADDITION TO ANY INTEREST OTHERWISE PAYABLE HEREUNDER, AN AMOUNT
EQUAL TO THE PRESENT VALUE (CALCULATED IN ACCORDANCE WITH THIS SECTION 3.2.4) OF
INTEREST FOR THE UNEXPIRED PORTION OF SUCH INTEREST PERIOD ON THE PORTION OF ANY
REVOLVING CREDIT LOANS SO REPAID, OR AS TO WHICH A LIBOR PRICING OPTION WAS SO
TERMINATED, AT A PER ANNUM RATE EQUAL TO THE EXCESS, IF ANY, OF (A) THE RATE
APPLICABLE TO SUCH LIBOR PRICING OPTION MINUS (B) THE RATE OF INTEREST
OBTAINABLE BY THE AGENT UPON THE PURCHASE OF DEBT SECURITIES CUSTOMARILY ISSUED
BY THE TREASURY OF THE UNITED STATES WHICH HAVE A MATURITY DATE APPROXIMATING
THE LAST BANKING DAY OF SUCH INTEREST PERIOD.  THE PRESENT VALUE OF SUCH
ADDITIONAL INTEREST WILL BE CALCULATED BY DISCOUNTING THE AMOUNT OF SUCH
INTEREST FOR EACH DAY IN THE UNEXPIRED PORTION OF SUCH INTEREST PERIOD FROM SUCH
DAY TO THE DATE OF SUCH REPAYMENT OR TERMINATION AT A PER ANNUM INTEREST RATE
EQUAL TO THE INTEREST RATE DETERMINED PURSUANT TO CLAUSE (B) OF THE PRECEDING
SENTENCE, AND BY ADDING ALL SUCH AMOUNTS FOR ALL SUCH DAYS DURING SUCH PERIOD. 
THE DETERMINATION BY THE AGENT OF SUCH AMOUNT OF INTEREST WILL, IN THE ABSENCE
OF MANIFEST ERROR, BE CONCLUSIVE.  FOR PURPOSES OF THIS SECTION 3.2.4, IF ANY
PORTION OF ANY REVOLVING CREDIT LOAN WHICH WAS TO HAVE BEEN SUBJECT TO A LIBOR
PRICING OPTION IS NOT OUTSTANDING ON THE FIRST DAY OF THE INTEREST PERIOD
APPLICABLE TO SUCH LIBOR PRICING OPTION, OTHER THAN FOR REASONS DESCRIBED IN
SECTION 3.2.1(A) AND 3.2.1(B) OR AS A DIRECT RESULT OF A LENDER’S FAILURE TO
MAKE ITS PORTION OF SUCH REVOLVING CREDIT LOAN, THE BORROWERS WILL BE DEEMED TO
HAVE TERMINATED SUCH LIBOR PRICING OPTION.


 


3.2.5                        VIOLATION OF LEGAL REQUIREMENTS.  IF THE ADOPTION
OF OR CHANGE IN ANY LEGAL REQUIREMENT OR IN THE INTERPRETATION OR APPLICATION
THEREOF APPLICABLE TO ANY LENDER AFTER THE INITIAL CLOSING DATE PREVENTS ANY
LENDER FROM FUNDING OR MAINTAINING THROUGH THE PURCHASE OF DEPOSITS IN THE
LONDON INTERBANK MARKET ANY PORTION OF THE REVOLVING CREDIT LOANS SUBJECT TO A
LIBOR PRICING OPTION OR OTHERWISE FROM GIVING EFFECT TO SUCH LENDER’S
OBLIGATIONS AS CONTEMPLATED BY SECTION 3.2, (A) THE AGENT MAY BY NOTICE TO THE
BORROWERS TERMINATE ALL OF THE AFFECTED LIBOR PRICING OPTIONS, (B) THE PORTION
OF THE

 

29

--------------------------------------------------------------------------------


 


REVOLVING CREDIT LOANS SUBJECT TO SUCH TERMINATED LIBOR PRICING OPTIONS SHALL
IMMEDIATELY BEAR INTEREST THEREAFTER AT THE APPLICABLE RATE COMPUTED ON THE
BASIS OF THE BASE RATE, AND (C) THE BORROWERS SHALL MAKE ANY PAYMENT REQUIRED BY
SECTION 3.2.4.


 


3.2.6                        FUNDING PROCEDURE.  THE LENDERS MAY FUND ANY
PORTION OF THE REVOLVING CREDIT LOANS SUBJECT TO A LIBOR PRICING OPTION OUT OF
ANY FUNDS AVAILABLE TO THE LENDERS.  REGARDLESS OF THE SOURCE OF THE FUNDS
ACTUALLY USED BY ANY OF THE LENDERS TO FUND ANY PORTION OF THE REVOLVING CREDIT
LOANS SUBJECT TO A LIBOR PRICING OPTION, HOWEVER, ALL AMOUNTS PAYABLE HEREUNDER,
INCLUDING THE INTEREST RATE APPLICABLE TO ANY SUCH PORTION OF THE REVOLVING
CREDIT LOANS AND THE AMOUNTS PAYABLE UNDER SECTIONS 3.2.4 AND 3.5, WILL BE
COMPUTED AS IF EACH LENDER HAD ACTUALLY FUNDED SUCH LENDER’S PERCENTAGE INTEREST
IN SUCH PORTION OF THE REVOLVING CREDIT LOANS THROUGH THE PURCHASE OF DEPOSITS
IN SUCH AMOUNT OF THE TYPE BY WHICH THE LIBOR BASE RATE WAS DETERMINED, WITH A
MATURITY THE SAME AS THE APPLICABLE INTEREST PERIOD RELATING THERETO AND THROUGH
THE TRANSFER OF SUCH DEPOSITS FROM AN OFFICE OF THE LENDER HAVING THE SAME
LOCATION AS THE APPLICABLE LIBOR OFFICE TO ONE OF SUCH LENDER’S OFFICES IN THE
UNITED STATES.


 


3.2.7                        INTEREST RATE LIMITATION. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, IF AT ANY TIME THE APPLICABLE RATE TO ANY LOAN, TOGETHER
WITH ALL FEES, CHARGES AND OTHER AMOUNTS THAT ARE TREATED AS INTEREST ON SUCH
LOAN UNDER APPLICABLE LAW (COLLECTIVELY, THE “CHARGES”), SHALL EXCEED THE
MAXIMUM LAWFUL RATE (THE “MAXIMUM RATE”) THAT MAY BE CONTRACTED FOR, CHARGED,
TAKEN, RECEIVED OR RESERVED BY A LENDER IN ACCORDANCE WITH APPLICABLE LAW, THE
RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER, TOGETHER WITH ALL
CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE MAXIMUM RATE AND, TO
THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE BEEN PAYABLE IN
RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE OPERATION OF THIS
SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES PAYABLE TO SUCH LENDER
IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED (BUT NOT ABOVE THE
MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER WITH INTEREST
THEREON AT THE FEDERAL FUNDS RATE TO THE DATE OF REPAYMENT, SHALL HAVE BEEN
RECEIVED BY SUCH LENDER.


 

3.3                                 Fees.

 


3.3.1                        UNUSED LINE FEE.  THE BORROWERS SHALL PAY THE AGENT
FOR THE ACCOUNT OF THE LENDERS IN ACCORDANCE WITH THE LENDERS’ RESPECTIVE
COMMITMENTS, IN ARREARS ON THE LAST BANKING DAY OF EACH CALENDAR QUARTER, FOR
THE PERIOD FROM THE DATE OF THIS AGREEMENT TO THE FINAL MATURITY DATE, AN UNUSED
LINE FEE EQUAL TO THE UNUSED LINE PERCENTAGE OF THE AVERAGE AVAILABLE CREDIT,
CALCULATED DAILY, DURING SUCH CALENDAR QUARTER OR PORTION THEREOF.  PAYMENT
SHALL BE MADE BY AUTOMATIC DEDUCTION FROM THE PARENT’S GENERAL ACCOUNT WITH THE
AGENT, AND THE AGENT WILL NOTIFY THE PARENT OF THE AMOUNT OF THE FEE.


 


3.3.2                        LETTER OF CREDIT FEES.  THE BORROWERS SHALL PAY TO
THE AGENT FOR THE BENEFIT OF THE LENDERS A LETTER OF CREDIT ISSUANCE FEE (WHICH
SHALL BE NON-REFUNDABLE EVEN IF ANY LETTER OF CREDIT IS TERMINATED OR CANCELED
BEFORE ITS STATED EXPIRATION DATE) EQUAL TO (I) THE UNDRAWN AMOUNT OF EACH
STANDBY LETTER OF CREDIT MULTIPLIED BY THE APPLICABLE LIBOR MARGIN PER ANNUM
APPLIED FOR A PERIOD EQUAL TO THE TERM OF SUCH LETTER OF CREDIT, AND (II) THE
FACE AMOUNT OF EACH DOCUMENTARY LETTER OF CREDIT MULTIPLIED BY 0.25% PER

 

30

--------------------------------------------------------------------------------


 


ANNUM APPLIED FOR A PERIOD EQUAL TO THE TERM OF SUCH LETTER OF CREDIT, WHICH
FEES SHALL BE PAYABLE UPON ISSUANCE OF EACH LETTER OF CREDIT AND QUARTERLY IN
ARREARS THEREAFTER; PROVIDED, HOWEVER, THAT THE BORROWERS SHALL NOT BE REQUIRED
TO PAY THE INITIAL FEE DUE UPON ISSUANCE WITH RESPECT TO LETTERS OF CREDIT
ISSUED ON THE DATE HEREOF.  THE BORROWERS WILL PAY TO THE ISSUING BANK, FOR ITS
OWN ACCOUNT, FEES UPON THE OCCURRENCE OF CERTAIN ACTIVITY WITH RESPECT TO ANY
LETTER OF CREDIT, INCLUDING, WITHOUT LIMITATION, THE TRANSFER, CANCELLATION OR
AMENDMENT OF ANY LETTER OF CREDIT, DETERMINED IN ACCORDANCE WITH THE ISSUING
BANK’S STANDARD FEES AND CHARGES THEN IN EFFECT.


 


3.3.3                        ADMINISTRATIVE FEES.  THE BORROWERS AGREE TO PAY TO
THE AGENT, FOR ITS OWN ACCOUNT, THE FEES IN ACCORDANCE WITH THE TERMS OF THE FEE
LETTER.


 

3.4                                 Computations of Interest and Fees.  For
purposes of this Agreement, interest (except interest on Multicurrency LIBOR
Loans), commitment fees and Letter of Credit fees (and any other amount
expressed as interest or such fees) will be computed on the basis of a 360-day
year for actual days elapsed.  For purposes of this Agreement, interest on
Multicurrency LIBOR Loans will be computed on the basis of a 365- or 366-day
year for actual days elapsed.  Except as provided in the definition of Interest
Period with respect to LIBOR Loans, if any payment required by this Agreement is
due on a day that is not a Banking Day, such payment will be made on the next
succeeding Banking Day and such extension of time will be included in the
computation of interest and fees.

 

3.5                                 Changes in Circumstances; Yield Protection.

 


3.5.1                        RESERVE REQUIREMENTS, ETC.  IF THE ADOPTION OR
CHANGE IN ANY LEGAL REQUIREMENT OR IN THE INTERPRETATION OR APPLICATION THEREOF
APPLICABLE TO ANY LENDER, OR COMPLIANCE BY ANY LENDER WITH ANY REQUEST OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY CENTRAL BANK OR
OTHER GOVERNMENTAL AUTHORITY, IN EACH CASE MADE SUBSEQUENT TO THE INITIAL
CLOSING DATE, SHALL (A) IMPOSE, MODIFY, INCREASE OR DEEM APPLICABLE ANY
INSURANCE ASSESSMENT, RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST
ANY FUNDING LIABILITY OR THE LETTERS OF CREDIT, (B) IMPOSE, MODIFY, INCREASE OR
DEEM APPLICABLE ANY OTHER REQUIREMENT OR CONDITION WITH RESPECT TO ANY FUNDING
LIABILITY OR THE LETTERS OF CREDIT, OR (C) CHANGE THE BASIS OF TAXATION OF
FUNDING LIABILITIES OR PAYMENTS IN RESPECT OF ANY LETTER OF CREDIT (OTHER THAN
CHANGES IN THE RATE OF TAXES MEASURED BY THE OVERALL NET INCOME OF SUCH LENDER)
AND THE EFFECT OF ANY OF THE FOREGOING SHALL BE TO INCREASE THE COST TO ANY
LENDER OF ISSUING, MAKING, FUNDING OR MAINTAINING ITS RESPECTIVE PERCENTAGE
INTEREST IN ANY PORTION OF THE REVOLVING CREDIT LOANS SUBJECT TO A LIBOR PRICING
OPTION OR ANY LETTER OF CREDIT, TO REDUCE THE AMOUNTS RECEIVED OR RECEIVABLE BY
SUCH LENDER UNDER THIS AGREEMENT OR TO REQUIRE SUCH LENDER TO MAKE ANY PAYMENT
OR FOREGO ANY AMOUNTS OTHERWISE PAYABLE TO SUCH LENDER UNDER THIS AGREEMENT
(OTHER THAN ANY TAX OR ANY RESERVES THAT ARE INCLUDED IN COMPUTING THE LIBOR
RESERVE RATE), THEN SUCH LENDER MAY CLAIM COMPENSATION FROM THE BORROWERS UNDER
SECTION 3.5.5.


 


3.5.2                        ALL PAYMENTS OF THE CREDIT OBLIGATIONS WILL BE MADE
WITHOUT SET-OFF OR COUNTERCLAIM AND FREE AND CLEAR OF ANY DEDUCTIONS, INCLUDING
DEDUCTIONS FOR TAXES, UNLESS THE BORROWERS ARE REQUIRED BY LAW TO MAKE SUCH
DEDUCTIONS.  IF (A) ANY LENDER IS SUBJECT

 

31

--------------------------------------------------------------------------------


 


TO ANY TAX WITH RESPECT TO ANY PAYMENT OF THE CREDIT OBLIGATIONS OR ITS
OBLIGATIONS HEREUNDER, OR (B) THE BORROWERS ARE REQUIRED TO WITHHOLD OR DEDUCT
ANY TAX ON ANY PAYMENT ON THE CREDIT OBLIGATIONS, THEN SUCH LENDER MAY CLAIM
COMPENSATION FROM THE BORROWERS UNDER SECTION 3.5.5.  WHENEVER TAXES MUST BE
WITHHELD BY THE BORROWERS WITH RESPECT TO ANY PAYMENTS OF THE CREDIT
OBLIGATIONS, THE BORROWERS WILL PROMPTLY FURNISH TO THE AGENT FOR THE ACCOUNT OF
THE APPLICABLE LENDER OFFICIAL RECEIPTS (TO THE EXTENT THAT THE RELEVANT
GOVERNMENTAL AUTHORITY DELIVERS SUCH RECEIPTS) EVIDENCING PAYMENT OF ANY TAXES
SO PAID.  IF THE BORROWERS FAIL TO PAY ANY SUCH TAXES WHEN DUE OR FAIL TO REMIT
TO THE AGENT FOR THE ACCOUNT OF THE APPLICABLE LENDER THE REQUIRED RECEIPTS
EVIDENCING PAYMENT OF ANY SUCH TAXES SO WITHHELD OR DEDUCTED, THE BORROWERS
SHALL INDEMNIFY THE AFFECTED LENDER FOR ANY INCREMENTAL TAXES AND INTEREST OR
PENALTIES THAT MAY BECOME PAYABLE BY SUCH LENDER AS A RESULT OF ANY SUCH
FAILURE.  IF ANY LENDER RECEIVES A REFUND OF ANY TAXES FOR WHICH IT HAS RECEIVED
PAYMENT FROM THE BORROWERS UNDER THIS SECTION 3.5.2, SUCH LENDER SHALL PROMPTLY
PAY THE AMOUNT TO THE BORROWERS, TOGETHER WITH ANY INTEREST THEREON ACTUALLY
EARNED BY SUCH LENDER.  EACH LENDER AGREES THAT IT WILL DELIVER TO THE PARENT
AND THE AGENT, UPON THE REASONABLE REQUEST OF THE PARENT OR THE AGENT, EITHER
(I) A STATEMENT THAT IT IS INCORPORATED UNDER THE LAWS OF THE UNITED STATES OR A
STATE THEREOF, OR (II) IF IT IS NOT SO INCORPORATED, TWO DULY COMPLETED COPIES
OF THE APPLICABLE UNITED STATES INTERNAL REVENUE SERVICE FORMS, CERTIFYING THAT
SUCH LENDER IS ENTITLED TO RECEIVE PAYMENTS UNDER THIS AGREEMENT WITHOUT
DEDUCTION OR WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES.


 


3.5.3                        CAPITAL ADEQUACY.  IF ANY LENDER DETERMINES THAT
THE ADOPTION OR BECOMING EFFECTIVE OF, OR ANY CHANGE IN, OR ANY CHANGE BY ANY
CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY IN THE INTERPRETATION OR
ADMINISTRATION OF ANY LEGAL REQUIREMENT REGARDING CAPITAL ADEQUACY OF BANKS OR
BANK HOLDING COMPANIES, OR THE COMPLIANCE BY SUCH LENDER OR ITS PARENT
CORPORATION, WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER
OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH CENTRAL BANK OR GOVERNMENTAL
AUTHORITY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON THE
CAPITAL OF SUCH LENDER AND ITS AFFILIATES AS A CONSEQUENCE OF SUCH LENDER’S
COMMITMENT TO MAKE THE EXTENSIONS OF CREDIT CONTEMPLATED HEREBY, OR SUCH
LENDER’S MAINTENANCE OF THE EXTENSIONS OF CREDIT CONTEMPLATED HEREBY, TO A LEVEL
BELOW THAT WHICH SUCH LENDER COULD HAVE ACHIEVED BUT FOR SUCH COMPLIANCE (TAKING
INTO CONSIDERATION THE POLICIES OF SUCH LENDER AND ITS AFFILIATES WITH RESPECT
TO CAPITAL ADEQUACY IMMEDIATELY BEFORE SUCH COMPLIANCE AND ASSUMING THAT THE
CAPITAL OF SUCH LENDER AND ITS AFFILIATES WAS FULLY UTILIZED PRIOR TO SUCH
COMPLIANCE) BY AN AMOUNT DEEMED BY SUCH LENDER TO BE MATERIAL, THEN SUCH LENDER
MAY CLAIM COMPENSATION FROM THE BORROWERS UNDER SECTION 3.5.5.


 


3.5.4                        REGULATORY CHANGE.  IF ANY LENDER DETERMINES THAT
(A) ANY CHANGE IN ANY LEGAL REQUIREMENT (INCLUDING ANY NEW LEGAL REQUIREMENT)
AFTER THE DATE HEREOF WILL DIRECTLY OR INDIRECTLY (I) REDUCE THE AMOUNT OF ANY
SUM RECEIVABLE BY SUCH LENDER WITH RESPECT TO THE LOANS OR THE LETTERS OF CREDIT
OR THE RETURN TO BE EARNED BY SUCH LENDER ON THE LOANS OR THE LETTERS OF CREDIT,
(II)  IMPOSE A COST ON SUCH LENDER OR ANY AFFILIATE OF SUCH LENDER THAT IS
ATTRIBUTABLE TO THE MAKING OR MAINTAINING OF, OR SUCH LENDER’S COMMITMENT TO
MAKE, ITS PORTION OF THE LOANS OR THE LETTERS OF CREDIT, OR (III) REQUIRE ANY
LENDER OR ANY AFFILIATE OF SUCH LENDER TO MAKE ANY PAYMENT ON, OR CALCULATED BY

 

32

--------------------------------------------------------------------------------


 


REFERENCE TO, THE GROSS AMOUNT OF ANY AMOUNT RECEIVED BY SUCH LENDER UNDER ANY
CREDIT DOCUMENT (OTHER THAN TAXES OR INCOME OR FRANCHISE TAXES), AND (B) SUCH
INCREASED COST OR PAYMENT WILL NOT BE FULLY COMPENSATED FOR BY AN ADJUSTMENT IN
THE APPLICABLE RATE OR THE LETTER OF CREDIT FEES, THEN SUCH LENDER MAY CLAIM
COMPENSATION FROM THE BORROWERS UNDER SECTION 3.5.5.


 


3.5.5                        COMPENSATION CLAIM.  WITHIN 15 DAYS AFTER THE
RECEIPT BY THE PARENT OF A CERTIFICATE FROM ANY LENDER SETTING FORTH WHY IT IS
CLAIMING COMPENSATION UNDER SECTION 3.5 AND COMPUTATIONS (IN REASONABLE DETAIL)
OF THE AMOUNT THEREOF AND A DESCRIPTION OF SUCH LENDER’S EFFORTS TO MITIGATE
SUCH AMOUNTS AS REQUIRED BY SECTION 3.5.6, THE BORROWERS WILL PAY TO SUCH LENDER
SUCH ADDITIONAL AMOUNTS AS SUCH LENDER SETS FORTH IN SUCH CERTIFICATE AS
SUFFICIENT FULLY TO COMPENSATE IT ON ACCOUNT OF THE FOREGOING PROVISIONS OF
SECTION 3.5 TOGETHER WITH INTEREST ON SUCH AMOUNT FROM THE 15TH DAY AFTER
RECEIPT OF SUCH CERTIFICATE UNTIL PAYMENT IN FULL THEREOF AT THE BASE RATE.  THE
DETERMINATION BY SUCH LENDER OF THE AMOUNT TO BE PAID TO IT AND THE BASIS FOR
COMPUTATION WILL, IN THE ABSENCE OF MANIFEST ERROR, BE CONCLUSIVE.  IN
DETERMINING SUCH AMOUNT, SUCH LENDER MAY USE ANY REASONABLE AVERAGING AND
ATTRIBUTION METHODS.  THE BORROWERS WILL BE ENTITLED TO REPLACE ANY SUCH LENDER
IN ACCORDANCE WITH SECTION 3.5.7.


 


3.5.6                        MITIGATION.  EACH LENDER WILL TAKE SUCH
COMMERCIALLY REASONABLE STEPS AS IT MAY DETERMINE ARE NOT MATERIALLY
DISADVANTAGEOUS TO IT, INCLUDING CHANGING LENDING OFFICES TO THE EXTENT
FEASIBLE, IN ORDER TO REDUCE AMOUNTS OTHERWISE PAYABLE BY THE BORROWERS TO SUCH
LENDER PURSUANT TO SECTIONS 3.2.4 AND 3.5 OR TO MAKE LIBOR PRICING OPTIONS
AVAILABLE UNDER SECTIONS 3.2.1 AND 3.2.5.  IN ADDITION, THE BORROWERS WILL NOT
BE RESPONSIBLE FOR COSTS (A) UNDER SECTION 3.5, ARISING MORE THAN 90 DAYS PRIOR
TO RECEIPT BY THE PARENT OF THE CERTIFICATE FROM THE AFFECTED LENDER PURSUANT TO
SECTION 3.5.5 OR (B) UNDER SECTION 3.2.4, ARISING FROM THE TERMINATION OF LIBOR
PRICING OPTIONS MORE THAN 90 DAYS PRIOR TO THE DEMAND BY THE AGENT FOR PAYMENT
UNDER SECTION 3.2.4.


 


3.5.7                        REPLACEMENT OF LENDERS.  ON EACH OCCASION THAT A
LENDER EITHER MAKES A DEMAND FOR COMPENSATION PURSUANT TO SECTION 3.5.5 IN AN
AMOUNT IN EXCESS OF THE AMOUNT THAT THE BORROWERS WOULD HAVE HAD TO PAY PURSUANT
TO SUCH SECTION IF SUCH LENDER’S COMMITMENT WERE HELD BY WELLS FARGO OR IS
UNABLE TO FUND OR MAINTAIN LIBOR LOANS PURSUANT TO SECTION 3.2.1, THE BORROWERS
MAY, UPON AT LEAST 10 BANKING DAYS’ PRIOR WRITTEN NOTICE TO EACH OF SUCH LENDER
AND THE AGENT, IN WHOLE PERMANENTLY REPLACE THE COMMITMENT OF SUCH LENDER;
PROVIDED, HOWEVER, THAT THE BORROWERS WILL REPLACE SUCH COMMITMENT WITH THE
COMMITMENT OF A COMMERCIAL BANK WHICH IS REASONABLY SATISFACTORY TO THE
REMAINING LENDERS (A “REPLACEMENT LENDER”).  SUCH REPLACEMENT LENDER WILL UPON
THE EFFECTIVE DATE OF REPLACEMENT PURCHASE THE CREDIT OBLIGATIONS OWED TO SUCH
REPLACED LENDER FOR THE AGGREGATE AMOUNT THEREOF AND WILL THEREUPON FOR ALL
PURPOSES BECOME A “LENDER” HEREUNDER.  SUCH NOTICE FROM THE BORROWERS WILL
SPECIFY AN EFFECTIVE DATE FOR THE REPLACEMENT OF SUCH LENDER’S COMMITMENT, WHICH
DATE WILL NOT BE EARLIER THAN THE TENTH DAY AFTER THE DAY SUCH NOTICE IS GIVEN. 
ON THE EFFECTIVE DATE OF ANY REPLACEMENT OF SUCH LENDER’S COMMITMENT PURSUANT TO
THIS SECTION 3.5.7, THE BORROWERS WILL PAY TO THE AGENT FOR THE ACCOUNT OF SUCH
LENDER (I) ANY AMOUNTS DUE TO SUCH LENDER TO THE DATE OF SUCH REPLACEMENT,
(II) ACCRUED INTEREST ON THE PRINCIPAL AMOUNT OF OUTSTANDING BASE RATE LOANS AND
LIBOR LOANS MADE BY SUCH LENDER TO THE DATE OF SUCH

 

33

--------------------------------------------------------------------------------


 


REPLACEMENT, AND (III) THE AMOUNTS PAYABLE TO SUCH LENDER PURSUANT TO
SECTIONS 3.2.4 AND 3.5, AS APPLICABLE.  THE BORROWERS WILL BE LIABLE TO SUCH
REPLACED LENDER FOR COSTS THAT SUCH LENDER MAY SUSTAIN OR INCUR PURSUANT TO
SECTION 3.5.2 AS A DIRECT CONSEQUENCE OF REPAYMENT OF SUCH LENDER’S PERCENTAGE
INTEREST OF THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS.  UPON THE EFFECTIVE
DATE OF REPAYMENT OF ANY LENDER’S COMMITMENT PURSUANT TO THIS SECTION 3.5.7,
SUCH LENDER WILL CEASE TO BE A “LENDER” HEREUNDER.  NO SUCH TERMINATION OF ANY
SUCH LENDER’S COMMITMENT AND THE PURCHASE OF SUCH LENDER’S PERCENTAGE INTEREST
OF THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS PURSUANT TO THIS SECTION 3.5.7
WILL AFFECT (X) ANY LIABILITY OR OBLIGATION OF THE BORROWERS OR ANY OTHER LENDER
TO SUCH TERMINATED LENDER WHICH ACCRUED ON OR PRIOR TO THE DATE OF SUCH
TERMINATION, OR (Y) SUCH TERMINATED LENDER’S RIGHTS HEREUNDER IN RESPECT OF ANY
SUCH LIABILITY OR OBLIGATION.


 

3.6                                 European Monetary Union.

 


3.6.1                        EURO.  IF (I) ANY FOREIGN CURRENCY CEASES TO BE
LAWFUL CURRENCY OF THE STATE ISSUING THE SAME AND IS REPLACED BY EUROS OR
(II) ANY FOREIGN CURRENCY AND EUROS ARE AT THE SAME TIME BOTH RECOGNIZED BY THE
CENTRAL BANK OR COMPARABLE GOVERNMENTAL AUTHORITY OF THE STATE ISSUING SUCH
CURRENCY AS LAWFUL CURRENCY OF SUCH STATE, THEN ANY AMOUNT PAYABLE HEREUNDER BY
ANY PARTY (INCLUDING THE FUNDING OF A MULTICURRENCY LIBOR LOAN) IN SUCH FOREIGN
CURRENCY SHALL INSTEAD BE PAYABLE IN EUROS AND THE AMOUNT SO PAYABLE SHALL BE
DETERMINED BY REDENOMINATING OR CONVERTING SUCH AMOUNT INTO EUROS; PROVIDED,
THAT TO THE EXTENT ANY EMU LEGISLATION PROVIDES THAT AN AMOUNT DENOMINATED
EITHER IN EUROS OR IN THE APPLICABLE FOREIGN CURRENCY CAN BE PAID EITHER IN
EUROS OR IN THE APPLICABLE FOREIGN CURRENCY, EACH PARTY TO THIS AGREEMENT SHALL
BE ENTITLED TO PAY OR REPAY SUCH AMOUNT IN EUROS OR IN THE APPLICABLE FOREIGN
CURRENCY.


 


3.6.2                        INCREASED COST OR REDUCTION IN RETURN.  THE
BORROWERS SHALL, AT THE REQUEST OF THE AGENT, PAY TO THE AGENT FOR THE ACCOUNT
OF EACH LENDER THE AMOUNT OF ANY COST OR INCREASED COST INCURRED BY, OR OF ANY
REDUCTION IN ANY AMOUNT PAYABLE TO OR IN THE EFFECTIVE RETURN ON ITS CAPITAL TO,
OR OF INTEREST OR OTHER RETURN FOREGONE BY, SUCH LENDER OR ANY HOLDING COMPANY
OF SUCH LENDER AS A RESULT OF THE INTRODUCTION OF, CHANGEOVER TO OR OPERATION OF
EUROS IN ANY APPLICABLE STATE TO THE EXTENT REASONABLY ATTRIBUTABLE TO SUCH
LENDER’S OBLIGATIONS HEREUNDER OR FOR THE CREDIT WHICH IS THE SUBJECT MATTER
HEREOF; PROVIDED, HOWEVER, THAT SUCH LENDER SHALL PROMPTLY NOTIFY THE BORROWERS
OF AN EVENT WHICH MIGHT CAUSE IT TO SEEK COMPENSATION.  EACH LENDER THAT
DETERMINES TO SEEK COMPENSATION UNDER THIS SECTION SHALL NOTIFY THE BORROWERS
AND THE AGENT OF THE CIRCUMSTANCES THAT ENTITLE THE LENDER TO SUCH COMPENSATION
PURSUANT TO THIS SECTION BY ISSUING A CERTIFICATE SETTING FORTH (A) THE AMOUNT
OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER, (B) DESCRIBING THE NATURE OF THE
COST OR REDUCTION INCURRED BY SUCH LENDER AS A CONSEQUENCE THEREOF AND
(C) SETTING FORTH A REASONABLY DETAILED EXPLANATION OF THE CALCULATION THEREOF;
AND THIS CERTIFICATE SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  IN DETERMINING
SUCH AMOUNT, SUCH LENDER MAY USE ANY REASONABLE AVERAGING AND ATTRIBUTION
METHODS.  THE BORROWERS SHALL PAY TO SUCH LENDER OR THE AGENT FOR CREDIT TO THE
ACCOUNT OF THE LENDER, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10
DAYS AFTER RECEIPT THEREOF.  THE PROTECTION OF THIS SECTION SHALL BE AVAILABLE
TO EACH LENDER REGARDLESS OF ANY POSSIBLE CONTENTION OF THE INVALIDITY OR
INAPPLICABILITY OF ANY LAW,

 

34

--------------------------------------------------------------------------------


 


REGULATION OR OTHER CONDITION WHICH SHALL GIVE RISE TO ANY DEMAND BY SUCH LENDER
FOR COMPENSATION.


 


3.6.3                        DELAY.  WITH RESPECT TO THE PAYMENT OF ANY AMOUNT
DENOMINATED IN EUROS OR IN ANY FOREIGN CURRENCY, THE AGENT SHALL NOT BE LIABLE
TO THE BORROWERS OR ANY OF THE LENDERS IN ANY WAY WHATSOEVER FOR ANY DELAY, OR
THE CONSEQUENCES OF ANY DELAY, IN THE CREDITING TO ANY ACCOUNT OF ANY AMOUNT
REQUIRED BY THIS AGREEMENT TO BE PAID BY THE AGENT IF THE AGENT SHALL HAVE TAKEN
ALL RELEVANT STEPS TO ACHIEVE, ON THE DATE REQUIRED BY THIS AGREEMENT, THE
PAYMENT OF SUCH AMOUNT IN IMMEDIATELY AVAILABLE, FREELY TRANSFERABLE, CLEARED
FUNDS (IN THE EURO UNIT OR, AS THE CASE MAY BE, IN ANY FOREIGN CURRENCY) TO THE
APPROPRIATE ACCOUNT OR PARTY.  IN THIS PARAGRAPH, “ALL RELEVANT STEPS” MEAN ALL
SUCH STEPS AS MAY BE PRESCRIBED FROM TIME TO TIME BY THE REGULATIONS OR
OPERATING PROCEDURES OF SUCH CLEARING OR SETTLEMENT SYSTEM AS THE AGENT MAY FROM
TIME TO TIME DETERMINE FOR THE PURPOSE OF CLEARING OR SETTLING PAYMENTS OF
EUROS.


 


3.6.4                        INCONSISTENT CONVENTION OR PRACTICE.  IF THE BASIS
OF ACCRUAL OF INTEREST OR FEES EXPRESSED IN THIS AGREEMENT WITH RESPECT TO THE
CURRENCY OF ANY STATE THAT BECOMES A EURO MEMBER SHALL BE INCONSISTENT WITH ANY
CONVENTION OR PRACTICE IN THE LONDON INTERBANK MARKET FOR THE BASIS OF ACCRUAL
OF INTEREST OR FEES IN RESPECT OF EUROS, SUCH CONVENTION OR PRACTICE SHALL
REPLACE SUCH EXPRESSED BASIS EFFECTIVE AS OF AND FROM THE DATE ON WHICH SUCH
STATE BECOMES A EURO MEMBER; PROVIDED, THAT IF ANY MULTICURRENCY LIBOR LOAN IN
THE CURRENCY OF SUCH STATE IS OUTSTANDING IMMEDIATELY PRIOR TO SUCH DATE, SUCH
REPLACEMENT SHALL TAKE EFFECT, WITH RESPECT TO SUCH MULTICURRENCY LIBOR LOAN, AT
THE END OF THE THEN CURRENT INTEREST PERIOD.


 


3.6.5                        AMENDMENT REGARDING CHANGES IN CURRENCY.  IN
ADDITION, THE BORROWERS AND THE AGENT SHALL ENTER INTO NEGOTIATIONS IN GOOD
FAITH, IF AND TO THE EXTENT NECESSARY, TO AMEND THIS AGREEMENT TO REFLECT
CHANGES IN CURRENCY RESULTING FROM THE IMPLEMENTATION OF THE EMU AND TO PUT THE
LENDERS AND THE BORROWERS IN THE SAME POSITION, SO FAR AS POSSIBLE, THAT THEY
WOULD HAVE BEEN IN IF SUCH IMPLEMENTATION AND CHANGE HAD NOT OCCURRED.  THE
PARTIES HERETO ACKNOWLEDGE AND AGREE THAT IF, WITHIN SIXTY (60) DAYS OF THE
COMMENCEMENT OF SUCH NEGOTIATIONS, THE BORROWERS AND THE AGENT FAIL TO REACH
AGREEMENT REGARDING ANY SUCH AMENDMENTS, THEN THE PROVISIONS OF THIS SECTION 3.6
SHALL BE DEEMED OPERATIVE AND, UNTIL SUCH AN AGREEMENT IS REACHED, THE
OBLIGATIONS OF THE LENDERS TO MAKE MULTICURRENCY LIBOR LOANS IN EUROS OR ANY
OTHER FOREIGN CURRENCY ISSUED BY A EURO MEMBER SHALL BE SUSPENDED.  EXCEPT AS
PROVIDED IN THE FOREGOING PROVISIONS OF THIS SECTION, NO SUCH IMPLEMENTATION OR
CHANGE IN CURRENCY NOR ANY ECONOMIC CONSEQUENCES RESULTING THEREFROM SHALL
(A) GIVE RISE TO ANY RIGHT TO TERMINATE PREMATURELY, CONTEST, CANCEL, RESCIND,
ALTER, MODIFY OR RENEGOTIATE THE PROVISIONS OF THIS AGREEMENT OR (B) DISCHARGE,
EXCUSE OR OTHERWISE AFFECT THE PERFORMANCE OF ANY OBLIGATIONS OF THE BORROWERS
UNDER THIS AGREEMENT, ANY NOTES OR ANY OTHER CREDIT DOCUMENTS.


 

4.                                       Payment.

 

4.1                                 Payment at Maturity.  On the Final Maturity
Date or any accelerated maturity of the Loans, the Borrowers will pay to the
Agent for the account of the Lenders an amount equal to

 

35

--------------------------------------------------------------------------------


 

the aggregate outstanding principal amount of the Loans then due, together with
all accrued and unpaid interest and fees with respect thereto and all other
Credit Obligations then outstanding.

 

4.2                                 Voluntary Payments.

 


4.2.1                        VOLUNTARY PERMANENT REDUCTION OR TERMINATION.  THE
BORROWERS MAY, THROUGH AN AUTHORIZED REPRESENTATIVE AND UPON AT LEAST FIVE
BANKING DAYS’ PRIOR WRITTEN NOTICE TO THE AGENT, TERMINATE IN WHOLE OR
PERMANENTLY REDUCE IN PART, AS OF THE DATE SPECIFIED IN THE NOTICE, ANY THEN
UNUSED PORTION OF THE TOTAL COMMITMENT, PROVIDED THAT EACH PARTIAL REDUCTION
SHALL BE IN THE MINIMUM PRINCIPAL AMOUNT OF $2,000,000 (AND AN INTEGRAL MULTIPLE
OF $500,000).  ANY PARTIAL REDUCTION SHALL RATABLY REDUCE EACH LENDER’S
COMMITMENT.


 


4.2.2                        VOLUNTARY PREPAYMENTS.  THE BORROWERS MAY FROM TIME
TO TIME PREPAY ALL OR ANY PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE
LOANS, TOGETHER WITH ACCRUED INTEREST THEREON, IN A MINIMUM AMOUNT OF $2,000,000
AND AN INTEGRAL MULTIPLE OF $500,000, OR SUCH LESSER AMOUNT AS IS THEN
OUTSTANDING, OR IN THE CASE OF MULTICURRENCY LIBOR LOANS, THE U.S. DOLLAR
EQUIVALENTS THEREOF, WITHOUT PREMIUM OR PENALTY OF ANY TYPE (EXCEPT AS PROVIDED
IN SECTION 3.2.4 WITH RESPECT TO THE EARLY TERMINATION OF LIBOR PRICING
OPTIONS).  THE PARENT WILL GIVE THE AGENT AT LEAST ONE BANKING DAY PRIOR NOTICE
OF THE BORROWERS’ INTENTION TO PREPAY A BASE RATE LOAN AND AT LEAST THREE
BANKING DAYS PRIOR NOTICE OF ITS INTENTION TO PREPAY A LIBOR LOAN, SPECIFYING
THE DATE OF PAYMENT, THE TOTAL AMOUNT OF THE BASE RATE LOAN OR LIBOR LOAN TO BE
PAID ON SUCH DATE AND THE AMOUNT OF INTEREST TO BE PAID WITH SUCH PREPAYMENT.


 

4.3                                 Mandatory Prepayments.  If at any time the
aggregate outstanding principal amount of all Revolving Credit Loans, plus the
aggregate outstanding principal amount of all Swing Line Loans, plus the Letter
of Credit Exposure exceeds the Maximum Amount of Credit, the Borrowers shall
immediately make a principal payment to the Agent for the account of the Lenders
in an amount sufficient to reduce the aggregate outstanding principal amount of
all Revolving Credit Loans, plus the aggregate outstanding principal amount of
all Swing Line Loans, plus the Letter of Credit Exposure to less than or equal
to the Maximum Amount of Credit.  If at any time the aggregate outstanding
Converted Principal Amount of the Multicurrency LIBOR Loans exceeds $10,000,000,
the Borrowers shall immediately make a principal payment to the Agent for the
account of the Lenders, in the applicable Foreign Currency, in an amount
sufficient to reduce the Multicurrency LIBOR Loans to less than or equal to
$10,000,000.  If at any time the aggregate outstanding principal amount of the
Swing Line Loans exceeds the $10,000,000, the Borrowers shall immediately make a
principal payment to the Agent for the account of the Lenders in an amount
sufficient to reduce the Swing Line Loans to less than or equal to $10,000,000.

 

4.4                                 Letters of Credit.  If, on the Final
Maturity Date or any accelerated maturity of the Credit Obligations, the Lenders
will be obligated in respect of a Letter of Credit or a draft accepted under a
Letter of Credit, the Borrowers will either:

 

(a)                                  prepay such obligation by depositing with
the Issuing Bank an amount of cash; or

 

36

--------------------------------------------------------------------------------


 

(b)                                 deliver to the Issuing Bank a standby letter
of credit (designating the Issuing Bank as beneficiary and issued by a bank and
on terms reasonably acceptable to the Agent and the Issuing Bank); or

 

(c)                                  deliver to the Issuing Bank such other
collateral as is acceptable to the Issuing Bank and the Required Lenders;

 

in each case in an amount equal to the Letter of Credit Exposure at such date. 
Any such cash so deposited and the cash proceeds of any draw under any letter of
credit so furnished, including any interest thereon, will be returned by the
Issuing Bank to the Borrowers only when, and to the extent that, the amount of
such cash held by the Issuing Bank exceeds the Letter of Credit Exposure at such
time and all other Credit Obligations have been paid in full.

 

4.5                                 Reborrowing; Application of Payments, Etc.

 


4.5.1                        REBORROWING.  THE AMOUNTS OF THE REVOLVING CREDIT
LOANS OR SWING LINE LOANS PREPAID PURSUANT TO SECTION 4.2.2 MAY BE REBORROWED
FROM TIME TO TIME PRIOR TO THE FINAL MATURITY DATE IN ACCORDANCE WITH SECTION 2,
SUBJECT TO THE LIMITS SET FORTH THEREIN.

 


4.5.2                        ORDER OF APPLICATION.  ANY PREPAYMENT OF THE
REVOLVING CREDIT LOANS OR THE SWING LINE LOANS WILL BE APPLIED FIRST TO THE
OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING CREDIT LOANS OR SWING LINE LOANS
NOT THEN SUBJECT TO LIBOR PRICING OPTIONS, THEN THE BALANCE OF ANY SUCH
PREPAYMENT WILL BE APPLIED TO THE OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING
CREDIT LOANS THEN SUBJECT TO LIBOR PRICING OPTIONS, IN THE CHRONOLOGICAL ORDER
OF THE RESPECTIVE MATURITIES THEREOF (OR AS AN AUTHORIZED REPRESENTATIVE MAY
OTHERWISE SPECIFY IN WRITING), TOGETHER WITH ANY PAYMENTS REQUIRED BY
SECTION 3.2.4.  ANY SUCH PREPAYMENT MUST BE ACCOMPANIED BY ACCRUED AND UNPAID
INTEREST ON THE AMOUNT PREPAID.

 


4.5.3                        PRINCIPAL PAYMENTS.  ALL PAYMENTS OF PRINCIPAL
HEREUNDER WILL BE MADE TO THE AGENT AT THE DENVER OFFICE FOR THE ACCOUNT OF THE
LENDERS, IN THE APPLICABLE FOREIGN CURRENCY, IN THE CASE OF MULTICURRENCY LIBOR
LOANS, OR IN UNITED STATES DOLLARS, IN THE CASE OF BASE RATE LOANS AND DOLLAR
LIBOR LOANS, IN SAME DAY OR IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 12:00
NOON (DENVER TIME) ON THE DATE DUE; PROVIDED, HOWEVER, THAT AT THE REQUEST OF
THE AGENT, PAYMENTS OF PRINCIPAL ON MULTICURRENCY LIBOR LOANS WILL BE MADE IN
THE APPLICABLE FOREIGN CURRENCY IN IMMEDIATELY AVAILABLE FUNDS TO SUCH ACCOUNT
AT SUCH BANK AS THE AGENT MAY DESIGNATE TO THE PARENT FROM TIME TO TIME, NO
LATER THAN 12:00 NOON LOCAL TIME IN THE PLACE WHERE SUCH BANK IS LOCATED ON THE
DUE DATE.

 

4.6                                 Sharing of Payments, Etc.  If any Lender
obtains at any time any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) (a) on account of Credit
Obligations due and payable to such Lender hereunder and under the Revolving
Credit Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Credit Obligations due and payable to such
Lender at such time to (ii) the aggregate amount of the Credit Obligations due
and payable to all Lenders hereunder and under the Revolving Credit Notes at
such time) of payments on account of the Credit Obligations due and payable to
all Lenders hereunder and under the Revolving Credit Notes at such time

 

37

--------------------------------------------------------------------------------


 

obtained by all the Lenders at such time or (b) on account of Credit Obligations
owing (but not due and payable) to such Lender hereunder and under the Revolving
Credit Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Credit Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the Credit
Obligations owing (but not due and payable) to all Lenders hereunder and under
the Revolving Credit Notes at such time) of payments on account of the Credit
Obligations owing (but not due and payable) to all Lenders hereunder and under
the Revolving Credit Notes at such time obtained by all of the Lenders at such
time, such Lender will forthwith purchase from the other Lenders such
participations in the Credit Obligations due and payable or owing (but not due
and payable) to them, as the case may be, as will be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender will be rescinded and each such other Lender will repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share
(according to the proportion of (i) the purchase price paid to such Lender to
(ii) the aggregate purchase price paid to all Lenders) of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such other Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered.  The Borrowers agree that any Lender so purchasing a participation
from another Lender pursuant to this Section 4.6 may, to the fullest extent
permitted by law, exercise all of its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrowers in the amount of such participation.

 

4.7                                 Records.  Each Lender is authorized but not
required to record the date and amount of each advance made under its Notes, the
date and amount of each payment or prepayment of principal and interest
thereunder, and the resulting unpaid principal balance thereof, in such Lender’s
internal records, and any such recordation shall be prima facie evidence of the
accuracy of the information so recorded; provided, however, that any Lender’s
failure to so record shall not limit or otherwise affect the Borrowers’
obligations thereunder or hereunder to repay the unpaid principal and interest
outstanding under such Notes, and, in all events, the principal amounts owing by
the Borrowers in respect of the Notes shall be the aggregate amount of all Loans
made by the Lenders less all payments of principal thereof made by the
Borrowers.

 

5.                                       Appointment of the Parent; Authorized
Representatives.

 

In order to facilitate and ensure prompt and accurate communication between the
Borrowers and the Lenders, the Borrowers hereby appoint the Parent as the
Borrowers’ agent for purposes of communicating to and receiving communications
from the Agent and the Lenders.  On the Initial Closing Date, and from time to
time subsequent thereto at the Parent’s option, the Parent will deliver to the
Agent a written notice in the form of Exhibit 5, which designates by name each
Authorized Representative and includes each of their respective specimen
signatures (each, a “Notice of Authorized Representatives”).  The Agent will be
entitled to rely conclusively on the authority of each officer or employee
designated as an Authorized Representative in the most current Notice of
Authorized Representatives delivered by the Parent to request borrowings and
select interest rate options hereunder, and to give to the Agent such other
notices as are specified herein as being made through an Authorized
Representative, until

 

38

--------------------------------------------------------------------------------


 

such time as the Parent has delivered to the Agent, and the Agent has actual
receipt of, a new written Notice of Authorized Representatives.  The Agent will
have no duty or obligation to the Borrowers to verify the authenticity of any
signature appearing on any written notice from an Authorized Representative or
to verify the authenticity of any Person purporting to be an Authorized
Representative giving any telephone notice permitted hereby.

 

6.                                       Subsidiary Co-Borrowers and Guarantees.

 

If a Subsidiary becomes a Material Subsidiary, the Parent shall, within thirty
days after such event, (a) cause such Material Subsidiary to execute and deliver
to the Agent and the Lenders such further agreements, documents and instruments,
including a Revolving Credit Note, a Swing Line Note, a counterpart signature
page to this Agreement and each other Credit Document, and do or cause to be
done such further acts as may reasonably be necessary or proper to cause such
Material Subsidiary to become a Borrower hereunder or (b) cause such Material
Subsidiary to execute and deliver a guarantee of all of the Borrowers’
obligations under the Credit Documents pursuant to a Subsidiary Guarantee
substantially identical to the form of Subsidiary Guarantee attached as
Exhibit 6.

 

7.                                       Relationship Among Borrowers.

 

7.1                                 JOINT AND SEVERAL LIABILITY.  EACH BORROWER
AGREES THAT IT IS LIABLE, JOINTLY AND SEVERALLY WITH EACH OTHER BORROWER, FOR
THE PAYMENT OF ALL OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT (INCLUDING
THE CREDIT OBLIGATIONS), AND THAT THE LENDERS AND THE AGENT CAN ENFORCE SUCH
OBLIGATIONS AGAINST ANY OR ALL BORROWERS, IN THE LENDERS’ OR THE AGENT’S SOLE
AND UNLIMITED DISCRETION.

 

7.2                                 Waivers of Defenses.  The obligations of the
Borrowers hereunder shall not be released, in whole or in part, by any action or
thing which might, but for this provision of this Agreement, be deemed a legal
or equitable discharge of a surety or guarantor, other than irrevocable payment
and performance in full of the Credit Obligations (except for contingent
indemnity and other contingent Credit Obligations not yet due and payable) at a
time after any obligation of the Lenders hereunder to make any Loans and of the
Issuing Bank to issue Letters of Credit shall have expired or been terminated
and all outstanding Letters of Credit shall have expired or the liability of the
Issuing Bank thereon shall have otherwise been discharged.  The purpose and
intent of this Agreement is that the Credit Obligations constitute the direct
and primary obligations of each Borrower and that the covenants, agreements and
all obligations of each Borrower hereunder be absolute, unconditional and
irrevocable.  Each Borrower shall be and remain liable for any deficiency
remaining after foreclosure of any mortgage, deed of trust or security agreement
securing all or any part of the Credit Obligations, whether or not the liability
of any other Person for such deficiency is discharged pursuant to statute,
judicial decision or otherwise.

 

7.3                                 Other Transactions.  The Lenders and the
Agent are expressly authorized to exchange, surrender or release with or without
consideration any or all collateral and security which may at any time be placed
with it by the Borrowers or by any other Person on behalf of the Borrowers, or
to forward or deliver any or all such collateral and security directly to the

 

39

--------------------------------------------------------------------------------


 

Borrowers for collection and remittance or for credit.  No invalidity,
irregularity or unenforceability of any security for the Credit Obligations or
other recourse with respect thereto shall affect, impair or be a defense to the
Borrowers’ obligations under this Agreement. The liabilities of each Borrower
hereunder shall not be affected or impaired by any failure, delay, neglect or
omission on the part of any Lender or the Agent to realize upon any of the
Credit Obligations of any other Borrower to the Lenders or the Agent, or upon
any collateral or security for any or all of the  Credit Obligations, nor by the
taking by any Lender or the Agent of (or the failure to take) any guaranty or
guaranties to secure the Credit Obligations, nor by the taking by any Lender or
the Agent of (or the failure to take or the failure to perfect its security
interest in or other lien on) collateral or security of any kind.  No act or
omission of any Lender or the Agent, whether or not such action or failure to
act varies or increases the risk of, or affects the rights or remedies of a
Borrower, shall affect or impair the obligations of the Borrowers hereunder.

 

7.4                                 Actions Not Required.  Each Borrower, to the
extent permitted by applicable law, hereby waives any and all right to cause a
marshaling of the assets of any other Borrower or any other action by any court
or other governmental body with respect thereto or to cause any Lender or the
Agent to proceed against any security for the Credit Obligations or any other
recourse which any Lender or the Agent may have with respect thereto and further
waives any and all requirements that any Lender or the Agent institute any
action or proceeding at law or in equity, or obtain any judgment, against any
other Borrower or any other Person, or with respect to any collateral security
for the Credit Obligations, as a condition precedent to making demand on or 
bringing an action or obtaining and/or enforcing a judgment against, such
Borrower under this Agreement.

 

7.5                                 No Subrogation.  Notwithstanding any payment
or payments made by any Borrower hereunder or any setoff or application of funds
of any Borrower by any Lender or the Agent, such Borrower shall not be entitled
to exercise any rights to be subrogated to any of the rights of any Lender or
the Agent against any other Borrower, any Guarantor or any other guarantor or
any collateral security or guaranty or right of offset held by any Lender or the
Agent for the payment of the Credit Obligations, nor shall such Borrower seek or
be entitled to seek any contribution or reimbursement from any other Borrower or
any other guarantor in respect of payments made by such Borrower hereunder,
until all amounts owing to the Lenders and the Agent by the Borrowers on account
of the Credit Obligations are irrevocably paid in full.  If any amount shall be
paid to a Borrower on account of such subrogation rights at any time when all of
the Credit Obligations shall not have been irrevocably paid in full, such amount
shall be held by that Borrower in trust for the Lenders and the Agent,
segregated from other funds of that Borrower, and shall, forthwith upon receipt
by the Borrower, be turned over to the Agent in the exact form received by the
Borrower (duly indorsed by the Borrower to the Agent, if required), to be
applied against the Credit Obligations, whether matured or unmatured, in such
order as the Agent may determine.

 

7.6                                 Application of Payments.  Except as provided
in Section 4.5.2.  Any and all payments upon the Credit Obligations made by the
Borrowers or by any other Person, and/or the proceeds of any or all collateral
or security for any of the Credit Obligations, may be applied by the Lenders on
such items of the Credit Obligations as the Lenders may elect.

 

40

--------------------------------------------------------------------------------


 

7.7                                 Recovery of Payment.  If any payment
received by the Lenders or the Agent and applied to the Credit Obligations is
subsequently set aside, recovered, rescinded or required to be returned for any
reason (including, without limitation, the bankruptcy, insolvency or
reorganization of a Borrower or any other obligor), the Credit Obligations to
which such payment was applied shall, to the extent permitted by applicable law,
be deemed to have continued in existence, notwithstanding such application, and
each Borrower shall be jointly and severally liable for such Credit Obligations
as fully as if such application had never been made.  References in this
Agreement to amounts “irrevocably paid” or to “irrevocable payment” refer to
payments that cannot be set aside, recovered, rescinded or required to be
returned for any reason.

 

7.8                                 Borrowers’ Financial Condition.  Each
Borrower is familiar with the financial condition of the other Borrowers, and
each Borrower has executed and delivered this Agreement based on that Borrower’s
own judgment and not in reliance upon any statement or representation of the
Lenders or the Agent.  The Lenders and the Agent shall have no obligation to
provide any Borrower with any advice whatsoever or to inform any Borrower at any
time of the Lender’s actions, evaluations or conclusions on the financial
condition or any other matter concerning the Borrowers.

 

7.9                                 Bankruptcy of the Borrowers.  Each Borrower
expressly agrees that, to the extent permitted by applicable law, the
liabilities and obligations of that Borrower under this Agreement shall not in
any way be impaired or otherwise affected by the institution by or against any
other Borrower or any other Person of any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or any other similar
proceedings for relief under any bankruptcy law or similar law for the relief of
debtors and that any discharge of any of the Credit Obligations pursuant to any
such bankruptcy or similar law or other law shall not diminish, discharge or
otherwise affect in any way the obligations of that Borrower under this
Agreement, and that upon the institution of any of the above actions, such
obligations shall be enforceable against that Borrower.

 

7.10                           Limitation; Insolvency Laws.  As used in this
Section 7.10: (a) the term “Applicable Insolvency Laws” means the laws of the
United States or of any state, province, nation or other governmental unit
relating to bankruptcy, reorganization, arrangement, adjustment of debts, relief
of debtors, dissolution, insolvency, fraudulent transfers or conveyances or
other similar laws (including, without limitation, 11 U. S. C. §547, §548, §550
and other “avoidance” provisions of Title 11 of the United Stated Code) as
applicable in any proceeding in which the validity and/or enforceability of this
Agreement against any Borrower, or any Specified Lien is in issue; and (b)
“Specified Lien” means any security interest, mortgage, lien or encumbrance
granted by any Borrower securing the Credit Obligations, in whole or in part. 
Notwithstanding any other provision of this Agreement, if, in any proceeding, a
court of competent jurisdiction determines that with respect to any Borrower,
this Agreement or any Specified Lien would, but for the operation of this
Section, be subject to avoidance and/or recovery or be unenforceable by reason
of Applicable Insolvency Laws, this Agreement and each such Specified Lien shall
be valid and enforceable against such Borrower, only to the maximum extent that
would not cause this Agreement or such Specified Lien to be subject to
avoidance, recovery or unenforceability.  To the extent that any payment to, or
realization by, the Lenders or the Agent on the Credit Obligations exceeds the
limitations of this Section and is otherwise subject to avoidance and recovery
in any such proceeding, the amount subject to avoidance shall

 

41

--------------------------------------------------------------------------------


 

in all events be limited to the amount by which such actual payment or
realization exceeds such limitation, and this Agreement as limited shall in all
events remain in full force and effect and be fully enforceable against such
Borrower.  This Section is intended solely to reserve the rights of the Lenders
and the Agent hereunder against each Borrower, in such proceeding to the maximum
extent permitted by Applicable Insolvency Laws and neither the Borrowers, any
Guarantor or any other guarantor of the Credit Obligations nor any other Person
shall have any right, claim or defense under this Section that would not
otherwise be available under Applicable Insolvency Laws in such proceeding.

 

8.                                       Conditions to Extending Credit.

 

8.1                                 Conditions on Initial Closing Date.  The
obligations of the Lenders to make any extension of credit pursuant to Section 2
shall be subject to the satisfaction, on or before the Initial Closing Date, of
the conditions set forth in this Section 8.1, as well as the further conditions
in Section 8.2.

 

8.1.1                        Executed Credit Documents.  The Borrowers shall
have duly executed and delivered to the Agent (i) this Agreement, (ii) a
Revolving Credit Note for each Lender, (iii) a Swing Line Note for the Swing
Line Lender, and (iv) all other Credit Documents, each in form and substance
reasonably acceptable to the Agent.

 

8.1.2                        Legal Opinion.  On the Initial Closing Date, the
Lenders shall have received from counsel for the Borrowers, counsel’s opinion
with respect to the transactions contemplated by the Credit Documents, which
opinion shall be in form and substance satisfactory to the Agent.

 

8.1.3                        Subsidiary Guarantees.  Each Material Subsidiary,
other than a Borrower, shall have duly authorized, executed and delivered to the
Agent a Subsidiary Guarantee in substantially the form of Exhibit 6.

 

8.1.4                        Due Diligence.  The Agent shall be reasonably
satisfied with the results of its due diligence review of the Borrowers and each
of the Obligors, including three year financial projections and corporate legal
structure.

 

8.1.5                        Financial Statements.  Each of the Lenders shall
have received the Parent’s Consolidated financial statements for the quarter
ending March 31, 2003, certified by a Financial Officer, and each of the Lenders
shall be reasonably satisfied with the results and financial condition shown in
such financial statements.

 

8.1.6                        Proper Proceedings.  This Agreement, each other
Credit Document and the transactions contemplated hereby and thereby shall have
been authorized by all necessary corporate or other proceedings.  All necessary
consents, approvals and authorizations of any Governmental Authority or
administrative agency or any other Person of the transactions contemplated
hereby or by any other Credit Document shall have been obtained and shall be in
full force and effect.

 

8.1.7                        General.  All legal and corporate proceedings in
connection with the transactions contemplated by this Agreement shall be
satisfactory in form and substance

 

42

--------------------------------------------------------------------------------


 

to the Agent and the Agent shall have received copies of all documents,
including certified copies of the Charter and Bylaws of each Obligor, records of
corporate proceedings, certificates as to signatures and incumbency of officers
and opinions of counsel, which the Agent may have reasonably requested in
connection therewith, such documents where appropriate to be certified by proper
corporate or Governmental Authorities.

 

8.1.8                        Payment of Fees.  Payment of the fees to the Agent
and the Lenders due in accordance with Section 3.3 and the terms of the Fee
Letter through the Initial Closing Date and expenses incurred by the Agent and
the Lenders through such date and required to be paid by the Borrowers under
Section 12, including all legal expenses incurred through the date hereof.

 

8.2                                 Conditions to Each Extension of Credit.  The
obligations of the Lenders to make any extension of credit pursuant to Section 2
shall be subject to the satisfaction, on or before the Closing Date for such
extension of credit, of the following conditions:

 

8.2.1                        Officer’s Certificate.  The representations and
warranties contained in Section 10 shall be true and correct on and as of such
Closing Date with the same force and effect as though made on and as of such
date (except as to any representation or warranty which refers to a specific
earlier date); no Default shall exist on such Closing Date prior to or
immediately after giving effect to the requested extension of credit; no event
or circumstance which could be reasonably expected to have a Material Adverse
Effect shall have occurred since December 31, 2002; and the Parent shall have
furnished to the Agent on the Closing Date a certificate to these effects, in
substantially the form of Exhibit 8.2.1 if a Revolving Credit Loan or a Swing
Line Loan is requested, and in substantially the form of Exhibit 2.4.2 and
Exhibit 8.2.1 if a Letter of Credit is requested, in each case signed by a
Financial Officer.

 

8.2.2                        Legality, Etc.  The making of the requested
extension of credit shall not (a) subject any Lender to any penalty or special
tax (other than a Tax for which the Borrowers are required to reimburse the
Lenders under Section 3.5.2), or (b) be prohibited by any Legal Requirement.

 

9.                                       Covenants.  The Borrowers covenant
that, until all of the Credit Obligations have been paid in full and until the
Lenders’ commitments to extend credit under this Agreement and any other Credit
Document have been irrevocably terminated, the Borrowers will comply with the
following provisions:

 

9.1                                 Conduct of Business, Etc.

 

9.1.1                        Types of Business.  Each Borrower and its
Subsidiaries will engage only in the types of business activities in which the
Borrowers and their Subsidiaries engage as of the date of this Agreement.


 

9.1.2                        Statutory Compliance.  Each Borrower will, and will
cause its Subsidiaries to, comply in all material respects with all valid and
applicable statutes, laws, ordinances, zoning and building codes and other rules
and regulations of the United States, of the

 

43

--------------------------------------------------------------------------------


 

states and territories thereof and their counties, municipalities and other
subdivisions and of any foreign country or other jurisdictions applicable to
such Person, unless failure to comply would not have a Material Adverse Effect.


 

9.2                                 Insurance.  Each Borrower will maintain with
financially sound and reputable insurers insurance against liability for
hazards, risks and liability to persons and property, including product
liability and environmental risk insurance, to the extent, in amounts and with
deductibles at least as favorable as those generally maintained by businesses of
similar size engaged in similar activities; provided, however, that it may
effect workers’ compensation insurance or similar insurance with respect to
operations in any particular state or other jurisdiction through an insurance
fund operated by such state or jurisdiction or by meeting the self-insurance
requirements of such state or jurisdiction, and will cause each Subsidiary to
maintain such insurance unless the Subsidiary’s failure to maintain the
insurance would not have a Material Adverse Effect.

 

9.3                                 Financial Statements and Other Reporting.

 

9.3.1                        Date of Annual Financial Statements.  The annual
Consolidated financial statements of the Parent will be dated as of December 31
in each year.

 

9.3.2                        Annual Financial Statements.  The Parent will
furnish to the Lenders as soon as available, and in any event within 105 days
after the end of each fiscal year, the Consolidated balance sheets and
statements of income, retained earnings and cash flow of the Parent as at the
end of such fiscal year (in reasonable detail), setting forth in comparative
form the corresponding figures for the previous fiscal year (provided that so
long as the Parent is a reporting company under the Securities Exchange Act of
1934, as amended, it may satisfy this requirement by furnishing to the Lenders
copies of its Annual Report on Form 10-K or successor form and all exhibits
thereto), accompanied by:

 

(a)                                  Reports of KPMG LLP (or, if they cease to
be auditors of the Parent and its Subsidiaries, other independent certified
public accountants of recognized national standing reasonably satisfactory to
the Required Lenders) (the “Auditors”) stating that such financial statements
have been prepared in accordance with GAAP and fairly present the Consolidated
financial position and results of operations of the Parent as at the end of and
for such fiscal year, and without an explanatory paragraph for a going concern
uncertainty, together with (i) a certificate of the Auditors to the Lenders
stating that in the course of the regular audit of the business of the Parent
and its Subsidiaries, which audit was conducted by such Auditors in accordance
with generally accepted auditing standards, such Auditors obtained no knowledge
that a Default has occurred and is continuing, or if, in the opinion of such
Auditors, a Default has occurred and is continuing, a statement as to the nature
thereof, and (ii) a schedule in form satisfactory to the Agent of the
computations used by such Auditors in determining, as of the end of such fiscal
year, compliance with the covenants contained in Sections 9.4, 9.5, and 9.6.

 

(b)                                 A certificate of the Parent, in
substantially the form of Exhibit 9.3.2, signed by a Financial Officer to the
effect that the Financial Officer has caused this

 

44

--------------------------------------------------------------------------------


 

Agreement to be reviewed and has no knowledge of any Default, or if such
Financial Officer has such knowledge, specifying such Default and the nature
thereof, and what action the Borrowers have taken, are taking or propose to take
with respect thereto, together with a schedule, in form satisfactory to the
Agent, of the computations used by the Parent in determining compliance with the
covenants contained in Sections 9.4, 9.5, and 9.6.

 

9.3.3                        Quarterly Financial Statements.  The Parent will
furnish to the Lenders as soon as available and, in any event, within 55 days
after the end of each of the first three fiscal quarters of the Parent, the
internally prepared Consolidated balance sheets and statements of income,
retained earnings and cash flow of the Parent as of the end of such fiscal
quarter, all in comparative form (provided that so long as the Parent is a
reporting company under the Securities Exchange Act of 1934, as amended, it may
satisfy this requirement by furnishing to the Lenders copies of its Quarterly
Reports on Form 10-Q or successor form and all exhibits thereto), accompanied by
a certificate of the Parent signed by a Financial Officer stating that such
financial statements have been prepared in accordance with GAAP (subject to
normal year-end adjustments) applied on a basis consistent with the Parent’s
most recent audited financial statements and fairly present the Consolidated
financial position and results of operations of the Parent as at the end of such
quarter and that such Financial Officer has caused this Agreement to be reviewed
and has no knowledge of any Default, or if such Financial Officer has such
knowledge, specifying such Default and the nature thereof and what action the
Borrowers have taken, are taking or propose to take with respect thereto,
together with a schedule in form satisfactory to the Agent, of the computations
by the Parent in determining compliance with the covenants contained in
Sections 9.4, 9.5 and 9.6.

 

9.3.4                        Projections.  The Parent will furnish to the
Lenders as soon as available and, in any event within 105 days after the end of
each fiscal year of the Parent, projections of Consolidated financial statements
for the Parent for the next fiscal year, in a form and in sufficient detail
acceptable to the Agent.

 

9.3.5                        Notice of Litigation, Defaults, Etc.  The Borrowers
will promptly furnish to the Lenders notice of any litigation or any
administrative or arbitration proceeding (a) which creates a material risk of
resulting, after giving effect to any applicable insurance, in the payment by
any Obligor of more than $5,000,000, or (b) which has, or creates a material
risk of having, a Material Adverse Effect.  Promptly upon acquiring knowledge
thereof, the Borrowers will notify the Lenders of the existence of any Default
or event which creates a material risk of a Material Adverse Effect, specifying
the nature thereof and what action the Borrowers have taken, are taking or
propose to take with respect thereto.

 

9.3.6                        Amendments.  The Borrowers shall provide to the
Agent an electronic copy of each amendment to any of the $53,000,000 Lease
Documents or $23,000,000 Lease Documents promptly after execution thereof.

 

9.3.7                        Other Information.  The Parent will maintain
accurate books, accounts and records of the financial affairs of the Parent and
its Subsidiaries sufficient to permit the

 

45

--------------------------------------------------------------------------------


 

preparation of financial statements therefrom in accordance with GAAP and will
prepare all financial statements required hereunder in accordance with GAAP and
in compliance with the regulations of any Governmental Authority having
jurisdiction thereof.  The Parent will provide copies to the Agent, promptly
after the sending, making available or filing of all reports and financial
statements which the Parent sends or makes available to its stockholders, and
all registration statements and amendments thereto, and all reports on Form 8-K
or any similar form hereafter in use which the Parent files with the Securities
and Exchange Commission.  From time to time at reasonable intervals upon the
request of any authorized officer of any Lender, each Borrower and its
Subsidiaries will furnish to the Agent such other information regarding the
business, assets, financial condition, income or prospects of the Borrowers and
their Subsidiaries as such officer may reasonably request, including copies of
all tax returns, licenses, agreements, leases and instruments to which any
Borrower or its Subsidiaries is a party.  The Lenders’ authorized officers and
representatives will have the right during normal business hours upon reasonable
notice and at reasonable intervals to visit the principal executive office of
any Borrower or its Subsidiaries, to discuss the affairs, finances, and accounts
of each Borrower and its Subsidiaries with the respective officers and
independent public accountants of each Borrower and its Subsidiaries (and by
this provision each Borrower and its Subsidiaries authorize said accountants to
discuss the affairs, finances and accounts of such Borrower and its
Subsidiaries), examine the books and records of each Borrower and its
Subsidiaries, to make copies and notes therefrom  for the purpose of
ascertaining compliance with or obtaining enforcement of this Agreement or any
other Credit Document, provided that if an Event of Default has occurred and is
continuing, such visit and inspection shall be at the expense of the Borrowers.

 

9.4                                 Consolidated Net Worth.  Consolidated Net
Worth will at all times exceed the sum of (a) $140,000,000, (b) 80% of
Consolidated Net Income for each fiscal quarter commencing with the fiscal
quarter ending June 30, 2003, excluding any fiscal quarters in which
Consolidated Net Income is negative, and (c) 100% of all proceeds received in
connection with the issuance or sale by the Parent of the Parent’s equity
securities.

 

9.5                                 Fixed Charge Coverage Ratio.  The Parent
will maintain as of the last day of each fiscal quarter a ratio of Adjusted
EBITDAR divided by the sum of Interest Expense plus Lease Expense plus Current
Portion of Long Term Debt for the four consecutive fiscal quarters ended as of
such day of not less than 1.85 to 1.00.

 

9.6                                 Leverage Ratio.  The Parent will maintain as
of the last day of each fiscal quarter a ratio of Total Funded Debt divided by
Adjusted EBITDA for the four consecutive fiscal quarters ended as of such day of
not more than 2.90 to 1.00.

 

9.7                                 Indebtedness.  Neither any Borrower nor any
of its Significant Subsidiaries will create, incur, assume or otherwise become
or remain liable with respect to any Indebtedness (or become contractually
committed do so), except the following:

 

9.7.1                        Indebtedness in respect of the Credit Obligations;

 

46

--------------------------------------------------------------------------------


 

9.7.2                        Indebtedness outstanding and lines of credit
available on the date hereof and described in Exhibit 9.7, and all renewals and
extensions thereof not in excess of the amount thereof outstanding as set forth
on such Exhibit, together with all prepayment fees, penalties and expenses in
respect of such Indebtedness, immediately prior to such renewal or extension;

 

9.7.3                        Key Employee Notes;

 

9.7.4                        Contingent Obligations with respect to performance
guarantees and surety bonds incurred in the ordinary course of business and of a
type and amount consistent with past practices of the Borrowers and their
Subsidiaries;

 

9.7.5                        Intercompany loans made by and between the Parent
and its Subsidiaries in connection with the internal cash management system
maintained by the Parent and its Subsidiaries substantially as in effect on the
date of this Agreement, or guarantees by the Parent of Indebtedness of
Subsidiaries to the extent necessary to support the normal operating activities
of such Subsidiaries;

 

9.7.6                        Indebtedness of the Parent resulting from the
private placement of long-term senior unsecured notes; provided, however, the
Parent will be required to provide to the Lenders satisfactory evidence that on
a pro forma basis after the issuance of the senior unsecured notes, no Default
will exist and that the Borrowers would remain in compliance with the covenants
set forth in Section 9.4, 9.5 and 9.6, upon the occurrence of an additional
$1.00 of Indebtedness;

 

9.7.7                        Indebtedness in respect of accounts payable and
accrued expenses incurred in the ordinary course of business which in the
aggregate would not have a Material Adverse Effect;

 

9.7.8                        Indebtedness arising from judgments that do not
cause an Event of Default;

 

9.7.9                        Indebtedness of any Subsidiary which becomes a
Significant Subsidiary after the date of this Agreement to the extent that such
Indebtedness is outstanding or is available under a line of credit as of the
date such Subsidiary becomes a Significant Subsidiary, and all renewals and
extensions thereof not in excess of the amount thereof outstanding, together
with all prepayment fees, penalties and expenses in respect of such
Indebtedness, immediately prior to such renewal or extension;

 

9.7.10                  Indebtedness assumed in connection with Permitted
Acquisitions to the extent permitted in the definition of Permitted
Acquisitions;

 

9.7.11                  Indebtedness of the Borrowers in respect of the
$53,000,000 Lease Transaction and the $23,000,000 Lease Transaction;

 

9.7.12                  Earnouts incurred in connection with Permitted
Acquisitions; and

 

47

--------------------------------------------------------------------------------


 

9.7.13                  Other Indebtedness in an aggregate principal amount not
in excess of $15,000,000.

 

9.8                                 Liens.  Neither any Borrower nor any of its
Significant Subsidiaries will create, incur or enter into, or suffer to be
created or incurred or to exist, any Lien that secures Indebtedness or Taxes (or
become contractually committed to do so), except the following:

 

9.8.1                        Liens that secure the Credit Obligations;

 

9.8.2                        Liens to secure Taxes, assessments and other
governmental charges, to the extent that payment thereof will not at the time be
required or will be contested in good faith by appropriate proceedings with
appropriate reserves being taken thereafter;

 

9.8.3                        Liens securing Indebtedness permitted by
Sections 9.7.2, 9.7.9 and 9.7.11;

 

9.8.4                        Liens in effect on the date hereof and described in
the Parent’s Consolidated financial statements for the quarter ending March 31,
2003, provided that no such Lien shall extend to any property other than: (a)
property subject to such Lien on the date of this Agreement; (b) after-acquired
property to the extent such Lien includes a grant of a security interest in such
after-acquired property; and (c) products, proceeds, rents and profits of such
property to the extent such Lien includes a grant of a security interest in such
products, proceeds rents and profits;

 

9.8.5                        Liens in respect of property imposed by law arising
in the ordinary course of business such as materialmen’s, mechanics,
warehousemen’s, carrier, landlord’s and other nonconsensual statutory Liens
which are not yet due and payable or which are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which property subject to any such
Lien is not yet subject to foreclosure, sale or loss on account thereof);

 

9.8.6                        Pledges or deposits made in the ordinary course of
business to secure payment of workers compensation insurance, unemployment
insurance, pension or social security programs;

 

9.8.7                        Easements, rights of way, restrictions (including
zoning restrictions, matters of plat, minor defects or irregularities in title)
and other similar charges or encumbrances not, in any material respect,
impairing the use of the encumbered property for its intended purposes;

 

9.8.8                        Judgment Liens that would not constitute an Event
of Default;

 

9.8.9                        Liens arising by virtue of any statutory or common
law provisions relating to banker’s liens, rights of setoff or similar rights as
to deposit accounts or other funds maintained with a creditor depository
institution; and

 

9.8.10                  Liens assumed in connection with Permitted Acquisitions
to the extent permitted under the definition of Permitted Acquisitions.

 

48

--------------------------------------------------------------------------------


 

9.9                                 Transactions with Affiliates.  No Borrower
shall enter into, or permit any Subsidiary to enter into, any transaction
directly or indirectly with or for any Affiliate of a Borrower (other than
another Borrower or any Subsidiary) except (a) on a basis no more favorable to
such Affiliate than would be obtained in a comparable arm’s length transaction
with a Person not an Affiliate of Borrower or (b) any transaction involving
assets that are not material to the business and operations of the Borrowers or
the Subsidiaries involved in such transaction.

 

9.10                           Environmental Laws.

 

9.10.1                  Compliance with Law and Permits.  Each Borrower will,
and will cause its Subsidiaries to (unless a failure by the Subsidiary would not
have a Material Adverse Effect) use and operate all of its facilities and
properties in compliance with all Environmental Laws, keep all necessary
permits, approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in compliance therewith, and handle
all Hazardous Materials in compliance with all applicable Environmental Laws.


 

9.10.2                  Notice of Claims, Etc.  Each Borrower will immediately
notify the Agent, and provide copies upon receipt, of all written material
claims, complaints, notices or inquiries from Governmental Authorities relating
to the condition of the facilities and properties of the Borrowers and their
Subsidiaries or compliance with Environmental Laws.  The Borrowers will promptly
cure and have dismissed with prejudice to the satisfaction of the Agent any
actions and proceedings relating to compliance with Environmental Laws by the
Borrowers, and the Borrowers will cause each Subsidiary to cure and have
dismissed such actions and proceedings relating to compliance with Environmental
Laws by the Subsidiaries unless the Borrower’s or the Subsidiary’s failure to
cure and have dismissed such actions and proceedings would not have a Material
Adverse Effect.


 

9.11                           Payment of Taxes, Etc.  Each Borrower will, and
will cause each of its Subsidiaries to (unless a failure by the Borrower or the
Subsidiary would not have a Material Adverse Effect), to file all tax returns
required to be filed in any jurisdiction and pay and discharge, before the same
becomes delinquent, (i) all Taxes, assessments and governmental charges or
levies imposed upon it or upon its property and (ii) all lawful claims that, if
unpaid, might by law become a Lien upon its property; provided, however, that
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors, no payment will be required if
such Tax, assessment, charge, levy or claim is being contested in good faith and
by proper proceedings for which adequate reserves determined in accordance with
GAAP have been established (and as to which property subject to any such Lien is
not yet subject to foreclosure, sale or loss on account thereof).

 

9.12                           Preservation of Existence, Etc.  Each Borrower
will preserve and maintain, and will cause each of its Subsidiaries to (unless a
failure by the Borrower or the Subsidiary would not have a Material Adverse
Effect) preserve and maintain, its existence, legal structure, state of
incorporation, legal name, rights (charter and statutory), permits, licenses,
approvals, privileges and franchises; provided, however, that (A) a Borrower and
its Subsidiaries may consummate any merger or consolidation permitted
Section 9.15, and (B) a Borrower and any of its

 

49

--------------------------------------------------------------------------------


 

Subsidiaries may change its legal name so long as the Agent is given prompt
notice of such change, and such change will not otherwise have any Material
Adverse Effect.

 

9.13                           Compliance with Terms of Leaseholds.  Each
Borrower will, and will cause each of its Subsidiaries to, make all payments and
otherwise perform all obligations in respect of all leases of real property to
which it is a party, keep such leases in full force and effect and not allow
such leases to lapse or be terminated or any rights to renew such leases to be
forfeited or canceled, notify the Agent of any default by any party with respect
to such leases, unless the failure to do so would not have a Material Adverse
Effect.

 

9.14                           Material Subsidiaries.  Within 30 days after the
formation of any Material Subsidiary or the date on which any Subsidiary
otherwise first becomes a Material Subsidiary, the Borrowers will cause such
Subsidiary to execute and deliver to the Agent a Subsidiary Guarantee (and if
any Subsidiary that has been a Material Subsidiary is no longer a Material
Subsidiary for a period of 12 consecutive months and if no Event of Default has
occurred and is continuing, the Subsidiary Guarantee of such former Material
Subsidiary will be terminated).

 

9.15                           Mergers, Etc.  The Borrowers will not merge into
or consolidate with any Person or permit any Person to merge into it, or
consolidate, reorganize or recapitalize, or permit any of their Significant
Subsidiaries to do so, except in connection with Permitted Acquisitions
permitted under Section 9.17.6, in connection with mergers among the Borrowers
and their Subsidiaries provided that a Borrower is the surviving entity, and in
connection with mergers among Subsidiaries of the Borrowers.

 

9.16                           Sales, Etc. of Assets.  The Borrowers will not
sell, lease, allow a securitization of, transfer or otherwise dispose of, or
permit any Material Subsidiary to sell, lease, allow a securitization of,
transfer or otherwise dispose of, any of its assets (including, without
limitation, any capital stock of any Subsidiary of a Borrower), or grant any
option or other right to purchase, lease or otherwise acquire any assets,
except:

 

9.16.1                  Sales of inventory in the ordinary course of its
business or sales of contracts in the ordinary course of business provided that
gross revenues from those contracts sold during any fiscal year are not greater
than 5% of the aggregate revenues of the Parent and its Subsidiaries for the
preceding twelve month period calculated on a Consolidated basis and determined
in accordance with GAAP;

 

9.16.2                  The sale or other disposition of obsolete, worn out or
materially damaged or defective property or equipment in the ordinary course of
business;


 

9.16.3                  Sale/leasebacks of property (whether real or personal or
mixed) with an aggregate fair market value of up to $10,000,000;

 

9.16.4                  The $53,000,000 Lease Transaction and the $23,000,000
Lease Transaction; and

 

9.16.5                  The non-recourse sale of accounts receivable owed by the
United States federal government to a Borrower which are generated by or related
to a capital project,

 

50

--------------------------------------------------------------------------------


 

so long as such Borrower does not incur any Contingent Obligations related to
such sale and the terms and conditions of such sale are reasonably acceptable to
the Agent.

 

9.17                           Investments.  The Borrowers will not make or
hold, or permit any of their Significant Subsidiaries to make or hold, any
Investment in any Person other than:

 

9.17.1                  Investments in another Obligor;

 

9.17.2                  Cash Equivalents in the ordinary course of business
pursuant to the Parent’s usual and customary cash management policies and
procedures;

 

9.17.3                  Investments existing on the date hereof and described on
Exhibit 9.17;

 

9.17.4                  Investments permitted by Section 9.7;

 

9.17.5                  Investments in the nature of joint ventures or
Subsidiaries in the ordinary course of their business and in a manner consistent
with their past practices; and

 

9.17.6                  Permitted Acquisitions with an aggregate cash purchase
price of less than $50,000,000 in any calendar year; provided that the Required
Lenders will not unreasonably withhold their consent to additional Permitted
Acquisitions.


 

9.18                           Distributions, Etc.  No Borrower will purchase,
redeem, retire, defease or otherwise acquire for value any of its ownership
interests or any warrants, rights or options to acquire such ownership
interests, now or hereafter outstanding, return any capital to its stockholders,
partners or members, as such, declare or make any Distribution (including,
without limitation, any Distribution of cash or other assets, certificated or
uncertificated ownership interests, warrants, rights, options, obligations or
securities), or permit any of its Subsidiaries to make any Distributions or to
purchase, redeem, retire, defease or otherwise acquire for value any ownership
interests of a Borrower or any other Subsidiary of a Borrower or any warrants,
rights or options to acquire such ownership interests; provided, however, that
(i) any Subsidiary of a Borrower may make a Distribution to such Borrower;
(ii)any Subsidiary may make a Distribution to its stockholders, members,
partners and other equity holders on a pro rata basis; (iii) the Parent may
repurchase its common stock in accordance with the stock repurchase provisions
set forth in the Parent’s Bylaws as those Bylaws are in effect as of the date of
this Agreement; and (iv) the Parent may repurchase its common stock on the
internal market to balance the supply and demand for common stock between buyers
and sellers.

 

9.19                           Limits on Capital Expenditures.  The Borrowers
will not make, or permit any of their Subsidiaries to make, any Capital
Expenditures that would cause the aggregate of all such Capital Expenditures
made by the Borrowers and their Subsidiaries in any fiscal year to exceed
$20,000,000.

 

51

--------------------------------------------------------------------------------


 

9.20                           Charter and Bylaws Amendments; Resolutions.  No
Borrower will amend, or permit any of its Subsidiaries to amend, its Charter or
Bylaws in any way that would have a Material Adverse Effect.  Each Borrower will
give the Agent written notice of any rescission or modification of its
resolutions delivered to the Agent pursuant to Section 8.1.7.

 

9.21                           Prepayments, Etc. of Indebtedness.  No Borrower
will prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner any Indebtedness (including the
$23,000,000 Lease Obligations and the $53,000,000 Lease Obligations), (a) if
such prepayment would, on a pro-forma basis, cause a Default or Event of Default
hereunder; and (b) if such prepayment exceeds $3,000,000, without first
providing the Agent with a written certification from a Financial Officer
describing the amount and date of such proposed prepayment and stating that such
prepayment will not, on a pro forma basis, cause a Default or Event of Default
hereunder; provided, however, that the provisions of this Section 9.21 will not
apply to (i) the prepayment of the Loans in accordance with the terms of this
Agreement, or (ii) the prepayment of obligations under the Borrowers’ internal
cash management system substantially similar to the system in effect on the date
of this Agreement.

 

9.22                           Preservation of Rights and Properties.  Each
Borrower will, and will cause its Subsidiaries to (unless a failure by a
Subsidiary would not have a Material Adverse Effect), maintain and preserve the
existence of the Borrowers and their Subsidiaries and all material public
rights, privileges and franchises now enjoyed, and conduct their business in an
orderly, efficient and customary manner.

 

9.23                           Payment of Obligations.  Each Borrower will, and
will cause its Subsidiaries to (unless a failure by a Borrower or a Subsidiary
would not have a Material Adverse Effect), pay all material obligations at
maturity, except such as may be contested in good faith or as to which a bona
fide dispute may exist.

 

9.24                           Maintenance of Properties.  Each Borrower will,
and will cause its Subsidiaries to, maintain its properties in good repair,
working order and condition and from time to time make repairs, renewals,
replacements, additions and improvements thereto, except to the extent failure
to maintain such properties would not have a Material Adverse Effect.  Each
Borrower will, and will cause its Subsidiaries to (unless a failure by a
Borrower or a Subsidiary would not have a Material Adverse Effect), comply at
all times in all material respects with the provisions of all material licenses,
leases and other material agreements to which it is a party so as to prevent any
loss or forfeiture thereof or thereunder unless compliance therewith is being at
the time contested in good faith by appropriate proceedings.

 

9.25                           ERISA.  As soon as possible and in any event
within 30 days after any Borrower knows or has reason to know that any ERISA
Event (as defined in Title IV of ERISA) with respect to any Plan has occurred,
the Borrowers will deliver to the Agent a statement of the Parent’s Financial
Officer setting forth details as to such ERISA Event and the action which it
proposes to take with respect thereto, together with a copy of the notice of
such ERISA Event to the PBGC.  As soon as possible and in any event within 30
days after receipt thereof by any Borrower or, to the extent a Borrower has
knowledge thereof, by any ERISA Group Person, the Borrowers will deliver to the
Agent copies of each notice from the PBGC stating its intention to terminate any
Plan or to have a trustee appointed to administer a Plan.  As soon as possible
and

 

52

--------------------------------------------------------------------------------


 

in any event within 30 days after receipt thereof by any Borrower or, to the
extent a Borrower has knowledge thereof, by any ERISA Group Person from the
sponsor of a Multiemployer Plan, copies of each notice concerning (i) the
imposition of withdrawal liability by any such Multiemployer Plan, (ii) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan, or (iii) the amount of liability incurred, or that may
be incurred, by such Borrower or ERISA Group Person in connection with any event
described in clause (i) or (ii).

 

9.26                           Ownership of the Borrowers.  The Parent, or a
direct Material Subsidiary of the Parent, will at all times own at least 80% of
the outstanding equity of each Borrower (other than the Parent).

 

9.27                           Pari Passu.  The Credit Obligations of the
Borrowers under the Credit Documents shall at all times rank at least pari passu
with all other Indebtedness of the Borrowers, except to the extent permitted by
Section 9.8.

 

10.                                 Representations and Warranties.  In order to
induce the Lenders to extend credit to the Borrowers hereunder, each Borrower
jointly and severally represents and warrants as follows:

 

10.1                           Organization and Business.

 

10.1.1                  Legal Status.  Each Borrower is a duly organized and
validly existing corporation, in good standing (except in jurisdictions that do
not recognize good standing) under the laws of the jurisdiction in which it is
organized, with all power and authority, corporate or otherwise, necessary to
(a) enter into and perform this Agreement and each other Credit Document to
which it is party, and (b) own its properties and carry on the business now
conducted or proposed to be conducted by it.  Certified copies of the Charters
and Bylaws of each Borrower have been previously delivered to the Agent and are
correct and complete.

 

10.1.2                  Material Subsidiaries.  Each Material Subsidiary is duly
organized, validly existing and in good standing (except in jurisdictions that
do not recognize good standing) under the laws of the jurisdiction in which it
is organized, with all power and authority, corporate or otherwise, necessary to
(a) enter into and perform each Credit Document to which it is party, and
(b) own its properties and carry on the business now conducted or proposed to be
conducted by it.  Certified copies of the Charter and Bylaws of each Material
Subsidiary have been previously delivered to the Agent and are correct and
complete.  Exhibit 10.1, as from time to time hereafter supplemented, sets
forth, as of the later of the date hereof or the end of the most recent fiscal
quarter for which financial statements are required to be furnished in
accordance with Section 9.3, the name, address of the chief executive office,
and jurisdiction of organization of each Material Subsidiary.  Each Borrower,
other than the Parent, is a Material Subsidiary, and none of the other
Subsidiaries are Material Subsidiaries.

 

10.1.3                  Qualification.  Each Borrower and each Material
Subsidiary is duly and legally qualified to do business as a foreign corporation
or other entity and is in good standing (except in jurisdictions that do not
recognize good standing) in each state or

 

53

--------------------------------------------------------------------------------


 

jurisdiction in which such qualification is required and is duly authorized,
qualified and licensed under all laws, regulations, ordinances or orders of
public authorities, or otherwise, to carry on its business in the places and in
the manner in which it is conducted, except for failures to be so qualified,
authorized or licensed would not in the aggregate have a Material Adverse
Effect.

 

54

--------------------------------------------------------------------------------


 

10.2                           Financial Statements and Other Information.  The
Borrowers have previously furnished to the Lenders copies of the Consolidated
financial statements of the Parent as at December 31, 2002.  Such financial
statements were prepared in accordance with GAAP and fairly present the
Consolidated financial position of the Parent at the date thereof.

 

10.3                           No Material Adverse Effect.  Since December 31,
2002, no event has occurred which can be reasonably expected to have a Material
Adverse Effect.  Since December 31, 2002, (a) neither the Parent nor any of its
Subsidiaries has incurred any obligations, contingent or non-contingent
liabilities, long-term leases or unusual forward or long-term commitments (other
than the Credit Obligations) which, alone or in the aggregate, could reasonably
be expected to have a Material Adverse Effect, (b) no contract, lease or other
agreement or instrument has been entered into by the Parent or any of its
Subsidiaries or has become binding upon the Parent’s or any of its Subsidiaries’
assets and no law or regulation applicable to the Parent or any of its
Subsidiaries has been adopted which has had or could reasonably be expected to
have a Material Adverse Effect, and (c) neither the Parent nor any of its
Subsidiaries is in default and, to the best of the Borrowers’ knowledge, no
third party is in default, under any material contract, lease or agreement,
which alone or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

10.4                           Operations in Conformity with Law, Etc.  The
operations of each Borrower and its Subsidiaries as now conducted or proposed to
be conducted are not in violation of, nor is any Borrower or its Subsidiaries in
default under, any Legal Requirement presently in effect, except for such
violations and defaults as do not and will not, in the aggregate, result, or
create a material risk of a Material Adverse Effect.  The Borrowers have
received no notice of any such violation or default and have no knowledge of any
basis on which the operations of the Borrowers or their Subsidiaries, as now
conducted and as currently proposed to be conducted after the date hereof, would
be held to violate or to give rise to any such violation or default.

 

10.5                           Litigation.  No litigation, at law or in equity,
or any proceeding before any court, board or other governmental or
administrative agency (including any Governmental Authority) or any arbitrator
is pending or, to the knowledge of the Borrowers, threatened which involves any
material risk of any final judgment, order or liability which, after giving
effect to any applicable insurance, has resulted, or creates a material risk of
resulting, in any Material Adverse Effect or which seeks to enjoin the
consummation, or which questions the validity, of any of the transactions
contemplated by this Agreement or any other Credit Document.  No judgment,
decree or order of any court, board or other governmental or administrative
agency (including any Governmental Authority) or any arbitrator has been issued
against or binds any Borrower or any of its Subsidiaries which has resulted, or
creates a material risk of resulting, in any Material Adverse Effect.

 

10.6                           Authorization and Enforceability.  Each Obligor
has taken all corporate action required to execute, deliver and perform this
Agreement and each other Credit Document to which it is party.  No consent of
stockholders of any Obligor is necessary in order to authorize the execution,
delivery or performance of this Agreement or any other Credit Document to which
any Obligor is party.  Each of this Agreement and each other Credit Document
constitutes the legal, valid and binding obligation of each Obligor party
thereto and is enforceable against such Obligor in accordance with its terms,
except as enforcement thereof may be subject to (i) the

 

55

--------------------------------------------------------------------------------


 

effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally, and (ii) general principles
of equity.

 

10.7                           No Legal Obstacle to Agreements.  Neither the
execution and delivery of this Agreement or any other Credit Document, nor the
making of any borrowings hereunder, nor the guaranteeing of the Credit
Obligations, nor the consummation of any transaction referred to in or
contemplated by this Agreement or any other Credit Document, nor the fulfillment
of the terms hereof or thereof or of any other agreement or instrument
contemplated by this Agreement or any other Credit Document, has constituted or
resulted in or shall constitute or result in:

 

(a)                                  any breach or termination of the provisions
of any agreement, instrument, deed or lease to which any Borrower, any of its
Subsidiaries or any other Obligor is a party or by which it is bound, or of the
Charter or Bylaws of any Borrower, any of its Subsidiaries or any other Obligor;

 

(b)                                 the violation of any law, statute, judgment,
decree or governmental order, rule or regulation applicable to any Borrower, any
of its Subsidiaries or any other Obligor;

 

(c)                                  the creation under any agreement,
instrument, deed or lease of any Lien upon any of the assets of any Borrower,
any of its Subsidiaries or any other Obligor; or

 

(d)                                 any redemption, retirement or other
repurchase obligation of any Borrower, any of its Subsidiaries or any other
Obligor under any Charter, Bylaw, agreement, instrument, deed or lease.

 

No approval, authorization or other action by, or declaration to or filing with,
any Governmental Authority, other than the Securities and Exchange Commission,
administrative authority or any other Person is required to be obtained or made
by any Borrower, any of its Subsidiaries or any other Obligor in connection with
the execution, delivery and performance of this Agreement or any other Credit
Document, the transactions contemplated hereby or thereby, the making of any
borrowing hereunder or the guaranteeing of the Credit Obligations.

 

10.8                           Tax Returns.  Each Borrower (and, to the extent
failure to do so would have a Material Adverse Effect, its Subsidiaries) has
filed all material tax and information returns which are required to be filed by
it and has paid, or made adequate provision for the payment of, all Taxes which
have or may become due pursuant to such returns or to any assessment received by
it, other than Taxes and assessments being contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP.

 

10.9                           Environmental Regulations.

 

10.9.1                  Environmental Compliance.  Each Borrower and its
Subsidiaries is in compliance in all material respects with the Clean Air Act,
the Federal Water Pollution Control Act, the Marine Protection Research and
Sanctuaries Act, RCRA, CERCLA and any other Environmental Law in effect in any
jurisdiction in which any properties of any Borrower or any of its Subsidiaries
are located or where any of them conducts its

 

56

--------------------------------------------------------------------------------


 

business, and with all applicable published rules and regulations (and
applicable standards and requirements) of the federal Environmental Protection
Agency and of any similar agencies in states or foreign countries in which any
Borrower or its Subsidiaries conducts its business other than those which in the
aggregate have not resulted, and do not create a material risk of resulting, in
a Material Adverse Effect.

 

10.9.2                  Environmental Litigation.  No suit, claim, action or
proceeding of which any Borrower or any of its Subsidiaries has been given
notice or otherwise has knowledge is now pending before any court, Governmental
Authority or board or other forum, or to any Borrower’s or any of its
Subsidiaries’ knowledge, threatened by any Person (nor to the knowledge of each
Borrower and its Subsidiaries, does any factual basis exist therefor) for, and
neither any Borrower nor any of its Subsidiaries have received written
correspondence from any Governmental Authority with respect to, except to the
extent any of the following would not have a Material Adverse Effect:

 

(a)                                  noncompliance by any Borrower or any of its
Subsidiaries with any Environmental Law;

 

(b)                                 personal injury, wrongful death or other
tortious conduct relating to materials, commodities or products used, generated,
sold, transferred or manufactured by any Borrower or any of its Subsidiaries
(including products made of, containing or incorporating asbestos, lead or other
hazardous materials, commodities or toxic substances); or

 

(c)                                  the release into the environment by any
Borrower or any of its Subsidiaries of any Hazardous Material generated by a
Borrower or any of its Subsidiaries whether or not occurring at or on a site
owned, leased or operated by any Borrower or any of its Subsidiaries.

 

10.10                     Plans.  Each Plan (other than a Multiemployer Plan)
and, to the knowledge of each Borrower and its Subsidiaries, each Multiemployer
Plan is in material compliance with the applicable provisions of ERISA and the
Code.  Each Multiemployer Plan and each Plan that constitutes a “defined benefit
plan” (as defined in ERISA) are set forth in Exhibit 10.10.  Each ERISA Group
Person has met all of the funding standards applicable to all Plans that are not
Multiemployer Plans, and no condition exists which would permit the institution
of proceedings to terminate any Plan that is not a Multiemployer Plan under
section 4042 of ERISA.  To the knowledge of the Borrowers and their
Subsidiaries, no Plan that is a Multiemployer Plan is currently insolvent or in
reorganization or has been terminated within the meaning of ERISA.

 

10.11                     Consents or Approvals.  No consent or approval of any
trustee, issuer or holder of any Indebtedness or obligations of any Borrower or
its Subsidiaries, and no consent, permission, authorization, order or license of
any Governmental Authority, is necessary in connection with the execution and
delivery of the Credit Documents or any transaction contemplated by the Credit
Documents.

 

10.12                     No Liens.  Each Borrower and its Significant
Subsidiaries owns its property free and clear of Liens, except Liens permitted
by Section 9.8.

 

57

--------------------------------------------------------------------------------


 

10.13                     Business Authorizations.  Each Borrower and its
Material Subsidiaries possesses all patents, patent rights or licenses,
trademarks, trademark rights, trade names or trade name rights and copyrights
required to conduct its business in all material respects as now conducted
without material conflict with the rights or privileges of others.

 

10.14                     Disclosure.  Neither this Agreement nor any other
Credit Document to be furnished to the Lenders by or on behalf of any Borrower
or any of its Subsidiaries in connection with the transactions contemplated
hereby or by such Credit Document contains any untrue statement of material fact
or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made.

 

10.15                     Solvency.  Each Borrower is Solvent, and, after
consummation of the transactions contemplated by this Agreement, will be
Solvent.

 

10.16                     Investment Company Act.  No Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an investment
company within the meaning of the Investment Company Act of 1940, as amended.

 

10.17                     Public Utility Holding Company Act.  No Borrower nor
any Subsidiary is a “holding company” or a “subsidiary company” of a holding
company or an “affiliate” of a holding company or of a subsidiary company of a
holding company within the meaning of the Public Utility Holding Company Act of
1935, as amended.

 

11.                                 Defaults.

 

11.1                           Events of Default.  The following events are
referred to as “Events of Default”:

 

11.1.1                  Payment.  The Borrowers fail to make any payment in
respect of:  (a) principal, interest or any fee on or in respect of any of the
Credit Obligations as the same becomes due and payable, whether at maturity or
by acceleration or otherwise, and such failure continues for a period of three
Banking Days, or (b) any Credit Obligation with respect to payments made by the
Issuing Bank under any Letter of Credit or any draft drawn thereunder within
three Banking Days after demand therefor by the Agent.

 

11.1.2                  Specified Covenants.  Any Borrower fails to perform or
observe any of the provisions of Section 2.5, 9.4 through 9.8, 9.12, 9.15
through 9.27, or a Material Subsidiary fails to perform or observe any of the
provisions of Section 2.1 of its Subsidiary Guarantee.

 

11.1.3                  Other Covenants.  Any Obligor fails to perform or
observe any covenant, agreement or provision to be performed or observed by it
under this Agreement (other than those set forth in Section 11.1.1 and 11.1.2),
any Subsidiary Guarantee (other than those set forth in Section 11.1.2), or any
other Credit Document, and such failure is not cured to the written satisfaction
of the Required Lenders within 30 days after notice thereof by the Agent to the
Parent.

 

58

--------------------------------------------------------------------------------


 

11.1.4                  Representations and Warranties.  Any representation or
warranty of or with respect to any Obligor made to the Lenders or the Agent in,
pursuant to or in connection with this Agreement, any Subsidiary Guarantee or
any other Credit Document is materially false on the date as of which it was
made.

 

11.1.5                  Cross Default, Etc.

 

(a)                                  Any Borrower or any of its Material
Subsidiaries fails to make any payment when due (after giving effect to any
applicable grace periods) in respect of any Indebtedness (other than the Credit
Obligations) outstanding in an aggregate amount of principal (whether or not
due) and accrued interest exceeding $5,000,000;

 

(b)                                 Any Borrower or any of its Material
Subsidiaries fails to perform or observe the terms of any agreement or
instrument relating to such Indebtedness and such failure continues, without
having been duly cured, waived or consented to, beyond the period of grace, if
any, specified in such agreement or instrument, and such failure permits the
acceleration of such Indebtedness;

 

(c)                                  All or any part of such Indebtedness is
accelerated or becomes due or payable prior to its stated maturity (except with
respect to voluntary prepayments thereof) for any reason whatsoever; or

 

(d)                                 Any Lien on any property of any Borrower or
any of its Material Subsidiaries securing any such Indebtedness is enforced by
foreclosure or similar action.

 

11.1.6                  Final Judgment.  Any one or more final judgments, orders
or decrees for the payment of money in excess of $10,000,000 (whether singly or
in the aggregate) to the extent not covered by insurance is rendered against any
Borrower or any Material Subsidiary and the Borrowers and the Material
Subsidiaries do not discharge the same or provide for its discharge in
accordance with its terms, or procure a stay of execution thereof pending
appeal, within forty-five (45) days after the date of entry thereof or any
execution or attachment shall be issued whereby any substantial part of the
property of any Borrower or any Material Subsidiary shall be taken or attempted
to be taken and the same shall not have been vacated or stayed within forty-five
(45) days after the issuance thereof.

 

11.1.7                  Change of Control.  A Change of Control occurs.

 

11.1.8                  Enforceability, Etc.  Any Credit Document, including any
Subsidiary Guarantee, ceases for any reason (other than the scheduled
termination thereof in accordance with its terms) to be in full force and effect
and enforceable in accordance with its terms; or any party to any Credit
Document shall so assert in a judicial or similar proceeding; or any Material
Subsidiary or other party to a Credit Document shall revoke any Subsidiary
Guarantee or other Credit Document or shall deny any further liability or
obligation thereunder; or any security interests hereafter created by this
Agreement or any other Credit Documents shall cease to be enforceable and of the
same effect and priority purported to be created thereby.

 

59

--------------------------------------------------------------------------------


 

11.1.9                  ERISA Events.


 

(a)                                  any ERISA Event occurs with respect to a
Plan and the sum of the Insufficiency of such Plan and the Insufficiency of all
other Plans with respect to which an ERISA Event exists exceeds $5,000,000;

 

(b)                                 any ERISA Group Person shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred Withdrawal
Liability to such Multiemployer Plan in an amount that, when aggregated with all
other amounts required to be paid to Multiemployer Plans by the ERISA Group
Person as Withdrawal Liability (determined as of the date of such notification),
exceeds $5,000,000 or requires payments exceeding $1,000,000 per annum; or

 

(c)                                  any ERISA Group Person shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, and as a result of such reorganization or termination the aggregate
annual contributions of the ERISA Group Person to all Multiemployer Plans that
are then in reorganization or being terminated have been or will be increased
over the amounts contributed to such Multiemployer Plans for the plan years of
such Multiemployer Plans immediately preceding the plan year in which such
reorganization or termination occurs by an amount exceeding $5,000,000;

 

provided, however, that an ERISA Event or a Withdrawal Liability described in
clauses (a) and (b) shall not be deemed an Event of Default if a bona fide
dispute exists as to such matter, the dispute is contested in good faith by
appropriate proceedings and the Borrowers have established on their financial
statements an adequate reserve for the amount in dispute in accordance with
GAAP.

 

11.1.10            Bankruptcy, Etc.  Any Obligor shall:

 

(a)                                  Commence a voluntary case under the
Bankruptcy Code or authorize, by appropriate proceedings of its board of
directors or other governing body, the commencement of such a voluntary case;

 

(b)                                 Have filed against it a petition commencing
an involuntary case under the Bankruptcy Code that shall not have been dismissed
within 60 days after the date on which such petition is filed, or (ii) file an
answer or other pleading within such 60-day period admitting or failing to deny
the material allegations of such a petition or seeking, consenting to or
acquiescing in the relief therein provided, or (iii) have entered against it an
order for relief in any involuntary case commenced under the Bankruptcy Code;

 

(c)                                  Seek relief as a debtor under any
applicable law, other than the Bankruptcy Code, of any jurisdiction relating to
the liquidation or reorganization of debtors or to the modification or
alteration of the rights of creditors, or consent to or acquiesce in such
relief;

 

(d)                                 Have entered against it an order by a court
of competent jurisdiction (i) finding it to be bankrupt or insolvent,
(ii) ordering or approving its liquidation or

 

60

--------------------------------------------------------------------------------


 

reorganization as a debtor or any modification or alteration of the rights of
its creditors, or (iii) assuming custody of, or appointing a receiver or other
custodian for, all or a substantial portion of its property;

 

(e)                                  Have any dissolution or liquidation
proceeding not permitted by Section 9.15 instituted against it to which such
Obligor consents or acquiesces or which remains undismissed for more than sixty
(60) days, or commence any such proceeding which remains undismissed more than
sixty (60) days after such commencement; or

 

(f)                                    Make an assignment for the benefit of, or
enter into a composition with, its creditors, or appoint, or consent to the
appointment of, or suffer to exist a receiver or other custodian for, all or a
substantial portion of its property.

 

11.2                           Certain Actions Following an Event of Default. 
If any one or more Events of Default occurs, then in each and every such case:

 

11.2.1                  Terminate Obligation to Extend Credit.  The Agent on
behalf of the Lenders may (and upon written request of the Required Lenders the
Agent shall) terminate the obligations of the Lenders to make any further
extensions of credit under the Credit Documents by furnishing notice of such
termination to the Parent; provided, however, that if a Bankruptcy Default has
occurred, the obligations of the Lenders to make any further extensions of
credit under the Credit Documents shall automatically terminate.

 

11.2.2                  Specific Performance; Exercise of Rights.  The Agent on
behalf of the Lenders may (and upon written request of the Required Lenders the
Agent shall) proceed to protect and enforce the Lenders’ rights by suit in
equity, action at law or other appropriate proceeding, either for specific
performance of any covenant or condition contained in this Agreement or any
other Credit Document or in any instrument or assignment delivered to the
Lenders pursuant to this Agreement or any other Credit Document, or in aid of
the exercise of any power granted in this Agreement or any other Credit Document
or any such instrument or assignment.


 

11.2.3                  Acceleration.  The Agent on behalf of the Lenders may
(and upon written request of the Required Lenders the Agent shall) by notice in
writing to the Parent (a) declare all or any part of the unpaid balance of the
Credit Obligations then outstanding to be immediately due and payable, and
(b) require the Borrowers immediately and without demand to deposit with the
Agent in cash or cash equivalents an amount equal to the then Letter of Credit
Exposure, and thereupon such unpaid balance or part thereof and such cash or
cash equivalents in an amount equal to the Letter of Credit Exposure shall
become so due and payable without presentation, protest or further demand or
notice of any kind, all of which are hereby expressly waived; provided, however,
that if a Bankruptcy Default has occurred, the unpaid balance of the Credit
Obligations shall automatically become immediately due and payable and the
Borrowers shall be required immediately without demand to deposit with the Agent
in cash or cash equivalents an amount equal to the then Letter of Credit
Exposure.

 

61

--------------------------------------------------------------------------------


 

11.2.4                  Enforcement of Payment; Credit Security; Setoff.  The
Agent on behalf of the Lenders may (and upon written request of the Required
Lenders the Agent shall) proceed to enforce payment of the Credit Obligations in
such manner as it may elect, to cancel any outstanding Letters of Credit which
permit the cancellation thereof and to realize upon any and all rights in any
collateral securing the Credit Obligations.  The Lenders may offset and apply
toward the payment of the Credit Obligations (or toward the curing of any Event
of Default) any Indebtedness from the Lenders to the respective Obligors,
including any Indebtedness represented by deposits in any account maintained
with the Lenders, regardless of the adequacy of any security for the Credit
Obligations.  The Lenders shall have no duty to determine the adequacy of any
such security in connection with any such offset.

 

11.2.5                  Cumulative Remedies.  To the extent not prohibited by
applicable law which cannot be waived, all of the Lenders’ rights hereunder and
under each other Credit Document shall be cumulative.

 

11.3                           Annulment of Defaults.  Once an Event of Default
has occurred, such Event of Default shall be deemed to exist and be continuing
for all purposes of the Credit Documents until the Required Lenders or the Agent
(with the consent of the Required Lenders) shall have waived such Event of
Default in writing, stated in writing that the same has been cured to such
Required Lenders’ reasonable satisfaction or entered into an amendment to this
Agreement which by its express terms cures or waives such Event of Default, at
which time such Event of Default shall no longer be deemed to exist or to have
continued.  No such action by the Required Lenders or the Agent shall extend to
or affect any subsequent Event of Default or impair any rights of the Lenders
upon the occurrence thereof.  The making of any extension of credit during the
existence of any Default shall not constitute a waiver thereof.

 

11.4                           Waivers.  To the extent that such waiver is not
prohibited by the provisions of applicable law that cannot be waived, each of
the Obligors waives:

 

(a)                                  all presentments, demands for performance,
notices of nonperformance (except to the extent required by this Agreement or
any other Credit Document), protests, notices of protest and notices of
dishonor;

 

(b)                                 any requirement of diligence or promptness
on the part of any Lender in the enforcement of its rights under this Agreement
or any other Credit Document;

 

(c)                                  any and all notices of every kind and
description which may be required to be given by any statute or rule of law; and

 

(d)                                 any defense (other than indefeasible payment
in full) which it may now or hereafter have with respect to its liability under
this Agreement or any other Credit Document or with respect to the Credit
Obligations.

 

62

--------------------------------------------------------------------------------


 

12.                                 Expenses; Indemnity.

 

12.1                           Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Borrowers shall pay:

 

(a)                                  all reasonable expenses of the Agent
(including the out-of-pocket expenses related to forming the group of Lenders
and reasonable fees of and disbursements to the counsel to the Agent) in
connection with the preparation and duplication of this Agreement and each other
Credit Document, the transactions contemplated hereby and thereby and
amendments, waivers, consents and other operations hereunder and thereunder;

 

(b)                                 all recording and filing fees and transfer
and documentary stamp and similar taxes at any time payable in respect of this
Agreement, any other Credit Document; and

 

(c)                                  all other reasonable expenses incurred by
the Lenders or the holder of any Credit Obligation in connection with the
enforcement of any rights hereunder or under any other Credit Document,
including costs of collection and reasonable attorneys’ fees (including a
reasonable allowance for the hourly cost of attorneys employed by any Lender on
a salaried basis) and expenses.

 

63

--------------------------------------------------------------------------------


 

12.2                           General Indemnity.  The Borrowers shall indemnify
the Lenders and the Agent and hold them harmless from any liability, loss or
damage resulting from the violation by the Borrowers of Section 2.5 and from and
against all losses, costs and expenses, incurred in liquidating or employing
deposits from third parties acquired or arranged, or in terminating or unwinding
any contract entered into, or order to effect or fund the whole or any part of
any drawing or any overdue amount hereunder incurred by any Lender as a
consequence of any Default or the repayment of any amount due hereunder other
than at the expiration of an Interest Period.  In addition, the Borrowers shall
indemnify each Lender, the Agent, each of the Lenders’ or the Agent’s directors,
officers and employees, and each Person, if any, who controls any Lender or the
Agent (each Lender, the Agent and each of such directors, officers, employees
and control Persons is referred to as an “Indemnified Party”) and hold each of
them harmless from and against any and all claims, damages, liabilities and
reasonable expenses (including reasonable fees of and disbursements to counsel
with whom any Indemnified Party may consult in connection therewith and all
reasonable expenses of litigation or preparation therefor) which any Indemnified
Party may incur or which may be asserted against any Indemnified Party in
connection with (a) the Indemnified Party’s compliance with or contest of any
subpoena or other process issued against it in any proceeding involving any
Borrower or any of its Subsidiaries, or any of their Affiliates, (b) any
litigation or investigation involving any Borrower, any of its Subsidiaries or
any of their Affiliates, or any officer, director or employee thereof, (c) the
existence or exercise of any security rights with respect to any collateral for
the Credit Obligations in accordance with the Credit Documents, or (d) this
Agreement, any other Credit Document or any transaction contemplated hereby or
thereby; provided, however, that the foregoing indemnity shall not apply to
litigation commenced by the Borrowers against the Lenders or the Agent which
seeks enforcement of any of the rights of the Borrowers hereunder or under any
other Credit Document and is determined adversely to the Lenders or the Agent in
a final nonappealable judgment or to the extent such claims, damages,
liabilities and expenses result from a Lender’s or the Agent’s gross negligence
or willful misconduct.

 

13.                                 The Agent.

 

13.1                           Authorization and Action.  Each Lender hereby
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers and discretion under this Agreement and the other Credit
Documents as are delegated to the Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto. 
The Agent shall be fully justified in failing or refusing to take any action
under this Agreement or under any of the other Credit Documents unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder or under
any of the other Credit Documents in accordance with the instructions of the
Required Lenders, and such instructions shall be binding upon all Lenders and
all holders of Notes; provided, however, that the Agent shall not be required to
take any action that is contrary to this Agreement, any other Credit Document or
applicable law.  The Agent shall not be deemed to have knowledge or notice of
the occurrence of a Default (other than the nonpayment of principal or interest
on the Loans or of fees payable hereunder) unless the Agent has received notice
from a Lender or a Borrower specifying such Default and stating that such notice
is a “notice of default”.  In the event that the Agent receives

 

64

--------------------------------------------------------------------------------


 

such a notice, the Agent shall give prompt notice thereof to the Lenders.  The
Agent shall take such action with respect to such Default as shall be reasonably
directed by the Required Lenders and as is permitted by the Credit Documents;
provided, that unless and until the Agent shall have received such directions,
the Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interest of the Lenders except to the extent that this Agreement
expressly requires that such action be taken, or not be taken, only with the
consent or upon the authorization of the Required Lenders or of all Lenders.

 

13.2                           Agent’s Reliance, Etc.  Neither the Agent nor any
of its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with the
Credit Documents, except for its or their own gross negligence or willful
misconduct.  Without limitation of the generality of the foregoing, the Agent: 
(a) may treat the payee of any Note as the holder thereof until the Agent
receives and accepts an Assignment and Acceptance entered into by the Lender
that is the payee of such Note, as assignor, and an Assignee, as assignee, as
provided in Section 14.1.1; (b) may consult with legal counsel (including
counsel for any Lender), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made by any Obligor in or in
connection with the Credit Documents or in any certificate, report, document,
financial statement or other written or oral statement referred to or provided
for in, or received by the Agent under or in connection herewith or in
connection with the other Credit Documents; (d) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of any Credit Document or as to the use of the proceeds
of the Loans or the use of the Letters of Credit on the part of any Lender;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Credit Document or any other
instrument or document furnished pursuant thereto or for the failure of any
Obligor to perform their respective obligations under the Credit Documents; and
(f) is entitled to rely, and shall be fully protected in relying, upon any
notice, consent, certificate, letter, resolution or other instrument or writing
(which may be by telecopy or similar teletransmission) or conversation believed
by it to be genuine and signed, sent or made by the proper party or parties. 
Each Lender acknowledges and agrees that the Agent shall not have, by reason of
this Agreement, a fiduciary relationship in respect of any Lender; and nothing
in this Agreement, expressed or implied, is intended to or shall be so construed
as to create any express, implied or constructive trust relationship between the
Agent and any Lender and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any of
the other Credit Documents or shall otherwise exist against the Agent.

 

13.3                           Lender Credit Decision; Agent in its Individual
Capacity.  Each Lender acknowledges that it has, independently and without
reliance upon the Agent or any other Lender and based on the financial
statements referred to in Section 10.2 and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender also acknowledges that it will, independently
and without reliance upon the Agent or any other Lender and based on such
documents and information as it shall

 

65

--------------------------------------------------------------------------------


 

deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement or any other Credit Document. 
Except as expressly provided in this Agreement, the Agent shall not have any
duty or responsibility, either initially or on a continuing basis, to provide
any Lender with any credit or other information concerning the affairs,
financial condition or business of any Obligor (or any Affiliate thereof) which
may come into the possession of Agent, whether coming into its possession before
the making of any Loan or the issuance of any Letter of Credit or at any time or
times thereafter, or to inspect the properties or books of any Obligor.  The
Agent and its Affiliates may (without having to account for the same to any
Lender) make loans to, accept deposits from, and generally engage in any kind of
business with any Obligor as though the Agent were not the Agent hereunder. 
With respect to its obligations to make Base Rate Loans and LIBOR Loans, the
Base Rate Loans and LIBOR Loans made by it, the Letters of Credit issued by it
made by it and all obligations owing to it, the Agent shall have the same rights
and powers under this Agreement and the other Credit Documents as any Lender and
may exercise the same as though it were not the Agent, and the terms “Lender”
and “Lenders” shall include the Agent in its individual capacity.  The Agent and
is Affiliates may accept deposits from, lend money to and generally engage in
any kind of business with any Obligor as if it were not the Agent.

 

13.4                           Indemnification.  Each Lender severally agrees to
indemnify the Agent (as Agent and as Issuing Bank) (to the extent not promptly
reimbursed by the Borrowers) to the extent of such Lender’s Percentage Interest
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of the Credit Documents
or any action taken or omitted by the Agent under the Credit Documents;
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent’s gross negligence or
willful misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its Percentage Interest of any
costs and expenses (including, without limitation, reasonable fees and expenses
of counsel) payable by the Borrowers under Section 12.1 or 12.2, to the extent
that the Agent is not promptly reimbursed for such costs and expenses by the
Borrowers.  The failure of any Lender to reimburse the Agent promptly upon
demand for its Percentage Interest of any amount required to be paid by the
Lender to the Agent as provided herein shall not relieve any other Lender of its
obligation hereunder to reimburse the Agent for its Percentage Interest of such
amount, but no Lender shall be responsible for the failure of any other Lender
to reimburse the Agent for such other Lender’s Percentage Interest of such
amount.  Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of each Lender contained in this
Section 13.4 will survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Credit Documents.

 

13.5                           Successor Agents.  The Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrowers and may
be removed at any time with or without cause by the Required Lenders or, so long
as no Default exists, by the Borrowers.  Upon any such resignation or removal,
the Required Lenders shall have the right, upon five days’ notice and approval
by the Borrowers (which approval shall not be unreasonably withheld), to appoint
a successor Agent.  If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within thirty (30)
days after the retiring Agent’s

 

66

--------------------------------------------------------------------------------


 

giving of notice of resignation or the Required Lenders’ removal of the retiring
Agent, then, upon five days’ notice and approval by the Borrowers (which
approval shall not be unreasonably withheld), the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent which shall be a bank which maintains
an office in the United States or a commercial bank organized under the laws of
the United States or of any State thereof having a combined capital and surplus
of at least $500,000,000.  Upon the acceptance of any appointment as Agent
hereunder by a successor Agent and upon the execution and filing or recording of
such instruments or notices as may be necessary or desirable, or as the Required
Lenders may request, such successor Agent will succeed to and become vested with
all the rights, powers, discretion, privileges and duties of the retiring Agent,
and the retiring Agent will be discharged from its duties and obligations under
the Credit Documents.  After any retiring Agent’s resignation or removal
hereunder as Agent, the provisions of this Section 13 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the Agent
under this Agreement.

 

14.                                 Successors and Assigns; Lender Assignments
and Participations.  Any reference in this Agreement or any other Credit
Document to any of the parties hereto shall be deemed to include the successors
and assigns of such party, and all covenants and agreements by or on behalf of
the Obligors, the Agent or the Lenders that are contained in this Agreement or
any other Credit Document shall bind and inure to the benefit of their
respective successors and assigns; provided, however, that (a) the Obligors may
not assign their rights or obligations under this Agreement or any other Credit
Document, and (b) the Lenders will not be entitled to assign their respective
Percentage Interests in the credits extended hereunder or their Commitments
except as set forth below in this Section 14.

 

14.1                           Assignments by Lenders.

 

14.1.1                  Assignees and Assignment Procedures.  Each Lender may
(a) without the consent of the Agent or the Borrowers if the proposed assignee
is already a Lender hereunder or a wholly owned subsidiary of the same corporate
parent of which the assigning Lender is a subsidiary, or (b) otherwise with the
consents of the Agent and (so long as no Event of Default exists) the Parent
(which consents shall not be unreasonably withheld), in compliance with
applicable laws in connection with such assignment, assign to one or more
commercial banks or other financial institutions (each, an “Assignee”) all or a
portion of its interests, rights and obligations under this Agreement and the
other Credit Documents, including all or a portion of its Commitment, its
Percentage Interest in the aggregate principal amount of the Loans at the time
owing to it and the Notes held by it; provided, however, that:

 

(i)                                     no such assignment shall be for less
than $3,000,000 of the assigning Lender’s Commitment, and the remaining
Commitment of the assigning Lender after giving effect to such assignment shall
not be less than $3,000,000; and

 

(ii)                                  the parties to each such assignment will
execute and deliver to the Agent an Assignment and Acceptance (the “Assignment
and Acceptance”) substantially in the form of Exhibit 14.1.1, together with the
Note subject to such

 

67

--------------------------------------------------------------------------------


 

assignment and a processing and recordation fee of $3,500 payable to the Agent
by the assigning Lender or the Assignee.

 

Upon acceptance and recording pursuant to Section 14.1.4, from and after the
effective date specified in each Assignment and Acceptance (which effective date
will be at least five Banking Days after the execution thereof unless waived by
the Agent):

 

(A)                              the Assignee will be a party hereto and, to the
extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and

 

(B)                                the assigning Lender will, to the extent
provided in such assignment, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender will cease to be a party hereto but will continue to be
entitled to the benefits of Sections 3.2.4, 3.5 and 12, as well as to any fees
accrued for its account hereunder and not yet paid).

 

14.1.2                  Terms of Assignment and Acceptance.  By executing and
delivering an Assignment and Acceptance, the assigning Lender and the Assignee
will be deemed to confirm to and agree with each other and the other parties
hereto as follows:

 

(a)                                  other than the representation and warranty
that it is the legal and beneficial owner of the interest being assigned thereby
free and clear of any adverse claim, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, this
Agreement, any other Credit Document or any other instrument or document
furnished pursuant hereto;

 

(b)                                 such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower, any of its Subsidiaries or any other
Obligor or the performance or observance by any Borrower, any of its
Subsidiaries or any other Obligor of any of its obligations under this
Agreement, any other Credit Document or any other instrument or document
furnished pursuant hereto;

 

(c)                                  such Assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 9.3 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance;

 

(d)                                 such Assignee will independently and without
reliance upon the Agent, such assigning Lender or any other Lender, and based on
such documents and information as it deems appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement;

 

68

--------------------------------------------------------------------------------


 

(e)                                  such Assignee appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Documents as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto; and

 

(f)                                    such Assignee agrees that it will perform
in accordance with the terms of this Agreement and the other Credit Documents
all the obligations which are required to be performed by it as a Lender.

 

14.1.3                  Register.  The Agent will maintain at the Denver Office
a register (the “Register”) for the recordation of (a) the names and addresses
of the Lenders and the Assignees which assume rights and obligations pursuant to
an assignment under Section 14.1.1, (b) the Percentage Interest of each such
Lender, and (c) the amount of the Loans owing to each Lender from time to time. 
The entries in the Register shall be conclusive, in the absence of manifest
error, and the Borrowers, the Agent and the Lenders may treat each Person whose
name is registered therein for all purposes as a party to this Agreement.  The
Register will be available for inspection by the Borrowers or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

14.1.4                  Acceptance of Assignment and Assumption.  Upon its
receipt of a completed Assignment and Acceptance executed by an assigning Lender
and an Assignee together with the Note subject to such assignment, and the
processing and recordation fee referred to in Section 14.1.1, the Agent will
(a) accept such Assignment and Acceptance, (b) record the information contained
therein in the Register, and (c) give prompt notice thereof to the Borrowers. 
Within five Banking Days after receipt of notice, the Borrowers, at their own
expense, will execute and deliver to the Agent, in exchange for the surrendered
Note, a new Note to the order of such Assignee in a principal amount equal to
the applicable Commitment and a portion of the Loans assumed by it pursuant to
such Assignment and Acceptance and, if the assigning Lender has retained a
Commitment and a portion of the Loans, a new Note to the order of such assigning
Lender in a principal amount equal to the applicable Commitment and a portion of
the Loans retained by it.  Subject to the foregoing, such new Note will be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Note, and will be dated the date of the surrendered Note which it
replaces.

 

14.1.5                  Federal Reserve Bank.  Notwithstanding the foregoing
provisions of this Section 14, any Lender may at any time pledge or assign all
or any portion of such Lender’s rights under this Agreement and the other Credit
Documents to a Federal Reserve Bank; provided, however, that no such pledge or
assignment will release such Lender from such Lender’s obligations hereunder or
under any other Credit Document.

 

14.1.6                  Further Assurances.  The Obligors shall sign such
documents and take such other actions from time to time reasonably requested by
an Assignee to enable it to share in the benefits of the rights created by the
Credit Documents.

 

14.2                           Credit Participants.  Each Lender may, without
the consent of the Borrowers or the Agent, in compliance with applicable laws in
connection with such participation, sell to one

 

69

--------------------------------------------------------------------------------


 

or more commercial banks or other financial institutions (each a “Credit
Participant”) participations in all or a portion of its interests, rights and
obligations under this Agreement and the other Credit Documents (including all
or a portion of its Commitment, and the portion of the Loans owing to it and the
Note held by it); provided, however, that:

 

(a)                                  such Lender’s obligations under this
Agreement will remain unchanged;

 

(b)                                 such Lender will remain solely responsible
to the other parties hereto for the performance of such obligations;

 

(c)                                  the Credit Participant will be entitled to
the benefit of the cost protection provisions contained in Sections 3.2.4,
12.1(c) and 12.2, but will not be entitled to receive any greater payment
thereunder than such Lender would have been entitled to receive with respect to
the interest so sold if such interest had not been sold; and

 

(d)                                 the Borrowers, the Agent and the other
Lenders will continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement, and such Lender
will retain the sole right as one of the Lenders to vote with respect to the
enforcement of the obligations of the Borrowers under the Credit Documents and
the approval of any amendment, modification or waiver of any provision of this
Agreement (other than amendments, modifications, consents or waivers that
increase the credit, reduce the interest rate or extend the stated time of
payment hereunder) or any other Credit Documents.

 

Each Obligor agrees, to the fullest extent permitted by applicable law, that any
Credit Participant and any Lender purchasing a participation from another Lender
pursuant to Section 14.2 may exercise all rights of payment (including the right
of set-off), with respect to its participation as fully as if such Credit
Participant or such Lender were the direct creditor of the Obligors and a Lender
hereunder in the amount of such participation.

 

15.                                 Confidentiality.  Each Lender will make no
disclosure of confidential information furnished to it by the Borrowers or any
of their Subsidiaries, and identified as such, unless such information has
become public, except:

 

(a)                                  in connection with operations under or the
enforcement of this Agreement or any other Credit Document, to Persons who have
a reasonable need to be furnished such confidential information and who agree to
comply with the restrictions contained in this Section 15 with respect to such
information and to the extent such disclosure does not violate any Legal
Requirement;

 

(b)                                 pursuant to any statutory or regulatory
requirement or any mandatory court order, subpoena or other legal process;

 

(c)                                  to any parent or corporate Affiliate of
such Lender or to any Credit Participant, proposed Credit Participant or
proposed Assignee; provided, however, that any such Person agrees to comply with
the restrictions set forth in this Section 15 with respect to such information
and to the extent such disclosure does not violate any Legal Requirement;

 

70

--------------------------------------------------------------------------------


 

(d)                                 to its independent counsel, auditors and
other professional advisors with an instruction to such Person to keep such
information confidential;

 

(e)                                  confidential information related to the tax
treatment and tax structure of the transactions contemplated by the Credit
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to such Lender relating to such tax treatment and
tax structure; provided, however, that such disclosure may not be made to the
extent required to be kept confidential to comply with any applicable federal or
state securities laws; or

 

(f)                                    with the prior written consent of the
Parent, to any other Person.

 

16.                                 Notices.  Except as otherwise specified in
this Agreement or any other Credit Document, any notice required to be given
pursuant to this Agreement or any other Credit Document shall be given in
writing.  Any notice, consent, approval, demand or other communication in
connection with this Agreement or any other Credit Document shall be deemed to
be given if given in writing (including e-mail, telecopy or similar
teletransmission) addressed as provided below (or to the addressee at such other
address as the addressee has specified by notice actually received by the
addressor) and if either (a) actually delivered in fully legible form to such
address, or (b) in the case of a letter, five days have elapsed after the same
has been deposited in the United States mail, with first-class postage prepaid
and registered or certified.

 

If to the Borrowers, or any of their Subsidiaries or any other Obligor, to the
Parent at:

 

CH2M Hill Companies, Ltd.
9191 South Jamaica Street
Englewood, CO 80112
ATTN:  Chief Financial Officer
Telecopier:  (720) 216-9248
E-mail:  Stan.Vinson@ch2m.com

 

If to any Lender or the Agent, to it at its address set forth on Schedule I or
in the Register, with a copy to the Agent.

 

17.                                 Course of Dealing; Amendments and Waivers.

 

No course of dealing between any Lender or the Agent, on one hand, and any
Obligor, on the other hand, will operate as a waiver of any of the Lenders’ or
the Agent’s rights under this Agreement or any other Credit Document or with
respect to the Credit Obligations.  Each of the Obligors acknowledges that if
the Lenders or the Agent, without being required to do so by this Agreement or
any other Credit Document, give any notice or information to, or obtain any
consent from, any Obligor, the Lenders and the Agent shall not by implication
have amended, waived or modified any provision of this Agreement or any other
Credit Document, or created any duty to give any such notice or information or
to obey such consent on any future occasion.  No delay or omission on the part
of any Lender or the Agent in exercising any right under this Agreement or any
other Credit Document or with respect to the Credit Obligations shall operate as
a waiver of such right or any other right hereunder or thereunder.  A waiver on
any one occasion shall not be construed as a bar to or waiver of any right or
remedy on any future

 

71

--------------------------------------------------------------------------------


 

occasion.  No waiver, consent or amendment with respect to this Agreement or any
other Credit Document shall be binding unless it is in writing and signed by the
Agent or the Required Lenders.

 

Any term, covenant, agreement or condition of any Credit Document may be amended
or waived if such amendment or waiver is in writing and is signed by the
Required Lenders (or by the Agent with written consent of the Required Lenders),
the Borrowers and any other party thereto; provided, however, that any
amendment, waiver or consent which affects the rights or duties of the Agent,
the Swing Line Lender or the Issuing Bank must be in writing and be signed also
by the affected Agent, Swing Line Lender or Issuing Bank; and provided further,
that any amendment, waiver or consent which effects any of the following changes
must be in writing and signed by all Lenders (or by the Agent with the written
consent of all Lenders):

 

(a)                                  increases the Maximum Amount of Credit
available;

 

(b)                                 extends the Final Maturity Date;

 

(c)                                  reduces the principal of, or interest on,
any Loan or any fees or other amounts payable for the account of the Lenders;

 

(d)                                 postpones or conditions any date fixed for
any payment of the principal of, or interest on, any Loan or any fees or other
amounts payable for the account of the Lenders;

 

(e)                                  waives or amends this Section 17;

 

(f)                                    amends the definition of Required Lenders
or any provision of this Agreement requiring approval of the Required Lenders or
some other specified amount of Lenders;

 

(g)                                 increases or decreases the Commitment or the
Percentage Interest of any Lender (other than through an assignment under
Section 14);

 

(h)                                 releases any Subsidiary Guarantee; or

 

(i)                                     waives any of the conditions set forth
in Section 8.

 

Unless otherwise specified in such waiver or consent, a waiver or consent given
hereunder shall be effective only in the specific instance and for the specific
purpose for which given.

 

18.                                 Defeasance.  When all Credit Obligations
have been paid, performed and reasonably determined by the Lenders to have been
indefensibly discharged in full, and if at the time no Lender continues to be
committed to extend any credit to the Borrowers hereunder or under any other
Credit Document, this Agreement and the other Credit Documents will terminate;
provided, however, that Sections 3.2.4, 3.5, 12, 13, 15, 19 and 20 will survive
the termination of this Agreement.

 

19.                                 Venue; Service of Process.  Each of the
Obligors:

 

72

--------------------------------------------------------------------------------


 

(a)                                  Irrevocably submits to the nonexclusive
jurisdiction of the state courts of the State of Colorado and to the
nonexclusive jurisdiction of the United States District Court for the District
of Colorado for the purpose of any suit, action or other proceeding arising out
of or based upon this Agreement or any other Credit Document or the subject
matter hereof or thereof; and

 

(b)                                 Waives to the extent not prohibited by
applicable law that cannot be waived, and agrees not to assert, by way of
motion, as a defense or otherwise, in any such proceeding brought in any of the
above-named courts, any claim that it is not subject personally to the
jurisdiction of such court, that its property is exempt or immune from
attachment or execution, that such proceeding is brought in an inconvenient
forum, that the venue of such proceeding is improper, or that this Agreement or
any other Credit Document, or the subject matter hereof or thereof, may not be
enforced in or by such court.

 

Each of the Obligors consents to service of process in any such proceeding in
any manner at the time permitted by the laws of the State of Colorado and agrees
that service of process by registered or certified mail, return receipt
requested, at its address specified in or pursuant to Section 16 is reasonably
calculated to give actual notice.

 

20.                                 WAIVER OF JURY TRIAL.  TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH OF THE OBLIGORS, THE
AGENT AND THE LENDERS WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE, CLAIM, DEMAND, PROCEEDING OR ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE SUBJECT MATTER
HEREOF OR THEREOF OR ANY CREDIT OBLIGATION OR IN ANY WAY CONNECTED WITH THE
DEALINGS OF THE LENDERS, THE AGENT OR ANY OBLIGOR IN CONNECTION WITH ANY OF THE
ABOVE, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN
CONTRACT, TORT OR OTHERWISE.  Each of the Obligors acknowledges that it has been
informed by the Agent that the provisions of this Section 20 constitute a
material inducement upon which each of the Lenders has relied, is relying and
will rely in entering into this Agreement and any other Credit Document, and
that it has reviewed the provisions of this Section 20 with its counsel.  Any
Lender, the Agent or any Obligor may file an original counterpart or a copy of
this Section 20 with any court as written evidence of the consent of each
Obligor, the Agent and each Lender to the waiver of their rights to trial by
jury.

 

21.                                 Judgment Currency.

 

21.1                           Conversion Requirements.  Each Obligor’s
obligations under the Credit Documents to make payments in United States Dollars
or in the applicable Foreign Currency (the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Agent or Lender of the full amount of the Obligation Currency
expressed to be payable to the Agent or such Lender under the Credit Documents. 
If, for the purpose of obtaining or enforcing a

 

73

--------------------------------------------------------------------------------


 

judgment against any Obligor in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the U.S. Dollar Equivalent, determined in each case as of the Banking
Day immediately preceding the day on which the judgment is given (such Banking
Day being hereinafter referred to as the “Judgment Currency Conversion Date”).

 

21.2                           Change in Rate of Exchange.  If there is a change
in the rate of exchange prevailing between the Judgment Currency Conversion Date
and the date of actual payment of the amount due, such amount payable by the
applicable Obligor shall be reduced or increased, as applicable, such that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of the Obligation
Currency which could have been purchased with the amount of Judgment Currency
stipulated in the judgment or judicial award at the rate of exchange prevailing
on the Judgment Currency Conversion Date.

 

22.                                 Setoff.  In addition to any rights and
remedies of the Lenders provided by law, each Lender shall have the right, with
the prior written consent of the Agent but without prior notice to the
Borrowers, any such notice being expressly waived by the Borrowers to the extent
permitted by applicable law, upon the occurrence and during the continuance of a
Default, to set-off and apply against any indebtedness, whether matured or
unmatured, of the Borrowers to such Lender, any amount owing from such Lender or
any Affiliate thereof to any Borrower, at or at any time after, the happening of
any of the above mentioned events.  The aforesaid right of set-off may be
exercised by such Lender against any such Borrower or against any trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver or execution, judgment or attachment creditor of such Borrower or
against anyone else claiming through or against such Borrower or such trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of set-off has not been exercised by such Lender prior to
the occurrence of a Default.  Each Lender agrees promptly to notify the Parent
after any such set-off and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.

 

23.                                 No Third Party Beneficiaries.  This
Agreement is made and entered into for the sole protection and benefit of the
parties hereto and their respective permitted successors and assigns, and no
other person or entity shall be a third party beneficiary of, or have any direct
or indirect cause of action or claim in connection with, any of the Credit
Documents to which it is not a party.

 

24.                                 Further Assurances.  Each Lender and each
Borrower shall, and each Borrower shall cause each Subsidiary to, promptly
correct any defect or error that may be discovered in any Credit Document.  At
the Agent’s request from time to time, the Borrowers, at their expense, shall
execute and deliver to Agent such further agreements, documents and instruments
and do or cause to be done such further acts as may reasonably be necessary or
proper to effectuate the provisions or purposes of the Credit Documents.

 

74

--------------------------------------------------------------------------------


 

25.                                 General.  All covenants, agreements,
representations and warranties made in this Agreement or any other Credit
Document or in certificates delivered pursuant hereto or thereto shall be deemed
to have been relied on by each Lender, notwithstanding any investigation made by
any Lender on its behalf, and shall survive the execution and delivery to the
Lenders hereof and thereof.  If any provision of this Agreement is prohibited by
or invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or any remaining provisions of this Agreement.  The headings in
this Agreement are for convenience of reference only and will not limit or
otherwise affect the meaning hereof.  With respect to the exercise of its
discretion, each Lender will act in good faith.  This Agreement and the other
Credit Documents (including the Fee Letter and any other related fee agreements
with the Agent or the Lenders) constitute the entire understanding of the
parties with respect to the subject matter hereof and thereof and supersede all
prior and contemporaneous understandings and agreements, whether written or
oral.  This Agreement may be executed in any number of counterparts which
together will constitute one instrument.  This Agreement shall be governed by
and construed in accordance with the laws (other than the conflict of laws
rules) of the State of Colorado.  Each Borrower hereby acknowledges that (a) it
has been advised by counsel in the negotiation, execution and delivery of this
Agreement and the other Credit Documents, (b) neither the Agent nor any Lender
has any fiduciary relationship to such Borrower, the relationship being solely
that of debtor and creditor, (c) no joint venture exists between such Borrower
and the Agent or any Lender, and (d) neither the Agent nor any Lender undertakes
any responsibility to such Borrower to review or inform such Borrower of any
matter in connection with any phase of the business or operations of such
Borrower and such Borrower shall rely entirely upon its own judgment with
respect to its business, and any review, inspection or supervision of, or
information supplied to, the Borrowers by the Agent or any Lender is for the
protection of the Lenders and neither such Borrower nor any third party is
entitled to rely thereon.

 

[Remainder of this page intentionally left blank.]

 

75

--------------------------------------------------------------------------------


 

Each of the undersigned has caused this Agreement to be executed and delivered
by its duly authorized officer as an agreement under seal as of the date first
above written.

 

 

BORROWERS:

CH2M HILL COMPANIES, LTD. 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

CH2M HILL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

OPERATIONS MANAGEMENT
INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

CH2M HILL INDUSTRIAL DESIGN &
CONSTRUCTION, INC.

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

LENDERS:

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

76

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI, LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

77

--------------------------------------------------------------------------------


 

SCHEDULE I

 

List of Lenders

 

Bank

 

United States Dollar Amount of
Commitment and
Percentage of Maximum Amount of Credit

 

 

 

 

 

Wells Fargo Bank, National Association
C7301-037

 

$

40,000,000

 

1740 Broadway
Denver, CO  80274
Attn:   John Hall
Telephone:      (303) 863-5180
Telecopier:      (303) 863-6670
E-Mail:  john.hall@wellsfargo.com

 

32%

 

 

 

 

 

U.S. Bank National Association
DNC0BB4A

 

$

35,000,000

 

918 Seventeenth Street
Denver, Colorado  80202
Attn:   Thomas J. McCarthy
Telephone:      (303) 585-4234
Telecopier:      (303) 585-4242
E-Mail:  thomas.mccarthy@usbank.com

 

28%

 

 

 

 

 

The Bank of Tokyo-Mitsubishi, Ltd.
1211 SW Fifth Avenue, Suite 2300

 

$

20,000,000

 

Portland, Oregon  97204
Attn:   Mr. Hiroki Nakazawa
Telephone:      (503) 222-5130
Telecopier:      (503) 222-0215
E-Mail:  hnakazawa@btmna.com

 

16%

 

 

 

 

 

Bank of America, N.A.
IL1-231-06-45

 

$

20,000,000

 

231 S. LaSalle Street
Telephone:      (312) 828-2892
Telecopier:      (312) 974-0761
Attn:  Jennifer Gerdes
E-Mail:  jennifer.gerdes@bankofamerica.com

 

16%

 

 

 

 

 

The Northern Trust Company
50 South LaSalle

 

$

10,000,000

 

Chicago, Illinois  60675
Attn:  Ed Lester
Telephone:      (312) 444-3527
Telecopier:      (312) 444-7028
E-Mail:  EL18@ntrs.com

 

8%

 

 

78

--------------------------------------------------------------------------------


 

Exhibit 2.1.4
to
Credit Agreement

 

Form of Revolving Credit Note

 

$

 

July 28, 2003

 

FOR VALUE RECEIVED, the undersigned, CH2M HILL COMPANIES, LTD., an Oregon
corporation, CH2M HILL, INC., a Florida corporation, OPERATIONS MANAGEMENT
INTERNATIONAL, INC., a California corporation, and CH2M HILL INDUSTRIAL DESIGN &
CONSTRUCTION, INC., an Oregon corporation (each a “Borrower” and, collectively,
the “Borrowers”), hereby jointly and severally promise to pay to the order of
                                                                (“Lender”) at
the office of the Agent set forth in the Credit Agreement (as defined below) or
such other place as the Agent shall direct in writing, the principal sum of
                                                              and 00/100 United
States Dollars (US $                                 ) or, if less, the
aggregate unpaid principal amount of all the Revolving Credit Loans made by the
Lender to the Borrowers pursuant to that certain $125,000,000 Senior Unsecured
Revolving Credit Agreement of even date herewith by and among the Borrowers, the
Lender, certain other lenders party thereto, and Wells Fargo Bank, National
Association, as agent for itself and the other lenders (in such capacity,
together with any successor agent, the “Agent”) (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  All capitalized
terms used in this Revolving Credit Note (this “Note”) and not defined herein
shall have the meanings given to such terms in the Credit Agreement.

 

The unpaid principal balance under this Note shall be payable on the Final
Maturity Date and as otherwise provided in the Credit Agreement.  The Borrowers
further promise to pay interest on the outstanding principal balance under this
Note at the interest rates, and payable on the dates, set forth in the Credit
Agreement.  All payments of principal and interest hereunder shall be made in
same day or immediately available funds.

 

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof and of the other Credit
Documents referred to therein and reference is hereby made to the Credit
Agreement for the specific terms and conditions under which this Note is made
and to which this Note is subject.  The Credit Agreement, among other things,
contains provisions for acceleration of the maturity of this Note upon the
happening of certain stated events.

 

This Note is subject to voluntary and mandatory prepayments as set forth in the
Credit Agreement.

 

The Lender is authorized but not required to record the date and amount of each
advance made hereunder, the date and amount of each payment or prepayment of
principal and interest hereunder, and the resulting unpaid principal balance
hereof, in the Lender’s internal records, and any such recordation shall be
prima facie evidence of the accuracy of the information so recorded; provided,
however, that the Lender’s failure to so record shall not limit or otherwise

 

--------------------------------------------------------------------------------


 

affect the Borrowers’ obligations hereunder and under the Credit Agreement to
repay the unpaid principal and interest outstanding hereunder.

 

The Borrowers and any endorser, guarantor, surety or assignor hereby waive
presentment for payment, demand, protest, notice of protest, and notice of
dishonor and nonpayment of this Note, and all defenses on the ground of delay,
suretyship, impairment of any collateral, or of extension of time at or after
maturity for the payment of this Note.  The Agent and the Lender shall have the
right to recover all costs of collection and enforcement of this Note as
provided in the Credit Agreement.

 

This Note shall be governed by and construed in accordance with the laws of the
State of Colorado.

 

 

BORROWERS:

 

CH2M HILL COMPANIES, LTD.

OPERATIONS MANAGEMENT
INTERNATIONAL, LTD.

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

CH2M HILL, INC.

CH2M HILL INDUSTRIAL DESIGN &
CONSTRUCTION, INC.

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 2.2.2
to
Credit Agreement

 

Form of Swing Line Note

 

$10,000,000

 

July 28, 2003

 

FOR VALUE RECEIVED, the undersigned, CH2M HILL COMPANIES, LTD., an Oregon
corporation, CH2M HILL, INC., a Florida corporation, OPERATIONS MANAGEMENT
INTERNATIONAL, INC., a California corporation, and CH2M HILL INDUSTRIAL DESIGN &
CONSTRUCTION, INC., an Oregon corporation (each a “Borrower” and, collectively,
the “Borrowers”), hereby jointly and severally promise to pay ON DEMAND to the
order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Swing Line Lender”) at the
office of the Agent set forth in the Credit Agreement (as defined below) or such
other place as the Agent shall direct in writing, the principal sum of TEN
MILLION AND 00/100 United States Dollars (US $10,000,000) or, if less, the
aggregate unpaid principal amount of all Swing Line Loans made by the Swing Line
Lender to the Borrowers pursuant to that certain $125,000,000 Senior Unsecured
Revolving Credit Agreement of even date herewith by and among the Borrowers, the
Swing Line Lender, certain other lenders party thereto, and Wells Fargo Bank,
National Association, as agent for itself, the Swing Line Lender and the other
lenders (in such capacity, together with any successor agent, the “Agent”) (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  All capitalized terms used in this Swing Line Note and not defined
herein shall have the meanings given to such terms in the Credit Agreement.

 

The Borrowers further promise to pay interest on the outstanding principal
balance under this Swing Line Note at the interest rate set forth in the Credit
Agreement.  Until demand is made hereunder, principal and interest shall be
payable as provided in the Credit Agreement including, without limitation, by
the refunding of amounts owing hereunder with Revolving Credit Loans made by the
Lenders upon the request of the Swing Line Lender and, in no event, later than
the Final Maturity Date.  All payments of principal and interest hereunder shall
be made in the same day or immediately available funds.

 

This Swing Line Note is the Swing Line Note referred to in the Credit Agreement
and is entitled to the benefits thereof and of the other Credit Documents
referred to therein and reference is hereby made to the Credit Agreement for the
specific terms and conditions under which this Swing Line Note is made and to
which this Swing Line Note is subject.  The Credit Agreement, among other
things, contains provisions for acceleration of the maturity of this Swing Line
Note upon the happening of certain stated events.

 

This Swing Line Note is subject to voluntary and mandatory prepayments as set
forth in the Credit Agreement.

 

The Swing Line Lender is authorized but not required to record the date and
amount of each advance made hereunder, the date and amount of each payment or
prepayment of principal and interest hereunder, and the resulting unpaid
principal balance hereof, in the Swing Line

 

--------------------------------------------------------------------------------


 

Lender’s internal records, and any such recordation shall be prima facie
evidence of the accuracy of the information so recorded, provided however, that
the Swing Line Lender’s failure to so record shall not limit or otherwise affect
the Borrowers’ obligations hereunder and under the Credit Agreement to repay the
unpaid principal and interest outstanding hereunder.

 

The Borrowers and any endorser, guarantor, surety or assignor hereby waive
presentment for payment, demand, protest, notice of protest, and notice of
dishonor and nonpayment of this Swing Line Note, and all defenses on the ground
of delay, suretyship, impairment of any collateral, or of extension of time at
or after maturity for the payment of this Swing Line Note.  The Agent and the
Swing Line Lender shall have the right to recover all costs of collection and
enforcement of this Swing Line Note as provided in the Credit Agreement.

 

This Swing Line Note shall be governed by and construed in accordance with the
laws of the State of Colorado.

 

BORROWERS:

 

 

 

CH2M HILL COMPANIES, LTD.

OPERATIONS MANAGEMENT
INTERNATIONAL, LTD.

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

CH2M HILL, INC.

CH2M HILL INDUSTRIAL
DESIGN & CONSTRUCTION, INC.

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 2.4.2

 

APPLICATION FOR STANDBY LETTER OF CREDIT

 

TO:  WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

DATE

FOR WELLS FARGO’S
USE ONLY

 

LETTER OF CREDIT NO.

DOCUMENT TRACK NO.

 

APPLICANT SIGNING BELOW HEREBY REQUESTS THAT WELLS FARGO BANK, NATIONAL
ASSOCIATION (“WELLS FARGO”) ISSUE IN WELLS FARGO’S NAME AN IRREVOCABLE STANDBY
LETTER OF CREDIT (THE “CREDIT”) ON SUBSTANTIALLY THE TERMS BELOW AND, UNLESS
OTHERWISE SPECIFIED BELOW IN SPECIAL INSTRUCTIONS, FORWARD THE CREDIT BY THE
FOLLOWING MEANS TO THE BENEFICIARY DIRECTLY OR THROUGH A BANK SELECTED BY WELLS
FARGO:

 

o  FULL CABLE/TELEX    o  COURIER    o  MAIL WITH BRIEF ADVICE BY CABLE/TELEX   
o  MAIL     o   OTHER:

 

ADVISING BANK: (If left blank, Wells Fargo may select)

 

BENEFICIARY: (Name and Address)

 

 

 

 

 

 

PARTY TO BE NAMED AS REQUESTING THE CREDIT:  (Name and Address)

 

AMOUNT:  (In words)

 

 

 

 

 

(In figures)

(Currency)

 

 

 

AVAILABILITY:  Unless otherwise specified herein, the Credit is to be available
with Wells Fargo’s issuing office by payment of draft(s) drawn at sight on Wells
Fargo or, at Wells Fargo’s option, with any bank(s) or with a bank nominated by
Wells Fargo by negotiation of draft(s) drawn at sight on Wells Fargo.

 

EXPIRATION DATE:

 

PLACE OF EXPIRATION: Unless otherwise specified herein, the Credit is to expire
at Wells Fargo’s issuing office or, if the Credit is available with any bank(s)
or with a specific bank other than Wells Fargo’s issuing office, at such place
as Wells Fargo shall elect.

 

 

 

DOCUMENT(S):  Draft(s) are to be accompanied by: (Attached additional signed
sheet(s), if necessary, and label as attachments to this Application.)

 

 

 

 

 

 

 

 

 

 

 

 

DRAWING(S):

o

Partial drawings are permitted.  (More than one draft may be drawn and presented
under the Credit.)

 

o

Only one draft may be drawn and presented under the Credit, and:

 

 

o

the draft must be for the full amount of the Credit.

o

the draft may be for less than the full amount of the Credit.

 

 

 

SPECIAL INSTRUCTIONS: (Attach additional signed sheet(s), if necessary, and
label as attachments to this Application.)

 

 

 

TRANSFERABILITY: (If not checked, the Credit will not be transferable.)

 

o

The Credit is to be transferable, with transfer charges for:

o

Applicant’s account

o

Beneficiary’s account

 

 

 

INQUIRIES:  Direct to:

 

Telephone Number:

 

 

 

APPLICANT’S AGREEMENT AND SIGNATURE:  Applicant’s signature here indicates
agreement to all the terms and conditions on this Application and Applicant’s
agreement that the Credit and its issuance will be governed by (1) the terms and
conditions of the Standby Letter of Credit Agreement between Applicant and Wells
Fargo and/or (2) any other agreement signed by Applicant pursuant to which the
Credit is to be issued.  This Application is signed by Applicant’s duly
authorized representative(s) on the date specified above.

 

 

 

 

APPLICANT

 

ADDRESS

 

 

 

 

 

 

AUTHORIZED SIGNATURE

 

TITLE

 

ADDRESS

 

 

 

 

 

 

 

 

 

 

AUTHORIZED SIGNATURE

 

TITLE

 

ADDRESS

 

(TO BE COMPLETED BY WELLS FARGO BANK, NATIONAL ASSOCIATION)

 

CREDIT ISSUANCE HAS BEEN APPROVED IN ACCORDANCE WITH WELLS FARGO’S CREDIT
POLICIES AND PROCEDURES

 

APPROVING OFFICER’S
SIGNATURE

 

APPROVING OFFICER’S
NAME (Print)

 

APPROVING OFFICER’S
OFFICE (Print)

 

AU

 

MAC

 

COMMITMENT NO.

 

 

 

 

 

 

 

 

 

 

 

PHONE

AFS INTERFACE REQUIRED:

STANDALONE
TRANSACTION:

COLLATERAL
CODE

PURPOSE CODE

DATE

 

YES  o       NO  o

YES  o       NO  o

 

 

 

 

SPECIAL INSTRUCTIONS: (Indicate any provisions applicable to the Credit
different from those on Applicant’s Relationship Management Instructions Form)

 

--------------------------------------------------------------------------------


 

APPLICATION FOR COMMERCIAL LETTER OF CREDIT

 

TO:  WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

DATE

FOR ISSUER’S USE ONLY

 

LETTER OF CREDIT NO.

DOCUMENT TRACK NO.

 

APPLICANT SIGNING BELOW HEREBY REQUESTS THAT YOU, WELLS FARGO BANK, NATIONAL
ASSOCIATION (“WELLS FARGO”), ISSUE IN YOUR NAME, OR AT YOUR OPTION THROUGH YOUR
AGENT WELLS FARGO HSBC TRADE BANK, N. A. (“TRADE BANK”) IN THE TRADE BANK’S
NAME, AN IRREVOCABLE COMMERCIAL LETTER OF CREDIT (THE “CREDIT”) ON SUBSTANTIALLY
THE TERMS BELOW AND, UNLESS OTHERWISE SPECIFIED BELOW IN SPECIAL INSTRUCTIONS,
FORWARD THE CREDIT BY THE FOLLOWING MEANS TO THE BENEFICIARY DIRECTLY OR THROUGH
A BANK SELECTED BY WHICHEVER OF YOU OR YOUR AGENT IS NAMED ON THE CREDIT AS ITS
ISSUER (“ISSUER”):

 

o  FULL CABLE/TELEX    o  COURIER    o  MAIL WITH BRIEF ADVICE BY CABLE/TELEX   
o MAIL     o   OTHER:

 

PARTY TO BE NAMED AS REQUESTING THE CREDIT:  (Name and Address)

 

BENEFICIARY: (Name and Address)

 

 

 

 

 

 

AMOUNT:  (In words)

 

(In figures)

(Currency)

 

 

 

 

PAYMENT OF ISSUER’S CHARGES:

 

EXPIRATION DATE:                                 , and draft(s) must be
presented no later than                    days after date of shipment (unless
otherwise specified, 21 days).

 

 

All Issuer’s charges are to be paid by Applicant.

 

 

 

 

All charges of other banks are to be paid by:

 

Place of Expiration: Unless otherwise specified herein, the Credit is to expire
in the country where Beneficiary is located or, at Issuer’s option, at Issuer’s
issuing office.

 

o

Applicant

o

Beneficiary

 

 

 

 

 

 

AVAILABILITY:  Unless otherwise specified herein, the Credit is to be available
with any bank(s) (or, at Issuer’s option, with a bank nominated by Issuer, which
may be Issuer) by negotiation (or, at Issuer’s option, by payment or by
acceptance) of draft(s) drawn on Issuer (or, at Issuer’s option, on a bank
nominated by Issuer).

 

DOCUMENT(S):  Draft(s) are to be accompanied by:

 

o

Original and            copies of signed Commercial Invoice.

 

o

                     (unless otherwise specified,, full set) original clean on
board Marine Bills of Lading issued to order of shipper, endorsed in blank.


DRAFT(S):  Draft(s) are to be drawn at                            sight
for                      % of invoice value (unless otherwise specified, 100%).

 

o

Clean Air Waybill

o

Clean Truck Bill of Lading

 

 

Consigned to:

 

 

 

 

 

 

(Unless otherwise specified, consigned to Applicant)

SHIPMENT INFORMATION:

 

Transport document is to show:

Partial shipment permitted:

o YES           o NO

 

 

o  Freight Collect

o

Freight Prepaid

Transshipment permitted:

o YES           o NO

 

 

Notify:

 

Merchandise is to be shipped or dispatched from/taken in charge at:

 

 

 

 

 

 

(Unless otherwise specified, notify Applicant)

 

Not later than: (Optional)

 

o

Negotiable Insurance Policy or Certificate for at least          % of invoice
value (unless otherwise specified, 110%) indicating loss payable in the United
States and covering:

 

For transportation to:

 

 

 

 

INSURANCE:  o Insurance is to be arranged by Applicant.
(If not checked, evidence of insurance which is to accompany draft(s) must be
specified herein under “DOCUMENT(S)”.)

 

 

o

Marine
Risks

o

Air Risks

o

War Risks

o

All Risks

 

 

o

Other Risks: (specify)

 

 

 

 

 

 

Additional Documents:  (if any)

TERMS:  Terms to be shown on Commercial Invoice(s):

 

 

o FOB

 

 

o C&F

 

 

o CIF

 

 

o Other: (specify)

 

 

 

 

 

MERCHANDISE DESCRIPTION:  (Brief description to be shown on Commercial
Invoice(s).)

 

 

 

 

 

 

SPECIAL INSTRUCTIONS:  (Attach additional signed sheet(s), if necessary and
label as attachments to this Application.)

 

 

 

 

 

 

TRANSFERABILITY: (If not checked, the Credit will not be transferable.)

o  The Credit is to be transferable, with transfer charges for:

o

Applicant’s account

o

Beneficiary’s account

 

 

 

INQUIRIES:  Direct to:                            Telephone Number:

FOREIGN EXCHANGE CONTRACT NO: (If Applicable)

 

 

APPLICANT’S AGREEMENT AND SIGNATURE:  Applicant’s signature here indicates
agreement to all the terms and conditions on this Application and Applicant’s
agreement that the Credit and its issuance will be governed by (1) the terms and
conditions of the Commercial Letter of Credit Agreement between Applicant and
Wells Fargo and/or (2) any other agreement signed by Applicant pursuant to which
the Credit is to be issued.  This Application is signed by Applicant’s duly
authorized representative(s) on the date specified above.

 

 

 

 

APPLICANT

 

ADDRESS

 

 

 

 

 

 

AUTHORIZED SIGNATURE

 

TITLE

 

ADDRESS

 

 

 

 

 

 

 

 

 

 

AUTHORIZED SIGNATURE

 

TITLE

 

ADDRESS

 

(TO BE COMPLETED BY WELLS FARGO BANK, NATIONAL ASSOCIATION)

 

If Wells Fargo is not the Issuer then the Issuer is hereby appointed as the
agent of Wells Fargo to issue the Credit in the Issuer’s name pursuant to this
Application and the Commercial Letter of Credit Agreement signed by the
Applicant, and Wells Fargo agrees to reimburse the Issuer for all amounts paid
by the Issuer, all costs and expenses incurred by the Issuer, and all charges,
commissions and interest charged by the Issuer with respect to the Credit and
the transactions to which the Credit relates.

 

CREDIT ISSUANCE HAS BEEN APPROVED IN ACCORDANCE WITH WELLS FARGO’S CREDIT
POLICIES AND PROCEDURES

 

APPROVING OFFICER’S
SIGNATURE

 

APPROVING OFFICER’S
NAME (Print)

 

APPROVING OFFICER’S
OFFICE (Print)

 

PHONE

 

 

 

 

 

 

 

MAC:

AU:

 

AFS INTERFACE REQUIRED:

 

STANDALONE TRANSACTION:

 

DATE:

 

 

 

     YES  o                                         NO  o

 

     YES  o                                         NO  o

 

 

 

SPECIAL INSTRUCTIONS: (Specify any terms and conditions applicable to the Credit
different from those on Applicant’s Relationship Management Instructions Form)

 

--------------------------------------------------------------------------------


 

Exhibit 5
to
Credit Agreement

 

Notice of Authorized Representatives

 

Wells Fargo Bank, National Association
MAC C7301-031
1740 Broadway
Denver, CO  80274
Attn: John Hall

 

Reference is made to that certain $125,000,000 Senior Unsecured Revolving Credit
Agreement dated as of July 28, 2003 (as amended, modified or supplemented from
time to time, the “Credit Agreement”) among CH2M Hill Companies, Ltd.
(“Parent”), CH2M Hill, Inc., Operations Management International, Inc., and CH2M
Hill Industrial Design & Construction, Inc., the financial institutions from
time to time parties thereto (collectively, the “Lenders”), and Wells Fargo
Bank, National Association, as Agent.  Capitalized terms used herein shall have
the respective meanings assigned to them in the Credit Agreement.

 

The Parent hereby represents to the Agent and the Lenders that the following
named officers and employees are the Authorized Representatives, as defined in
the Credit Agreement, and that the signatures opposite their names are their
true signatures:

 

Name and Title/Office

 

Signature

 

 

 

Susan D. King, VP, CFO of IDC

 

 

Samuel H. Iapalucci, Executive VP, CFO of CH2M HILL Companies, Ltd.

 

 

Robert J. Moses, VP, CFO of OMI

 

 

 

 

 

 

 

 

 

The Parent, on behalf of the Borrowers, represents to the Agent and the Lenders
that the Agent is authorized to rely on this Notice of Authorized
Representatives until such time, if any, as the Parent has delivered to the
Agent, and the Agent has received, a duly executed Notice of Authorized
Representatives in substitution hereof.  This Notice of Authorized
Representatives cancels and supersedes any Notice of Authorized Representatives
at any time prior to the date hereof delivered by the Parent to the Agent.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parent hereby confirms that it has caused this Notice of
Authorized Representatives to be duly executed as of July 28, 2003.

 

 

CH2M HILL COMPANIES, LTD.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 6
to
Credit Agreement
Form of Subsidiary Guarantee

 

 

[INSERT NAME OF MATERIAL SUBSIDIARY]
GUARANTEE

 

 

Dated as of July 28, 2003

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

REFERENCE TO CREDIT AGREEMENT; DEFINITIONS; CERTAIN RULES OF CONSTRUCTION

 

 

2.

GUARANTEE

 

 

 

2.1

Guarantee of Credit Obligations

 

2.2

Limit On Guarantee

 

2.3

Continuing Obligation

 

2.4

Waivers with Respect to Credit Obligations

 

2.5

Lender’s Power to Waive, etc

 

2.6

Information Regarding the Borrowers, etc

 

2.7

Certain Guarantor Representations

 

2.8

Subrogation

 

2.9

Subordination

 

2.10

Further Assurances

 

 

 

3.

COVENANTS

 

 

 

3.1

Maintain Existence; Compliance with Law

 

3.2

Reporting

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

 

 

 

4.1

Organization and Business

 

4.2

Authorization and Enforceability

 

4.3

No Legal Obstacle to Guarantee

 

 

 

5.

SUCCESSORS AND ASSIGNS

 

 

 

6.

NOTICES

 

 

 

7.

VENUE;  SERVICE OF PROCESS

 

 

 

8.

WAIVER OF JURY TRIAL

 

 

 

9.

GENERAL

 

i

--------------------------------------------------------------------------------


 

[INSERT NAME OF MATERIAL SUBSIDIARY]
GUARANTEE

 

This Guarantee, dated as of                                   , 200       is
made by                                                     , a
                                                      (the “Guarantor”), for the
benefit of Wells Fargo Bank, National Association, as agent (the “Agent”) for
itself and the other Lenders under the Credit Agreement (as defined below) and
for the benefit of the Lenders (as defined in the Credit Agreement).  The
Guarantor agrees as follows:

 

1.                                       Reference to Credit Agreement;
Definitions; Certain Rules of Construction.  Reference is made to the $125,000
Senior Unsecured Revolving Credit Agreement dated as of July        , 2003, as
from time to time in effect (the “Credit Agreement”), among CH2M HILL Companies,
Ltd., an Oregon corporation, CH2M HILL, Inc., a Florida corporation, Operations
Management International, Inc., a California corporation, and CH2M Hill
Industrial Design & Construction, Inc., an Oregon corporation (each, a
“Borrower,” and collectively, the “Borrowers”), the Lenders and the Agent. 
Capitalized terms defined in the Credit Agreement and not otherwise defined
herein are used herein with the meanings so defined.  Except as the context
otherwise explicitly requires, (a) the capitalized term “Section” refers to
sections of this Guarantee, (b) references to a particular Section shall include
all subsections thereof, (c) the word “including” shall be construed as
“including without limitation”, (d) references to a particular Person include
such Person’s successors and assigns to the extent not prohibited by this
Guarantee and the other Credit Documents, (e) references to a particular statute
or regulation include all rules and regulations thereunder and any successor
statute, regulation or rules, in each case as from time to time in effect, (f)
“or” has the inclusive meaning represented by the phrase “and/or” and (g)
references to “the date hereof” mean the date first set forth above.

 

2.                                       Guarantee.

 

2.1                                 Guarantee of Credit Obligations.  The
Guarantor unconditionally guarantees to the Agent and the Lenders that the
Credit Obligations will be performed and paid in full in cash when due and
payable, whether at the stated or accelerated maturity thereof or otherwise,
this guarantee being a guarantee of payment and not of collectability and being
absolute and in no way conditional or contingent.  In the event any part of the
Credit Obligations shall not have been so paid in full when due and payable, the
Guarantor will, immediately upon notice by the Agent or, without notice,
immediately upon the occurrence of a Bankruptcy Default, pay or cause to be paid
to the Agent for the account of each Lender in accordance with the Lenders’
respective Percentage Interests therein the amount of such Credit Obligations
which are then due and payable and unpaid.  The obligations of the Guarantor
hereunder shall not be affected by the invalidity, unenforceability or
irrecoverability of any of the Credit Obligations as against any Borrower, any
other guarantor thereof or any other Person.  The Agent and the Lenders shall
not be required, before exercising their rights under this Guarantee, to first
resort for the payment of any Credit Obligation to any Borrower or any other
guarantor, or other Person or any collateral, property, liens or other remedies
or rights whatsoever.  For purposes hereof, the Credit Obligations shall be due
and payable when and as the same shall be due and payable under the terms of the
Credit Agreement or any other Credit Document notwithstanding the fact that the
collection or enforcement thereof may be stayed or enjoined under the Bankruptcy
Code

 

--------------------------------------------------------------------------------


 

or other applicable law.  Guarantor shall also pay all reasonable costs,
expenses and attorneys’ fees incurred by the Agent and the Lenders in their
efforts to collect the Credit Obligations, foreclose upon or exercise its rights
with respect to any security for the Credit Obligations, or to enforce this
Guarantee, or to protect the rights of the Agent and the Lenders with respect
thereto.

 

2.2                                 Limit On Guarantee.  Notwithstanding
anything to the contrary in this Guarantee, the amount of the Credit Obligations
which is guaranteed by the Guarantor pursuant to this Guarantee shall not exceed
the maximum amount which may be guaranteed by the Guarantor yet not be subject
to avoidance (or annulment) under any federal or state law prohibiting
fraudulent transfers or fraudulent conveyances (including, without limitation,
Section 548 of the Bankruptcy Code).

 

2.3                                 Continuing Obligation.  The Guarantor
acknowledges that the Lenders have agreed to continue to extend credit to the
Borrowers under the Credit Agreement and the other Credit Documents (and, to the
extent that the Lenders or the Agent may enter into any future Credit Document,
will have entered into such agreement) in reliance on this Section 2 being a
continuing irrevocable agreement until terminated as provided below in this
Section 2.3.  The Guarantor agrees that its guarantee may not be revoked in
whole or in part until such termination.  The obligations of the Guarantor
hereunder shall terminate when the commitment of the Lenders to extend credit
under the Credit Agreement shall have terminated and all of the Credit
Obligations have been indefeasibly paid in full in cash and discharged;
provided, however, that:

 

(A)                                  IF A CLAIM IS MADE UPON THE LENDERS AT ANY
TIME FOR REPAYMENT OR RECOVERY OF ANY AMOUNTS OR ANY PROPERTY RECEIVED BY THE
LENDERS FROM ANY SOURCE ON ACCOUNT OF ANY OF THE CREDIT OBLIGATIONS AND THE
LENDERS REPAY OR RETURN ANY AMOUNTS OR PROPERTY SO RECEIVED (INCLUDING INTEREST
THEREON TO THE EXTENT REQUIRED TO BE PAID BY THE LENDERS) OR

 

(B)                                 IF THE LENDERS BECOME LIABLE FOR ANY PART OF
SUCH CLAIM BY REASON OF (I) ANY JUDGMENT OR ORDER OF ANY COURT OR ADMINISTRATIVE
AUTHORITY HAVING COMPETENT JURISDICTION, OR (II) ANY SETTLEMENT OR COMPROMISE OF
ANY SUCH CLAIM, WHETHER AS A RESULT OF A PREFERENCE UNDER THE BANKRUPTCY CODE OR
OTHERWISE,

 

then the Guarantor shall remain liable under this Guarantee for the amounts so
repaid or property so returned or the amounts for which the Lenders become
liable (such amounts being deemed part of the Credit Obligations) to the same
extent as if such amounts or property had never been received by the Lenders,
notwithstanding any termination hereof or the cancellation of any instrument or
agreement evidencing any of the Credit Obligations.  Not later than five days
after receipt of notice from the Agent, the Guarantor shall pay to the Agent an
amount equal to the amount of such repayment or return for which the Lenders
have so become liable.  Payments hereunder by the Guarantor may be required by
the Agent on any number of occasions.

 

2.4                                 Waivers with Respect to Credit Obligations. 
The Guarantor waives, to the fullest extent permitted by the provisions of
applicable law, all of the following (including all defenses, counterclaims and
other rights of any nature based upon any of the following):

 

2

--------------------------------------------------------------------------------


 

(A)                                  PRESENTMENT, DEMAND FOR PAYMENT AND PROTEST
OF NONPAYMENT OF ANY OF THE CREDIT OBLIGATIONS, AND NOTICE OF PROTEST, DISHONOR
OR NONPERFORMANCE;

 

(B)                                 NOTICE OF ACCEPTANCE OF THIS GUARANTEE AND
NOTICE THAT CREDIT HAS BEEN EXTENDED IN RELIANCE ON THE GUARANTOR’S GUARANTEE OF
THE CREDIT OBLIGATIONS;

 

(C)                                  NOTICE OF ANY DEFAULT OR OF ANY INABILITY
TO ENFORCE PERFORMANCE OF THE OBLIGATIONS OF ANY BORROWER OR ANY OTHER PERSON
WITH RESPECT TO ANY CREDIT DOCUMENT, OR NOTICE OF ANY ACCELERATION OF MATURITY
OF ANY CREDIT OBLIGATIONS;

 

(D)                                 DEMAND FOR PERFORMANCE OR OBSERVANCE OF, AND
ANY ENFORCEMENT OF ANY PROVISION OF THE CREDIT AGREEMENT, THE CREDIT OBLIGATIONS
OR ANY OTHER CREDIT DOCUMENT OR ANY PURSUIT OR EXHAUSTION OF RIGHTS OR REMEDIES
WITH RESPECT TO ANY COLLATERAL OR AGAINST ANY BORROWER OR ANY OTHER PERSON IN
RESPECT OF THE CREDIT OBLIGATIONS OR ANY REQUIREMENT OF DILIGENCE OR PROMPTNESS
ON THE PART OF THE AGENT OR THE LENDERS IN CONNECTION WITH ANY OF THE FOREGOING;

 

(E)                                  ANY ACT OR OMISSION ON THE PART OF THE
AGENT OR THE LENDERS WHICH MAY IMPAIR OR PREJUDICE THE RIGHTS OF THE GUARANTOR,
INCLUDING RIGHTS TO OBTAIN SUBROGATION, EXONERATION, CONTRIBUTION,
INDEMNIFICATION OR ANY OTHER REIMBURSEMENT FROM ANY BORROWER OR ANY OTHER
PERSON, OR OTHERWISE OPERATE AS A DEEMED RELEASE OR DISCHARGE;

 

(F)                                    FAILURE OR DELAY TO PERFECT OR CONTINUE
THE PERFECTION OF ANY SECURITY INTEREST IN ANY COLLATERAL OR ANY OTHER ACTION
WHICH HARMS OR IMPAIRS THE VALUE OF, OR ANY FAILURE TO PRESERVE OR PROTECT THE
VALUE OF, ANY COLLATERAL;

 

(G)                                 ANY STATUTE OF LIMITATIONS OR ANY STATUTE OR
RULE OF LAW WHICH PROVIDES THAT THE OBLIGATION OF A SURETY MUST BE NEITHER
LARGER IN AMOUNT NOR IN OTHER RESPECTS MORE BURDENSOME THAN THE OBLIGATION OF
THE PRINCIPAL;

 

(H)                                 ANY “SINGLE ACTION” OR “ANTI-DEFICIENCY” LAW
WHICH WOULD OTHERWISE PREVENT THE LENDERS FROM BRINGING ANY ACTION, INCLUDING
ANY CLAIM FOR A DEFICIENCY, AGAINST THE GUARANTOR BEFORE OR AFTER THE AGENT’S OR
THE LENDERS’ COMMENCEMENT OR COMPLETION OF ANY FORECLOSURE ACTION, WHETHER
JUDICIALLY, BY EXERCISE OF POWER OF SALE OR OTHERWISE, OR ANY OTHER LAW WHICH
WOULD OTHERWISE REQUIRE ANY ELECTION OF REMEDIES BY THE AGENT OR THE LENDERS;

 

(I)                                     ANY RIGHT TO REQUIRE THE MARSHALLING OF
ANY ASSETS IN FAVOR OF THE GUARANTOR OR OTHERWISE IN CONNECTION WITH OBTAINING
PAYMENT OF ANY OR ALL OF THE CREDIT OBLIGATIONS FROM ANY PERSON OR SOURCE;

 

(J)                                     ALL DEMANDS AND NOTICES OF EVERY KIND
WITH RESPECT TO THE FOREGOING; AND

 

(K)                                  TO THE EXTENT NOT REFERRED TO ABOVE, ALL
DEFENSES (OTHER THAN PAYMENT) WHICH ANY BORROWER MAY NOW OR HEREAFTER HAVE TO
THE PAYMENT OF THE

 

3

--------------------------------------------------------------------------------


 

CREDIT OBLIGATIONS, TOGETHER WITH ALL SURETYSHIP DEFENSES, WHICH COULD OTHERWISE
BE ASSERTED BY THE GUARANTOR.

 

The Guarantor represents that it has obtained the advice of counsel as to the
extent to which suretyship and other defenses may be available to it with
respect to its obligations hereunder in the absence of the waivers contained in
this Section 2.4.

 

No delay or omission on the part of the Agent or the Lenders in exercising any
right under this Guarantee or any other Credit Document or under any guarantee
of the Credit Obligations or with respect to any collateral shall operate as a
waiver or relinquishment of such right.  No action which the Agent or the
Lenders or any Borrower may take or refrain from taking with respect to the
Credit Obligations, including any amendments thereto or modifications thereof or
waivers with respect thereto, shall affect the provisions of this Guarantee or
the obligations of the Guarantor hereunder.  None of the Lenders’ or the Agent’s
rights shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of any Obligor, or by any noncompliance by any
Borrower with the terms, provisions and covenants of the any Credit Document,
regardless of any knowledge thereof which the Agent or the Lenders may have or
otherwise be charged with.

 

2.5                                 Lender’s Power to Waive, etc.  The Guarantor
grants to the Agent and the Lenders full power in their discretion, without
notice to or consent of the Guarantor, such notice and consent being expressly
waived to the fullest extent permitted by applicable law, and without in any way
affecting the liability of the Guarantor under its guarantee hereunder:

 

(A)                                  TO WAIVE COMPLIANCE WITH, AND ANY DEFAULT
UNDER, AND TO CONSENT TO ANY AMENDMENT TO OR MODIFICATION OR TERMINATION OF ANY
TERMS OR PROVISIONS OF, OR TO GIVE ANY WAIVER IN RESPECT OF, THE CREDIT
AGREEMENT, ANY OTHER CREDIT DOCUMENT, THE CREDIT OBLIGATIONS, ANY COLLATERAL OR
ANY OTHER GUARANTEE THEREOF (EACH AS FROM TIME TO TIME IN EFFECT), INCLUDING
WITHOUT LIMITATION ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN
ANY OTHER TERM OF, OR ANY INCREASE IN THE AMOUNT OF, ALL OF THE CREDIT
OBLIGATIONS;

 

(B)                                 TO GRANT ANY EXTENSIONS OF THE CREDIT
OBLIGATIONS (FOR ANY DURATION), AND ANY OTHER INDULGENCE WITH RESPECT THERETO,
AND TO EFFECT ANY TOTAL OR PARTIAL RELEASE (BY OPERATION OF LAW OR OTHERWISE),
DISCHARGE, COMPROMISE OR SETTLEMENT WITH RESPECT TO THE OBLIGATIONS OF ANY
BORROWER OR ANY OTHER PERSON IN RESPECT OF THE CREDIT OBLIGATIONS, WHETHER OR
NOT RIGHTS AGAINST THE GUARANTOR UNDER THIS GUARANTEE ARE RESERVED IN CONNECTION
THEREWITH;

 

(C)                                  TO TAKE COLLATERAL IN ANY FORM FOR THE
CREDIT OBLIGATIONS, AND TO CONSENT TO THE ADDITION TO OR THE SUBSTITUTION,
EXCHANGE, RELEASE OR OTHER DISPOSITION OF, OR TO DEAL IN ANY OTHER MANNER WITH,
ANY PART OF ANY SUCH COLLATERAL, WHETHER OR NOT THE PROPERTY, IF ANY, RECEIVED
UPON THE EXERCISE OF SUCH POWER SHALL BE OF A CHARACTER OR VALUE THE SAME AS OR
DIFFERENT FROM THE CHARACTER OR VALUE OF ANY PROPERTY DISPOSED OF, AND TO
OBTAIN, MODIFY OR RELEASE ANY PRESENT OR FUTURE

 

4

--------------------------------------------------------------------------------


 

GUARANTEES OF THE CREDIT OBLIGATIONS AND TO PROCEED AGAINST ANY OF THE
COLLATERAL OR SUCH GUARANTEES IN ANY ORDER;

 

(D)                                 TO COLLECT OR LIQUIDATE OR REALIZE UPON ANY
OF THE CREDIT OBLIGATIONS OR THE COLLATERAL IN ANY MANNER OR TO REFRAIN FROM
COLLECTING OR LIQUIDATING OR REALIZING UPON ANY OF THE CREDIT OBLIGATIONS OR ANY
COLLATERAL; AND

 

(E)                                  TO EXTEND CREDIT UNDER THE CREDIT
AGREEMENT, ANY OTHER CREDIT DOCUMENT OR OTHERWISE IN SUCH AMOUNT AS THE LENDERS
MAY DETERMINE, INCLUDING INCREASING OR DECREASING THE AMOUNT OF CREDIT AND THE
INTEREST RATE AND FEES WITH RESPECT THERETO, EVEN THOUGH THE CONDITION OF THE
BORROWERS OR ANY OF THEM (FINANCIAL OR OTHERWISE) MAY HAVE DETERIORATED SINCE
THE DATE HEREOF.

 

2.6                                 Information Regarding the Borrowers, etc. 
The Guarantor has made such investigation as it deems desirable of the risks
undertaken by it in entering into this Guarantee and is fully satisfied that it
understands all such risks.  The Guarantor waives any obligation which may now
or hereafter exist on the part of the Agent or the Lenders to inform it of the
risks being undertaken by entering into this Guarantee or of any changes in such
risks and, from and after the date hereof, the Guarantor undertakes to keep
itself informed of such risks and any changes therein.  The Guarantor expressly
waives any duty which may now or hereafter exist on the part of the Agent or the
Lenders to disclose to the Guarantor any matter related to the business,
operations, character, collateral, credit, condition (financial or otherwise),
income or prospects of the Borrowers, or any of them, or their Affiliates or
their properties or management, whether now or hereafter known by the Agent or
the Lenders.  The Guarantor represents, warrants and agrees that it assumes sole
responsibility for obtaining from the Borrowers all information concerning the
Credit Agreement and all other Credit Documents and all other information as to
the Borrowers and their Affiliates or their properties or management as the
Guarantor deems necessary or desirable.

 

2.7                                 Certain Guarantor Representations.  The
Guarantor represents that:

 

(A)                                  IT IS IN ITS BEST INTEREST AND IN PURSUIT
OF THE PURPOSES FOR WHICH IT WAS ORGANIZED AS AN INTEGRAL PART OF THE BUSINESS
CONDUCTED AND PROPOSED TO BE CONDUCTED BY IT, AND REASONABLY NECESSARY AND
CONVENIENT IN CONNECTION WITH THE CONDUCT OF THE BUSINESS CONDUCTED AND PROPOSED
TO BE CONDUCTED BY IT, TO INDUCE THE LENDERS TO CONTINUE TO EXTEND CREDIT TO THE
BORROWERS BY MAKING THE GUARANTEES CONTEMPLATED BY THIS SECTION 2 AND BY
ENTERING INTO THIS GUARANTEE IN FAVOR OF THE AGENT AND THE LENDERS;

 

(B)                                 THE CREDIT AVAILABLE UNDER THE CREDIT
AGREEMENT WILL DIRECTLY OR INDIRECTLY INURE TO ITS BENEFIT;

 

(C)                                  BY VIRTUE OF THE FOREGOING IT IS RECEIVING
AT LEAST REASONABLY EQUIVALENT VALUE FROM THE LENDERS FOR THIS GUARANTEE;

 

5

--------------------------------------------------------------------------------


 

(D)                                 IT WILL NOT BE RENDERED INSOLVENT AS A
RESULT OF ENTERING INTO THIS GUARANTEE;

 

(E)                                  AFTER GIVING EFFECT TO THE TRANSACTIONS
CONTEMPLATED BY THIS GUARANTEE, IT WILL HAVE ASSETS HAVING A FAIR SALEABLE VALUE
IN EXCESS OF THE AMOUNT REQUIRED TO PAY ITS PROBABLE LIABILITY ON ITS EXISTING
DEBTS AS THEY BECOME ABSOLUTE AND MATURED;

 

(F)                                    IT HAS, AND WILL HAVE, ACCESS TO ADEQUATE
CAPITAL FOR THE CONDUCT OF ITS BUSINESS;

 

(G)                                 IT HAS THE ABILITY TO PAY ITS DEBTS FROM
TIME TO TIME INCURRED IN CONNECTION THEREWITH AS SUCH DEBTS MATURE; AND

 

(H)                                 IT HAS BEEN ADVISED BY THE AGENT THAT THE
LENDERS ARE UNWILLING TO CONTINUE TO EXTEND CREDIT UNDER THE CREDIT AGREEMENT
UNLESS THE GUARANTEES CONTEMPLATED BY THIS SECTION 2 ARE GIVEN BY IT AND IT
ENTERS INTO THIS GUARANTEE IN FAVOR OF THE AGENT AND THE LENDERS.

 

2.8                                 Subrogation.  The Guarantor agrees that,
until the Credit Obligations are paid in full, it will not exercise any right of
reimbursement, subrogation, contribution, offset or other claims against the
other Obligors arising by contract or operation of law in connection with any
payment made or required to be made by the Guarantor under this Guarantee;
provided, however, that so long as no Event of Default exists, the Borrowers may
make payments to the Guarantor in accordance with the Borrowers’ internal cash
management system substantially similar to the system as in effect on the date
of the Credit Agreement.  After the payment in full of the Credit Obligations,
the Guarantor shall be entitled to exercise against the Borrowers all such
rights of reimbursement, subrogation, contribution and offset, and all such
other claims, to the fullest extent permitted by law.

 

2.9                                 Subordination.  The Guarantor covenants and
agrees that all Indebtedness, claims and liabilities now or hereafter owing by
the Borrowers to the Guarantor, whether arising hereunder or otherwise, are
hereby subordinated to the prior payment in full of the Credit Obligations and
are so subordinated as a claim against the Borrowers or any of their assets,
whether such claim be in the ordinary course of business or in the event of
voluntary or involuntary liquidation, dissolution, insolvency or bankruptcy. 
Prior to the occurrence of an Event of Default, regularly scheduled payments of
principal and interest may be made with respect to all Indebtedness of the
Borrowers to the Guarantor to the extent permitted under the Credit Agreement,
payments with respect to other claims and liabilities of the Borrowers to the
Guarantor may be made in the ordinary course of business of the Borrowers, and
payments by the Borrowers to the Guarantor may be made in accordance with the
Borrowers’ internal cash management system substantially similar to the system
in effect on the date of the Credit Agreement.  Without the Agent’s prior
written consent, no payment with respect to any such Indebtedness, claim or
liability will be made to, or received by, the Guarantor while any Event of
Default exists.  Upon the occurrence of any Event of Default, the Guarantor
shall hold in trust for the Lenders, and shall immediately pay over to the Agent
for the account of the Lenders, any

 

6

--------------------------------------------------------------------------------


 

payment received by the Guarantor with respect to any Indebtedness, claims and
liabilities owing by the Borrowers, or any of them, to the Guarantor.

 

2.10                           Further Assurances.  The Guarantor will, promptly
upon the request of the Agent from time to time, execute, acknowledge and
deliver, and file and record, all such instruments, and take all such action, as
the Agent deems necessary or advisable to carry out the intent and purpose of
this Section 2.

 

3.                                       Covenants.  The Guarantor covenants
that, until all of the Credit Obligations shall have been indefeasibly paid in
full and discharged and the Lenders’ Commitments to extend credit under the
Credit Agreement and any other Credit Document shall have been irrevocably
terminated, the Guarantor will comply with the following provisions:

 

3.1                                 Maintain Existence; Compliance with Law. 
The Guarantor shall maintain its [corporate] existence under the laws of the
State of                                         and shall comply in all
material respects with all applicable laws, rules, regulations and orders unless
the failure so to comply will not have a Material Adverse Effect.

 

3.2                                 Reporting.

 

3.2.1                        Reporting.  Upon the Agent’s request, the Guarantor
shall deliver to the Agent its internally prepared balance sheet, its statements
of income, retained earnings and cash flow, as of the end of any quarter, all
prepared in accordance with GAAP (subject to year-end adjustments and without
footnotes), together with a certificate in the form attached hereto as Exhibit A
signed by the Guarantor listing, to the extent not specified in the balance
sheet referred to above, each direct or contingent liability of the Guarantor
which (when aggregated with similar liabilities of the Guarantor) exceeds an
aggregate amount of $5,000,000, except that if the aggregate amount of all
direct and contingent liabilities of the Guarantor which do not individually
exceed $5,000,000 exceeds $10,000,000, all such liabilities that individually
exceed $500,000 shall be listed.

 

3.2.2                        Special Notices.  Promptly after becoming aware
thereof, the Guarantor shall furnish to the Agent written notice of its failure
to comply with any of the provisions of this Guarantee, including a description
of how it has failed to comply and what steps the Guarantor is taking with
respect thereto.

 

4.                                       Representations and Warranties.  In
order to induce the Lenders to extend credit under the Credit Agreement, the
Guarantor represents and warrants that:

 

4.1                                 Organization and Business.  The Guarantor is
a [corporation], duly organized, validly existing, and in good standing under
the laws of the State of                       , with all power and authority
necessary (a) to enter into and perform this Guarantee and (b) to own its
properties and carry on the business now conducted or proposed to be conducted
by it.  Copies of the Guarantor’s (1) [charter documents], certified by the
[insert state of formation] Secretary of

 

7

--------------------------------------------------------------------------------


 

State, and (ii) [Bylaws, other governing documents], certified by the
[corporate] secretary of the Guarantor, have been previously delivered to the
Agent and are correct and complete.

 

4.2                                 Authorization and Enforceability.  The
Guarantor has taken all action required to execute, deliver and perform this
Guarantee.  This Guarantee constitutes the legal, valid and binding obligation
of the Guarantor, enforceable against the Guarantor in accordance with its
terms.

 

4.3                                 No Legal Obstacle to Guarantee.  Neither the
execution and delivery of this Guarantee nor the performance by the Guarantor of
this Guarantee, nor the fulfillment of the terms hereof, has constituted or
resulted or will constitute or result, in:

 

(A)                                  ANY BREACH OR TERMINATION OF THE PROVISIONS
OF ANY AGREEMENT, INSTRUMENT, DEED OR LEASE TO WHICH THE GUARANTOR IS A PARTY OR
BY WHICH IT IS BOUND, OR OF [ITS CHARTER DOCUMENTS, BYLAWS OR OTHER GOVERNING
DOCUMENTS]; OR

 

(B)                                 THE VIOLATION OF ANY LAW, STATUTE, JUDGMENT,
DECREE OR GOVERNMENTAL ORDER, RULE OR REGULATION APPLICABLE TO THE GUARANTOR.

 

No approval, authorization or other action by, or declaration to or filing with,
any Governmental Authority, other than the Securities and Exchange Commission,
or any other Person is required to be obtained or made by the Guarantor in
connection with the execution, delivery and performance of this Guarantee or the
transactions contemplated hereby or thereby.

 

5.                                       Successors and Assigns.  The provisions
of this Guarantee shall inure to the benefit of the Lenders and their successors
and assigns and shall be binding upon the Guarantor and its respective
successors and assigns.  The Guarantor may not assign its rights or obligations
under this Guarantee without the prior written consent of the Agent.

 

6.                                       Notices.  Any notice or other
communication in connection with this Guarantee shall be deemed to be given if
given in writing (including telecopy or e-mail) addressed as provided below (or
to the addressee at such other address as the addressee has specified by notice
actually received by the addressor), and if either (a) actually delivered in
fully legible form to such address, or (b) in the case of a letter, five days
have elapsed after the same has been deposited in the United States mail, with
first-class postage prepaid and registered or certified.

 

If to the Guarantor, to it at:

 

 

Fax:

 

 

E-mail:

 

 

 

If to the Agent or any Lender, to it at its address specified in or pursuant to
Section 16 of the Credit Agreement.

 

8

--------------------------------------------------------------------------------


 

7.                                       Venue;  Service of Process.

 

(A)                                  THE GUARANTOR IRREVOCABLY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE STATE COURTS OF THE STATE OF COLORADO AND TO
THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF COLORADO FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR BASED UPON THIS GUARANTEE OR ANY OTHER CREDIT DOCUMENT OR THE
SUBJECT MATTER HEREOF OR THEREOF; AND

 

(B)                                 THE GUARANTOR WAIVES TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW THAT IT CANNOT BE WAIVED, AND AGREES NOT TO ASSERT,
BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY  SUCH PROCEEDING BROUGHT IN
ANY OF THE ABOVE-NAMED COURTS, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO
THE JURISDICTION OF SUCH COURT, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM
ATTACHMENT OR EXECUTION, THAT SUCH PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF SUCH PROCEEDING IS IMPROPER, OR THAT THIS GUARANTEE OR
ANY OTHER CREDIT DOCUMENT, OR THE SUBJECT MATTER HEREOF OR THEREOF, MAY NOT BE
ENFORCED IN OR BY SUCH COURT.

 

The Guarantor consents to service of process in any such proceeding in any
manner at the time permitted by the laws of the State of Colorado and agrees
that service of process by registered or certified mail, return receipt
requested, at its address specified in or pursuant to Section 6 is reasonably
calculated to give actual notice.

 

8.                                       Waiver Of Jury Trial.  TO THE EXTENT
NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, THE GUARANTOR WAIVES,
AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE,
CLAIM, DEMAND, PROCEEDING OR ACTION ARISING OUT OF OR BASED UPON THIS GUARANTEE,
THE CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE SUBJECT MATTER HEREOF
OR THEREOF OR ANY CREDIT OBLIGATION OR IN ANY WAY CONNECTED WITH THE DEALINGS OF
THE AGENT, THE LENDERS, THE GUARANTOR OR ANY OTHER OBLIGOR IN CONNECTION WITH
ANY OF THE ABOVE, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND
WHETHER IN CONTRACT OR TORT OR OTHERWISE.  The Guarantor acknowledges that it
has been informed by the Agent that the provisions of this Section 8 constitute
a material inducement upon which each of the Lenders has relied, is relying and
will rely in extending credit under the Credit Agreement and any other Credit
Document, and that it has reviewed the provisions of this Section 8 with its
counsel.  The Agent, any Lender, the Guarantor, or any other Obligor may file an
original counterpart or a copy of this Section 8 with any court as written
evidence of the consent of the Guarantor to the waiver of the right to trial by
jury.

 

9.                                       General.  This Guarantee shall be
effective upon delivery to the Agent, without further act, condition or
acceptance by the Agent or the Lenders, shall be binding upon the Guarantor and
the successors and assigns of the Guarantor and shall inure to the benefit of
the Agent and each Lender and their participants, successors and assigns.  This
Guarantee may not be waived, modified, amended, terminated, released or
otherwise changed except by a writing

 

9

--------------------------------------------------------------------------------


 

signed by the Guarantor and the Agent.  The invalidity or unenforceability of
any term or provision hereof shall not affect the validity or enforceability of
any other term or provision hereof.  The headings in this Guarantee are for
convenience of reference only and shall not limit, alter or otherwise affect the
meaning hereof.  This Guarantee and the other Credit Documents constitute the
entire understanding of the parties with respect to the subject matter hereof
and thereof and supersede all prior and current understandings and agreements,
whether written or oral.  This Guarantee is a Credit Document and may be
executed in any number of counterparts, which together shall constitute one
instrument.  This Guarantee shall be governed by and construed in accordance
with the laws (other than the conflict of laws rules) of the State of Colorado.

 

[The remainder of this page intentionally left blank.]

 

10

--------------------------------------------------------------------------------


 

The Guarantor has caused this Guarantee to be executed and delivered by its duly
authorized officer as of the date first written above.

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GUARANTOR CERTIFICATE

 

Reference is made to the $125,000 Senior Unsecured Revolving Credit Agreement
dated as of July        , 2003 (as amended from time to time, the “Credit
Agreement”) among Wells Fargo Bank, National Association, as Agent (the “Agent”)
for a group of lenders (the “Lenders”) and CH2M HILL Companies, Ltd., an Oregon
corporation, CH2M HILL, Inc., a Florida corporation, Operations Management
International, Inc., a California corporation, and CH2M Hill Industrial Design &
Construction, Inc., an Oregon corporation (each a “Borrower,” and collectively,
the “Borrowers”), and to the Guarantee dated as of
                                        , 200      (the “Guarantee”) executed
pursuant to the Credit Agreement from                                          ,
a                                       (the “Guarantor”), to the Agent.

 

The Guarantor certifies to the Agent that:

 

(a)                                  Each direct or contingent liability of the
Guarantor which is in an amount greater than $5,000,000 (except that if the
aggregate of all direct and contingent liabilities of the Guarantor which do not
individually exceed $5,000,000 exceeds $10,000,000, then all such liabilities
regardless of the amounts thereof) is listed on Schedule 1 hereto.

 

(b)                                 The Guarantor has assets having a fair
saleable value in excess of the amount required to pay its probable liability on
its existing debts as they become absolute and matured;

 

(c)                                  The Guarantor has, and will have, access to
adequate capital for the conduct of its business; and

 

(d)                                 The Guarantor has the ability to pay its
debts from time to time incurred in connection therewith as such debts mature.

 

Dated this         day of                            , 200    .

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

 

Liabilities

 

--------------------------------------------------------------------------------


 

Exhibit 8.2.1
to
Credit Agreement

 

Form of
Notice of Revolving Credit Advance

 

Wells Fargo Bank, National Association
MAC C7301-031
1740 Broadway
Denver, CO 80274
Attn:  John R. Hall

 

Reference is made to that certain $125,000,000 Senior Unsecured Revolving Credit
Agreement dated as of July   , 2003 (as amended, modified or supplemented from
time to time, the “Credit Agreement”) among CH2M Hill Companies, Ltd.
(“Parent”), CH2M Hill, Inc., Operations Management International, Inc., and CH2M
Hill Industrial Design & Construction, Inc., the financial institutions from
time to time parties thereto (collectively, the “Lenders”), and Wells Fargo
Bank, National Association, as Agent.  Capitalized terms used herein shall have
the respective meanings assigned to them in the Credit Agreement.

 

1.                                       Pursuant to the Credit Agreement,
Parent hereby requests upon the following terms:

 

[   ]                               a Revolving Credit Loan

 

[   ]                               a Swing Line Loan

 

[   ]                               a Letter of Credit

 

(a)                                  The aggregate principal amount of the
requested Loan is $                                   

 

(b)                                 The amount of the requested Letter of Credit
is $                                   

 

(c)                                  The requested Closing Date of such Loan or
Letter of Credit is                                    

 

(d)                                 If the requested Loan is a Revolving Credit
Loan, the requested Loan shall consist of:

 

•                                          Base Rate Loans.

 

•                                          Dollar LIBOR Loans; and the requested
Interest Period is                months.

 

•                                          Multicurrency LIBOR Loans; and the
requested Foreign Currency is               ; and

 

--------------------------------------------------------------------------------


 

•                                          the requested Interest Period is
               months.

 

(e)                                  If the request is for the issuance of a
Letter of Credit, the beneficiary will be                                      
and the principal terms of the text are
                                                                                                                                                   

 

(f)                                    The applicable Borrower shall be
                    

 

2.                                       The Parent, on behalf of the Borrowers,
hereby certifies to the Agent and the Lenders that, on the date of this Notice
of Revolving Credit Advance and after giving effect to the requested
disbursement or issuance (including the use of the proceeds thereof):

 

(a)                                  the representations and warranties of the
Borrowers in the Credit Documents are true and correct as if made on the date
hereof, except for those representations and warranties limited by their terms
to a specific date, which representations and warranties were correct on and as
of such date, and

 

(b)                                 no Default is continuing or would result
from the making of the requested Loan or issuance of the requested Letter of
Credit, and

 

(c)                                  no event or circumstance which could be
reasonably expected to have a Material Adverse Effect has occurred since
December 31, 2002.

 

The party signing below on behalf of Parent is authorized by Parent to act on
its behalf as to the matters set forth in this Notice of Revolving Credit
Advance.

 

Executed as of this           day of                     , 200    .

 

 

CH2M HILL COMPANIES, LTD.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

$125M RLOC
COVENANT COMPLIANCE CALCULATIONS
Exhibit 9.3.2

 

(In Thousands)

 

Period-End

 

 

 

 

 

9.4  CONSOLIDATED NET WORTH

 

 

 

 

 

 

 

Consolidated Net Worth (Consolidated Shareholders’ Equity)

 

—

 

 

 

 

 

Benchmark per covenants

 

140,000,000

 

Plus:  80% of Net Income

 

—

 

Minimum Allowable Net Worth

 

140,000,000

 

 

 

 

 

CONSOLIDATED NET WORTH: greater (less) than allowable minimum

 

(140,000,000

)

 

 

 

 

9.5  FIXED CHARGE COVERAGE RATIO

 

 

 

 

 

 

 

Rolling 4Q of EBITDAR

 

—

 

Rolling 4Q of Fixed Charges (Lease expense + Interest Expense+ CPLTD)

 

—

 

 

 

 

 

FIXED CHARGE COVERAGE RATIO: EBITDAR/Fixed Charges (>1.85)

 

—

 

 

 

 

 

9.6  LEVERAGE RATIO

 

 

 

 

 

 

 

Total Funded Debt (Includes Synthetic Lease Obligations)

 

—

 

 

 

 

 

Rolling 4Q of Adjusted EBITDA

 

—

 

 

 

 

 

LEVERAGE RATIO: Total Funded Debt/Adjusted EBITDA (<2.90)

 

—

 

 

CONFIDENTIAL INFORMATION

 

 

 

 

 

Aggregate Net Income

 

—

 

 

 

—

 

 

 

—

 

 

 

 

 

Net income

 

—

 

Interest Expense

 

—

 

Provision for Income Taxes

 

—

 

Depreciation & Amortization

 

—

 

 

 

 

 

EBITDA

 

—

 

 

 

 

 

Non-cash Employee

 

 

 

Bonus Expense

 

—

 

 

 

 

 

Adjusted EBITDA

 

—

 

 

 

 

 

Lease Expense

 

—

 

 

 

 

 

Adjusted EBITDAR

 

—

 

 

 

 

 

Key Employee Notes Payable

 

—

 

Other Debt

 

—

 

Letters of credit

 

—

 

Guarantees:

 

 

 

Canada Lease

 

—

 

Synthetic Leases

 

 

 

 

 

—

 

 

 

 

 

Total Funded Debt

 

—

 

 

--------------------------------------------------------------------------------


 

Summary of Existing Investments
July 2003
Exhibit 9.17

 

 

 

Capital Committed

 

Current Invested Balance

 

Centennial Investments

 

$

5,000,000

 

$

634,143

 

 

See attached JV Investments

 

--------------------------------------------------------------------------------


 

Exhibit 9.17
TO PARTICIPATION AGREEMENT

 

CH2M HILL COMPANIES, LTD. – JOINT VENTURE SCHEDULE

 

Entity

 

Joint Venture

 

Partners

 

% of
Interest

 

Client

 

Description of Operations

 

Est.

 

Job
Completed

CAPCO

 

CH2M WATERCORE LLC

 

CH2M HILL Capital Services, Inc. (CAPCO) BBI Power Corp (BBI)

 

50%
50%

 

Various

 

Develop and finance build-own-operate or build-own-operate-transfer water supply
and/or wastewater treatment

 

3-29-00

 

Active

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CCI (F/K/A FGL)

 

CH2M HILL-OHM of CALIFORNIA, A JOINT VENTURE

 

CH2M HILL Federal Group, Ltd.
OHM Remediation Services Corporation

 

65%
35%

 

U.S. Air Force -McClellan AFB

 

Environmental Technology Remediation Implementation Contract (METRIC)

 

01/12/96

 

Inactive

CCI (F/K/A FGL)

 

CH2M HILL-OHM OF ALASKA, A JOINT VENTURE

 

CH2M HILL Federal Group, Ltd.
OHM Remediation Services Corporation

 

65%
35%

 

U.S. Federal Aviation Administration (FAA) # DTFA 04-95-R-10003

 

Environmental compliance activities and hazardous materials remediation

 

02/23/96

 

Active

CCI

 

JA JONES MANAGEMENT & CH2M HILL

 

CH2M HILL Constructors Inc.
J.A. Jones

 

10%
90%

 

California

 

 

 

3-1-99

 

Active

CCI

 

CH2M/ZACHRY WATER SERVICES

 

CH2M HILL Constructors, Inc.
Zachry Construction Corporation

 

50%
50%

 

Jacksonville Electric Authority

 

Highlands Water Treatment Plant (WTP)

 

10-24-00

 

 

CCI

 

JOHNSTON CONTROL-HILL, L.L.C.

 

CH2M HILL Constructors, Inc.
Johnson Controls World Services Inc.

 

25%
75%

 

Various

 

Formed to respond to operations support services for Maxwell Air Force Base

 

05/05/99

 

Active

CCI

 

JAJMS/CH2M HILL

 

J.A. Jones Management Services, Inc.
(JAJMS) CH2M HILL

 

90%

10%

 

U.S. Navy

 

Facilities Management Services

 

3-1-99

 

Active

CCI

 

JONES/HILL

 

CH2M HILL Constructors, Inc. (CH2M HILL)
J.A. Jones Management Services, Inc. (JAJMS)

 

45%
55%

 

US Navy Southwest Division NAVFACENGCOM

 

Southwest Division NAVFACENGCOM Multiple Award Construction Contract (MACC)

 

5-20-00

 

 

CCI

 

CH2BW

 

CH2M HILL Constructors, Inc.
B&W Federal Services, Inc.

 

65%
35%

 

Department of Energy

 

Management and operation Oakridge, TN plant

 

8-15-97

 

 

CCI

 

CB ENVIRONMENTAL, LLC

 

CH2M HILL Constructors, Inc.
B&W Federal Services

 

65%
35%

 

Department of Energy

 

Name change from CH2BW, LLC Dissolved

 

8-27-97
12-11-00

 

Inactive

 

3

--------------------------------------------------------------------------------


 

Entity

 

Joint Venture

 

Partners

 

% of
Interest

 

Client

 

Description of Operations

 

Est.

 

Job
Completed

CCI

 

SUSTAINABLE ENERGY SOLUTIONS, LLC

 

CH2M HILL Constructors, Inc.
SRI, International
Thermo Electron Corporation

 

55%
2.5%
22.5%

 

Department of Energy

 

Management and operation of DOE National Renewable Energy Laboratory

 

7-15-98 Dissolved
12-15-00

 

Inactive

CCI

 

AMERICAN CONVERSION SERVICES, LLC

 

CH2M HILL Constructors, Inc.
U.S. Enrichment Corporation (USEC)

 

40%
60%

 

Department of Energy

 

Depleted Uranium Hexafloride (DUF6) conversion project

 

2-12-01

 

Active

CCI

 

KAKIVIK ASSET MANAGEMENT  LLC

 

CH2M HILL Constructors, Inc.
Bristol Bay Native Corporation
Initial Joint Venture Structure was:
CH2M HILL Constructors, Inc.
RTD Quality Services, Inc. CCI

 

33.33%
66.67%

34%
33%
33%

 

Phillips Alaska

 

Provide corrosion, engineering, inspection, NDT

 

6-11-01

 

Active

CCI

 

PIZZAGALLI/CCI JV

 

CH2M HILL Constructors, Inc.
Pizzagalli Construction Company

 

50%
50%

 

City & County of Denver

 

Construction and design of Marston Treatment Plant Filtration System

 

7-18-00

 

Active

CCI

 

CCI/RSCI, A JOINT VENTURE

 

CH2M HILL Constructors, Inc.
RSCI, Inc.

 

50%
50%

 

Seattle District US Army Corps of Engineers

 

Design and construction in connection with Enhanced Training in Idaho for US Air
Force 82-0522252

 

4-7-00

 

Active

CCI

 

HILL-GRIFFIN LLC

 

CH2M HILL Constructors, Inc.
Griffin Services, Inc

 

51%
49%

 

U.S. Navy

 

To provide Base Operating Support at Naval Station Roosevelt Roads, Puerto Rico

 

07-23-01

 

Active

CCI

 

HOLM II/CH2M HILL CONSTRUCTORS

 

CH2M HILL Constructors Inc.
Holm II, Inc.

 

50%
50%

 

ODOT – State of Oregon

 

To provide design/build services to Oregon Dept. of Transportation

 

6-18-02

 

Active

CCI

 

CCII/IONICS

 

CH2M HILL Constructors
International, Inc Ionics

 

50%
50%

 

The Ministry of Water & Irrigation of the Hashemite Kingdom of Jordan

 

Design and construction of the desalinization plant, operation & maintenance of
plant & water conveyance system.

 

06-01-02 tentative

 

Active

 

4

--------------------------------------------------------------------------------


 

Entity

 

Joint Venture

 

Partners

 

% of
Interest

 

Client

 

Description of Operations

 

Est.

 

Job
Completed

CCI

 

PUEBLO ENVIRONMENTAL SOLUTIONS, LLC

 

CH2M HILL Constructors, Inc.
EG&G
Fluor Federal Services, LLC

 

34%
33%
33%

 

U.S. Army

 

Chemical Weapons Demilitarization Services at the Pueblo Army base, Pueblo CO

 

08-14-02

 

Active

CCI

 

GRIFFIN-HILL, a JV

 

CH2M HILL Constructors, Inc.
Griffin Services, Inc.

 

49%
51%

 

US Army

 

Operations of the Public Works Business Center at Ft. Bragg, NC

 

 

 

 

CCI

 

BSI HILL, LLC

 

CH2M HILL Constructors, Inc.
Burns and Roe Services Corp.

 

35%
30%

 

 

 

 

 

 

 

 

CCI

 

STOCKTON D/B JOINT VENTURE

 

CH2M HILL Constructors, Inc.
Thames Water North American Inc.

 

50%
50%

 

City of Stockton

 

Design/build capital improvements to water, wastewater and storm water utilities
in City of Stockton

 

2-19-03

 

Active

CCI

 

ROUBIDOUX CREEK DESIGN BUILDERS A JOINT VENTURE

 

CH2M HILL Constructors, Inc.
APAC-Missouri, Inc.

 

52%
48%

 

Kansas City Corps of Engineers Delaware

 

Fort Leonard Wood West Access Roads and Bridge

 

3-1-2002

 

Active

CCI

 

CH2M HILL APAC – a Joint Venture

 

CH2M HILL Constructors, Inc.
APAC – Missouri, Inc,

 

52%
48%

 

Kansas City Corps of Engineers

 

Fort Leonard Wood West Access Roads and Bridge

 

O5-01-02

 

Active

CCI

 

CH2M – JONES

 

CH2M HILL Constructors, Inc.
J. A. Jones

 

55%
45%

 

U S Navy

 

Charleston  S C Navel Base clean up

 

11-01-99

 

Active

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Canada

 

CH2M - INTEG (in USA) INTEG - CH2M (in Canada)

 

CH2M HILL, Inc.
Intercontinental Engineering Ltd.

 

50%
50%

 

Various

 

Study and design of thermal power plants

 

11/23/77

 

1980s

Canada

 

GPT CONSULTING SERVICES

 

CH2M HILL Engineering, Ltd.

 

 

 

Various

 

Marketing consulting engineering services to oil and gas industry

 

05/01/90

 

Inactive

Canada

 

KERR WOOD LEIDAL GORE & STORRIE

 

G&S Holdings Corporation
Kerr Wood Leidal Associates

 

50%
50%

 

Various

 

Consulting and engineering in British Columbia, Canada

 

07/16/90

 

Active

 

5

--------------------------------------------------------------------------------


 

Entity

 

Joint Venture

 

Partners

 

% of
Interest

 

Client

 

Description of Operations

 

Est.

 

Job
Completed

Canada

 

NANJING LUZHOU GORE & STORRIE ENVIRONMENTAL ENGINEERING COMPANY, LTD.

 

G&S International Inc.
Nanjing Luzhou Machine Works

 

50%
50%

 

Various

 

Design, build, own & operate industrial and municipal wastewater treatment
plants and sludge treatment facilities in China and South East Asia

 

08/27/93

 

Active

Canada

 

WSCI/GORE & STORRIE  JOINT VENTURE

 

CH2M  Gore & Storrie Ltd.
Walter & SCI Construction (Canada) Ltd.

 

30%
70%

 

TAP Water Group

 

Design, build, operate water treatment plant

 

12/95

 

Active

Canada

 

SPE: CH2M WATERWORKS/INLAND PACIFIC

 

CH2M  WaterWorks (Canada) Ltd.
Inland Pacific Energy Services Ltd.

 

50%
50%

 

HRWC

 

Co-developers for operation of water treatment plant

 

01/96

 

Active

Canada

 

TORONTO WATERFRONT REVITALIZATION PROJECT

 

Marshall Macklin Monaghan Limited and The RPA Group and Urban Strategies Inc.
and CH2M HILL Canada Limited

 

40%
20%
15%
25%

 

Toronto Waterfront Revitalization Corporation

 

The Proposal addresses the work dealing with the four (4) “Priority Projects”
but contemplates a possible expanded scope to deal with subsequent extensions.

 

01/25/02

 

Active

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHIL

 

ALSHATHRY & ORMANIA CONSULTING ARCHITECTS

 

Alshathry & Ormania Consulting Architects
CH2M HILL International, Inc.

 

50%
50%

 

Saline Water Conversion Corporation

 

Study, design, planning of municipal facilities

 

08/01/92

 

Active

CHIL

 

ARCH ACE CH2M HILL

 

Archicentre;
Associated Consulting Engineers;
CH2M HILL International, Inc.

 

 

 

Kuwait Ministry of Public Works

 

City of Kuwait Sewer Cleaning and CCTV Survey - Phase IV - Agreement No. EF/S/8

 

09/16/87

 

Inactive

CHIL

 

CHIL/UNICO ENVIRONMENTAL SERVICES (CUES)

 

CH2M HILL International, Ltd.
UNICO
Mitsui (Confidential)

 

40%
10%
50%

 

Various

 

Environmental consulting, planning and management services (Item 811 on NI
Matrix)

 

01/29/93

 

Active

 

6

--------------------------------------------------------------------------------


 

Entity

 

Joint Venture

 

Partners

 

% of
Interest

 

Client

 

Description of Operations

 

Est.

 

Job
Completed

CHIL

 

GHD - CH2M HILL ENVIRONMENTAL CONSULTANTS PTY. LTD. (GCEC)

 

Guttridge, Haskins & Davey
CH2M HILL Australia Pty., Ltd.

 

52%
48%

 

Various

 

Investigation, strategic planning and project management of water and wastewater
projects

 

07/19/90 sold 06/29/95

 

Active

CHIL

 

JAMES M. MONTGOMERY/ CH2M HILL INTERNATIONAL CORP

 

Same

 

 

 

Water Authority of Jordan

 

Water Wastewater Training

 

08/87

 

Inactive

CHIL

 

PACE ACE CH2M HILL

 

Pan Arab Consulting Engineers;
Associated Consulting Engineers;
CH2M HILL International, Inc.

 

 

 

Kuwait Ministry of Public Works

 

Master Plan for Kuwait Sanitary Scheme-Agreement No. EF/S/6

 

09/10/86

 

Inactive

CHIL

 

SAUDI AMERICAN CONSULTING CENTER, LTD.

 

CH2M HILL International, Inc.
Consulting Engineering Group

 

49%
51%

 

Saudi Arabia

 

Development of Master Plan for Dammam Region and other services

 

04/26/77

 

Inactive

CHIL (CHIS)

 

Waste Water Consulting Group (WWCG)

 

CH2M HILL International Corp.
Metcalf & Eddy International, Inc.

 

50%
50%

 

Alexandria General Organization for Sanitary Drainage (A/GOSD) and USAID

 

Design of sewer facilities including sewers, pump stations and treatment plants

 

10/29/80

 

Active

CHIL

 

Pacific Water Pty., Ltd.

 

Theiss Contractors Pty., Ltd.
OMI Australia Pty., Ltd.
CH2M HILL Australia Pty., Ltd.
GHD Pty., Ltd.

 

50%
25%
12.5%
12.5%

 

Water Board of New South Wales

 

Design Construction commission operation financing, maintenance and management
of water or wastewater treatment projects

 

07/14/92

 

Sold      - 94

CHIL

 

CH2M HILL Engineering Hungary KFT.

 

CH2M HILL International, Ltd.
CH2M HILL International Engineering, Inc.

 

79%
21%

 

Coca-Cola Amatil

 

Design, build wastewater treatment facilities and consulting engineering
services

 

06/14/95

 

Active

CHIL

 

CH2M HILL/PB JV Pte., Ltd.

 

CH2M HILL Singapore Pte., Ltd.
Parsons & Binkerhoff Consultants Pte., Ltd.

 

51%
49%

 

Ministry of Environment Sewerage Dept. of Government of Singapore

 

Deep Tunnel Sewage System Feasibility studies of future design and construction
of deep tunnels to intercept wastewater to WWTPs

 

02/13/96

 

Active

 

7

--------------------------------------------------------------------------------


 

Entity

 

Joint Venture

 

Partners

 

% of
Interest

 

Client

 

Description of Operations

 

Est.

 

Job
Completed

CHIL

 

Consortium Hydros/Geohidros/ CH2M HILL

 

CH2M HILL International, Ltd.

 

14%

 

EMBASA

 

 

 

1996

 

Active

CHIL

 

Assoc. CH2M HILL — SISA

 

CH2M HILL International, Ltd.
SISA

 

65%
35%

 

Sedepal

 

Consulting services for study and supervision of rehab of potable water and
sewage systems in Peru

 

09/16/96

 

Active

CHIL

 

CH2M HILL/BECA Ltd.

 

CH2M HILL International, Ltd.
BECA Group, Ltd.

 

50%
50%

 

Manakau Wastewater Services

 

Design, build, and operate wastewater treatment facilities for Aukland, NZ
Watercare Services

 

11/26/96

 

Active

CHIL

 

Manakau Wastewater Services (MWS)

 

CH2M HILL/BECA
New Zealand Watercare Services
Fletcher Construction Company, Ltd.

 

33.3%
33.3%
33.3%

 

Watercare Services

 

Design, build, remediate, and operate wastewater treatment plant facilities

 

12/01/96

 

Active

CHIL

 

MWS Ltd

 

CH2M Beca Ltd.
Fletcher Construction New Zealand and South Pacific Limited
Civil and Civic PTY Limited of Australia
New Zealand Water Services Limited at Auckland

 

25%
50%
20%
5%

 

City of  Manukau

 

Delivery of project Manukau

 

8-12-97

 

Active

CHIL

 

Ambient—Servicos Ambientais de Ribeirao Preto, S.A.

 

CH2M HILL International, Ltd.
REK—Construtora Ltda.

 

45%
55%

 

Prefeitura de Ribeirao Preto & DAERO

 

Design, build, own & operate wastewater treatment plant in Brazil

 

12/15/95

 

Active

CHIL

 

CH2M HILL/A.Y.G.L.

 

CH2M HILL United Kingdom, Inc.
A.Y.G.L. Consultants & Engineering Ltd.

 

50%
50%

 

A.Z.O.M

 

Design and construction management for the Ayalon Wastewater Treatment Plant in
Israel

 

7/21/99

 

Active

 

8

--------------------------------------------------------------------------------


 

Entity

 

Joint Venture

 

Partners

 

% of
Interest

 

Client

 

Description of Operations

 

Est.

 

Job
Completed

CHIL

 

Malabar Project Joint Venture

 

CH2M HILL Australia Pty. Limited
Bovis Lend Lease Pty. Limited

 

50%
50%

 

Sydney Water

 

Design, construction and commissioning of the Malabar Biosolids Storage and
Stabilization Facility

 

2-12-01

 

 

CHIL

 

CAI Investments, LLC

 

Callahan Ass. Intl. LLC
CH2M HILL International, Ltd.
ECHO Broadband (Singapore) Pte. Ltd.

 

51%
24.5%
24.5%

 

 

 

Incorporated in Delaware

 

3-21-01

 

Active

CHIL

 

CH2M HILL Peru S.R.L.

 

CH2M HILL International, Ltd.
Dra. Rose Maria Conroy Arguelles

 

99.985%
.015%

 

 

 

Engineering and telecom services

 

9-10-99

 

Active

CHIL

 

CH2M HILL Portugal – Servicos Tecnicos de Engenharia e de Gestao LDA

 

CH2M HILL International, Ltd.
CH2M HILL United Kingdom

 

10%
90%

 

 

 

Engineering and telecom services

 

 

 

Active

CHIL

 

CH2M HILL Odour Services

 

CH2M HILL Australia Pty, Ltd.
Project Research Amsterdam BV

 

50%
50%

 

Australia

 

Environmental odour testing and consulting services

 

09-30-95

 

Active

CHIL

 

SEAVIEW PROJECTS LTD.

 

CH2M/BECA
Hutt Valley Constructors, Ltd.

 

50%
50%

 

New Zealand

 

Design/build operations and management of Wainuiomata new facilities.

 

6-30-00 Latest

 

Active

CHIL

 

ENVIRONMENT TRANSPORT & PLANNING ANDALUCIA, S.L.

 

CH2M HILL Espana
Ms. Julia Perez-Cerezo Flores
Mr. Carlos Garcia Suarez

 

70%
15%
15%

 

Spain

 

Transportation and telecommunications clients in Spain.

 

12-14-99

 

Active

CHIL

 

ENVIRONMENT TRANSPORT & PLANNING

 

CH2M HILL Espana
Ms. Julia Perez-Cerezo Flores
Mr. Carlos Garcia Suarez

 

70%
15%
15%

 

Portugal

 

Transportation and telecommunications clients in Portugal.

 

12-14-99

 

Active

CHIL

 

2C MANAGEMENT, LLC

 

CH2M HILL International, Ltd.
CSA

 

50%
50%

 

Puerto Rico

 

AFI work in Puerto Rico

 

Dissolved

 

Inactive

 

9

--------------------------------------------------------------------------------


 

Entity

 

Joint Venture

 

Partners

 

% of
Interest

 

Client

 

Description of Operations

 

Est.

 

Job
Completed

CHIL

 

BTC GROUP

 

CH2M HILL Australia, Pty., Ltd.
Bovis Lend Lease Tenix Alliance

 

33%
33%
33%

 

Relationship Contract with Sydney Water Corporation

 

Develop SewerFix Pumping Stations Upgrade Program to improve performance &
reliability of sewage pump stations.

 

10-29-01

 

Active

CHIL

 

CH2M / DHV

 

CH2M HILL International, Inc.
D.H.V. (Dutch Corp.)

 

50%
50%

 

Netherlands DHV Consulting

 

To pursue design/build opportunities in central eastern Europe

 

3-4-02

 

Active

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IDC

 

IDC JAPAN, Inc.

 

CH2M HILL Industrial Design Corp.
Ishimoto Architectural & Eng. Firm, Inc.

 

50%
50%

 

Various

 

Marketing design services to Japanese firms in Japan

 

03/27/92

 

Active

IDC

 

Ishimoto America, Inc.

 

CH2M HILL Industrial Design Corp.
Ishimoto Architectural & Eng. Firm, Inc.

 

50%
50%

 

Various

 

Marketing design services to Japanese firms operating in the United States

 

10/11/91

 

Active

IDC

 

T-Design & Construction Co.

 

IDC Construction, Inc.
Hoffman Technology Builders

 

50%
50%

 

Intel

 

Design and construction of computer chip manufacturing facilities

 

11/16/92

 

Active

IDC

 

Technology Design & Construction Co.

 

IDC Construction, Inc.
Hoffman Technology Builders

 

50%
50%

 

Intel

 

Design and construction of computer chip manufacturing facilities

 

11/16/92

 

Active

IDC

 

TDC International of Israel

 

IDC Construction International, Inc.
Hoffman Technology Builders

 

50%
50%

 

Intel

 

Design/construction of computer chip manufacturing facilities in Israel

 

10/01/93

 

Active

IDC

 

JIDC

 

CH2M HILL IDC, Ltd.
Jacobs Engineering, Inc.

 

50%
50%

 

Intel

 

Fab IOE project in Dublin, Ireland

 

05/19/95

 

Active

IDC

 

IDC PSI/Morrison Knudsen

 

IDC Plant Services, Inc.
Morrison Knudsen

 

50%
50%

 

Dominion Semiconductor

 

Project in Virginia

 

10/1/96

 

Active

IDC

 

IDC/CST, a Joint Venture

 

IDC CST Asia Inc.

 

50%
50%

 

Motorola (China) Electronics LTD

 

Design and build on a turnkey basis a cleanroom system in Tianjin, China

 

4-4-00

 

Active

IDC

 

TDC International

 

IDC Construction, inc.
Hoffman Technology Builders

 

50%
50%

 

 

 

 

 

11/17/92

 

Active

 

10

--------------------------------------------------------------------------------


 

Entity

 

Joint Venture

 

Partners

 

% of
Interest

 

Client

 

Description of Operations

 

Est.

 

Job
Completed

IDC

 

SEMBAWANG/IDC

 

 

 

25%

 

Singapore

 

 

 

 

 

Active

IDC

 

CCUBE DIGITAL Company

 

B.K. Lee
CST Corp., Ltd.
CH2M HILL Industrial Design & Construction, Inc.

 

76%
14%
10%

 

Multiple clients in South Korea & SE Asia

 

Turn-key clean room systems. F/K/A Clean Creative Company (CCC)

 

6-27-01

 

Active

IDC

 

INDUSTRIAL ENGINEERING DESIGN CORPORATION LTD.

 

CH2M HILL Industrial Design & Construction, Inc.
Industrial Engineering Design Corporation, Ltd.

 

55%

45%

 

China

 

Industrial design/build jobs in China

 

1-18-99

 

Active

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INC

 

Bay Valley Consultants

 

Bechtel Consoer Townsend & Associates CH2M HILL

 

 

 

California State Water Resources Control Board for Sacramento-San Joaquin Delta
and San Joaquin Basins

 

Preparation of engineering studies and water quality control plans

 

1971

 

1977

INC

 

Becon

 

CH2M HILL, Inc.
John Carollo Engineers Century West Engineering Corp.

 

 

 

Saudi Arabia

 

Bend Wastewater project management

 

 

 

Inactive

INC

 

Black, Crow & Eideness, Inc./ Jordan, Jones & Goulding, Inc.

 

 

 

 

 

 

 

Control of pollution from combine and sewer and overflow storm water discharge

 

 

 

Inactive

INC

 

Boyle - CH2M #2, Consulting Engineers, A Joint Venture

 

Boyle Engineering CH2M HILL

 

 

 

Last Vegas Valley Water District

 

Engineering studies, work and services for development of a water quality
control program for the Last Vegas, Nevada Drainage Basin

 

01/24/72

 

1972

INC

 

Carhill Development Associates

 

CH2M HILL, Inc.

 

1%

 

 

 

Property lease by CH2M HILL, Inc.

 

12/15/84

 

Active

INC

 

Caywood, Nopp & Hill, A Joint Venture; Caywood, Nopp, Partners

 

 

 

 

 

 

 

Master Plan Study Sacramento Airport

 

 

 

1968

INC

 

CED/CH2M HILL

 

CH2M HILL Central, Inc.
Consulting Engineers Diversified, Inc.

 

 

 

(Minneapolis) Metropolitan Waste Control Commission

 

Facilities Plan for the Northwest Area of the Metropolitan Waste Control
Commission

 

03/09/77

 

11/83

 

11

--------------------------------------------------------------------------------


 

Entity

 

Joint Venture

 

Partners

 

% of
Interest

 

Client

 

Description of Operations

 

Est.

 

Job
Completed

INC

 

CH2M HILL/Strong, Lamb & Nelson

 

CH2M HILL, Inc.
Strong, Lamb & Nelson, Ltd.

 

70%
30%

 

City of Kelowna British Columbia

 

Wastewater Treatment Plan

 

05/04/76

 

1977

INC

 

CH2M HILL Southeast, Inc./ Fleming, Corp., A Joint Venture

 

CH2M HILL Southeast, Inc.
Fleming, Corp.

 

65%
35%

 

City of Atlanta

 

Chattahoochee Bennyhill Pump Station Rehab

 

07/13/85

 

1993

INC

 

CH2M/Trintoplan

 

CH2M HILL, Inc.
Trintoplan Consultants, Ltd.

 

65%
35%

 

Water and Sewer Authority Ministry of Finance, Trinidad, West Indies

 

 

 

11/09/76

 

1982

INC

 

CH2M HILL Southeast, Inc. Parametric, Inc.

 

CH2M HILL Southeast, Inc.
Parametric, Inc.

 

65%
35%

 

City of Atlanta

 

Hydraulic engineering consulting services for the City’s water distribution
system

 

08/13/84

 

 

INC

 

CH2M HILL/Havens and Emerson

 

CH2M HILL Central, Inc.
Haven and Emerson, Inc.

 

50%
50%

 

Metropolitan St. Louis Sewer District

 

Perform all work required for establishing and operating a Program Management
Office

 

04/17/81

 

1987

INC

 

CH2M HILL - Alaska A Joint Venture

 

CH2M HILL Engineering of Alaska Bering Straits Investment Company (a subsidiary
of Bering Straits Native Corp.)

 

 

 

Various

 

Engineering, surveying, planning, and economic services within the state of
Alaska

 

Early
1970s

 

1979

INC

 

CH2M HILL, J.V. Clair Hill, Partner

 

 

 

 

 

 

 

Denver Water Use Program

 

 

 

1971

INC

 

CH2M HILL/T.Y. Lin International

 

CH2M HILL California, Inc.
T.Y. Lin International

 

 

 

City of South San Francisco

 

Oyster Point Interchange and Grade Separation

 

12/01/86

 

Active

INC

 

COR-MET, a Joint Venture

 

Metcalf & Eddy, Inc.
CH2M HILL

 

50%
50%

 

Metropolitan Service District, Portland, OR

 

Comprehensive Waste Management for Portland Metro Area

 

02/02/73

 

1977

INC

 

Engineers Ltd./Clair A. Hill & Associates, Joint Venture Engineers

 

Clair A. Hill & Associates Consulting Engineers Engineers, Ltd.

 

 

 

South Tahoe Public Utility District

 

Tahoe/Douglas Sewer Project

 

09/15/70

 

1977

 

12

--------------------------------------------------------------------------------


 

Entity

 

Joint Venture

 

Partners

 

% of
Interest

 

Client

 

Description of Operations

 

Est.

 

Job
Completed

INC

 

TAHOE MANAGEMENT SERVICES TEAM (TMST, JV)

 

CH2M HILL, Inc.
Parsons Infrastructure & Technology Group

 

50%
50%

 

California

 

 

 

11-30-2001

 

Active

INC

 

FMUS, J.V.

 

 

 

 

 

 

 

Study of electrical utility system for Fairbanks Municipal Utility System (FMUS)

 

 

 

 

INC

 

Gainesville Development Associates, Ltd.

 

CH2M HILL, Inc.

 

1%

 

California

 

Property lease by CH2M HILL, Inc.

 

12/15/83

 

Active

INC

 

Greeley and Hansen Black, Crow & Eideness (G&H/BC&E)

 

 

 

 

 

City of Philadelphia

 

Management Information System

 

04/27/81

 

Inactive

INC

 

Greeley and Hansen Black, Crow & Eideness, Joint Venture

 

James Montgomery Engineers Boyle Engineering John Carollo Engineering

 

 

 

City of Philadelphia

 

Management Information Study

 

 

 

Inactive

INC

 

PBS&J – CH2M

 

 

 

50%

 

Florida

 

 

 

3-26-98

 

Active

INC

 

CH2M HILL/Glace & Radcliffe, a Joint Venture

 

CH2M HILL, Inc. Glace & Radcliffe, Inc.

 

50%
50%

 

Orange County, FL

 

Professional Services for Resource Recovery Projects #Y4-907 59-3272645

 

06/06/94

 

Active

INC

 

ENVIRONMENTAL ENGINEERING SOLUTIONS

 

Greiner
Parsons Brinckerhoff
CH2M HILL, Inc.

 

38%
38%
24%

 

Volpe Department of Transportation

 

Volpe / DOT Project

 

1-01-99

 

Active

INC

 

James M. Montgomery/ CH2M HILL, Joint Venture

 

James M. Montgomery
Engineers, Inc.
CH2M HILL California, Inc.

 

50%
50%

 

City of Los Angeles

 

Wastewater Capital Improvement Program

 

07/14/87

 

Active

INC

 

James M. Montgomery. CH2M HILL, Joint Venture

 

James M. Montgomery
Engineers, Inc.
CH2M HILL California, Inc.

 

40%
60%

 

Metropolitan Water District of Southern California

 

Ozonation Retrofit and other major water designs

 

10/90 (no project yet)

 

 

INC

 

McCreary-Koretsky Eng./ Hill R.K.E., Partner

 

 

 

 

 

 

 

Survey and Water Project Yolo County

 

 

 

1968

 

13

--------------------------------------------------------------------------------


 

Entity

 

Joint Venture

 

Partners

 

% of
Interest

 

Client

 

Description of Operations

 

Est.

 

Job
Completed

INC

 

Piemme, Neill & Bryan/Hill P.N.B., Partner

 

 

 

 

 

City of Ukiah

 

20-mile Pipeline

 

 

 

1967

INC

 

Piemme, Neill & Bryan/Hill P.N.B., Partner

 

 

 

 

 

City of Yreka

 

Study and design of sewer system

 

 

 

1972

INC

 

R.W. Beck & Associates/Hill R.W.S., Partner

 

 

 

 

 

 

 

Preliminary study for irrigation District - Modesto

 

 

 

1970

INC

 

R.W. Beck & Associates/Hill Beck, Partner

 

 

 

 

 

City of San Francisco

 

Water System

 

 

 

1969

INC

 

Western Resources Consultants

 

CH2M HILL, Inc.
Boyle Engineering Corp.
John Carollo Engineers
James M. Montgomery
Consulting Engineers, Inc.

 

20%
20%
20%
20%
20%

 

City of Los Angeles Dept. of Water and Power

 

 

 

02/25/82

 

Inactive

INC

 

Western Resources Consultants

 

CH2M HILL, Inc.
Boyle Engineering Corporation
John Carollo Engineers
James M. Montgomery
Consulting Engineers, Inc.

 

20%
20%
20%
20%
20%

 

Nevada Power Company

 

Professional services relative to Harry Allen Project at Las Vegas, Nevada

 

02/25/82

 

Inactive

INC

 

Bend Engineering Consultants

 

CH2M HILL Northwest, Inc.
John Carollo Engineers Century West Engineering Corp.

 

 

 

City of Bend, OR

 

Design, construction management for sewerage facilities

 

02/01/77

 

1987

INC

 

CH2M HILL Southeast, Inc. Sheladia Associates, Inc. A Joint Venture

 

CH2M HILL Southeast, Inc.
Sheladia Associates, Inc.

 

55%
45%

 

District of Columbia Dept. of Environmental Services

 

Infiltration/Inflow Analysis and Sewer System Evaluation Survey Work

 

03/21/77

 

1981

INC

 

CH2M HILL/ Rubel & Hager Joint Venture

 

CH2M HILL California, Inc.
Rubel and Hager, Inc.

 

65%
35%

 

City of Tucson

 

Tucson Metropolitan Effluent Reuse Assessment Study to evaluate reuse of sewage
effluent including design and construction services

 

11/01/82

 

 

 

14

--------------------------------------------------------------------------------


 

Entity

 

Joint Venture

 

Partners

 

% of
Interest

 

Client

 

Description of Operations

 

Est.

 

Job
Completed

INC

 

James M. Montgomery Consulting CH2M HILL, Joint Venture

 

James M. Montgomery Consulting
CH2M HILL California, Inc.

 

50%
50%

 

City of San Jose

 

Engineering services for Sludge Processing Facilities - Contract A for San
Jose/Santa Clara Water Pollution Control Plant

 

08/01/81

 

Active —94 Final

INC

 

Nevada Environmental Consultants (NECON)

 

CH2M HILL, Inc.
Boyle Engineering Corp.
John Carollo Engineers
James M. Montgomery
Consulting Engineers, Inc.

 

 

 

Clark County, NV

 

Pollution Abatement Plan

 

04/27/72

 

1983 —94 Final

INC

 

San Diego Metro Wastewater Consultants

 

CH2M HILL California, Inc.
Boyle Engineering Corp.
Lowry and Associates
John Carollo Engineers
Rick Engineering Co.

 

40%
20%
20%
20%

 

City of San Diego, CA

 

South Bay Wastewater System and Facilities

 

03/26/78

 

Inactive

INC

 

MW/CH2M HILL the Joint Venture (J.V.)

 

Montgomery Watson Americas, Inc.
(MW) CH2M HILL Nevada, Inc.
(CH2M HILL)

 

50%
50%

 

SNWA-TTW Project Southern Nevada Water Authority (SNWA) Treatment and
Transmission Facilities (TTF)

 

Provide engineering/technical/design services for water treatment/transmission
facilities

 

05/03/93

 

Active

INC

 

CH2M HILL/Brown & Root, a Joint Venture

 

CH2M HILL, Inc.
Brown & Root

 

50%
50%

 

AFCESA U.S. Air Force

 

 

 

1997

 

Active

INC

 

CH2M HILL-AGS Joint Venture #2

 

CH2M HILL California, Inc.
AGS, Inc.

 

60%
40%

 

San Francisco International Airport RFQ

 

Environmental engineering services for environmental clean up

 

01/14/93

 

Active

INC

 

CH2M HILL-AGS Joint Venture #1

 

CH2M HILL California, Inc.
AGS, Inc.

 

60%
40%

 

San Francisco PUC

 

Groundwater Master Plan

 

07/29/92

 

Active

INC

 

CH2M HILL/MW (BADA)

 

CH2M HILL, Inc.
Montgomery Watson Americas, Inc.

 

Varies

 

BADA (Bay Area Dischargers Association)

 

Bay Area/San Joaquin Valley water Reuse Project-feasibility studies.  Dissolved
and replaced by JV listed below. 91-1836585

 

06/24/94

 

Inactive

INC

 

CH2M HILL/MW/RMC

 

CH2M HILL, Inc.
Montgomery Watson Americas, Inc.
Raines, Melton & Carella, Inc.

 

Varies

 

BADA (Bay Area Dischargers Association) California

 

Bay Area/San Joaquin Valley water Reuse Project-feasibility studies 84-1471510

 

08/01/98

 

Active

 

15

--------------------------------------------------------------------------------


 

Entity

 

Joint Venture

 

Partners

 

% of
Interest

 

Client

 

Description of Operations

 

Est.

 

Job
Completed

INC

 

Bart DMJM IV

 

CH2M HILL, Inc.
Daniel, Mann, Johnson & Mendenhall

 

50%
50%

 

San Francisco (BART)
Bay Area Rapid Transit

 

94-3218477 FORMED 8-5-1994

 

08/05/94

 

Active

INC

 

CH2M/OCC, a Joint Venture

 

CH2M HILL, Inc.
Olivia Chen Consultants, Inc.

 

60%
40%

 

San Francisco City & Cty Dept. of Public Works

 

Mechanical engineering of WWTP and sewage pumping stations 84-1344357

 

03/03/96

 

Active

INC

 

JMM/CH2M HILL, an Association (L.A.)

 

CH2M HILL, Inc.
James M. Montgomery Engineering

 

52.17%
47.83%

 

California

 

95-4176542

 

7-14-87

 

ACTIVE

INC

 

CH2M HILL-TOC, a Joint Venture

 

CH2M HILL, Inc.
TOC, Inc.

 

50%
50%

 

City of Atlanta, GA

 

Engineering services 84-1410490

 

1-13-97

 

Active

INC

 

CH2M HILL and T.Y. LIN INTERNATIONAL, a Joint Venture

 

CH2M HILL, Inc.
T.Y. Lin International

 

81.58%
18.42%

 

Cal Trans California

 

Bridge Design for Cal Trans in Bay area 94-3032654

 

9/13/96

 

Active

INC

 

MW/CH2M HILL, a Joint Venture-Las Vegas

 

Montgomery Watson Americas, Inc.
CH2M HILL, Inc.

 

Various

 

California

 

95-4455287

 

01/09/94

 

Active

INC

 

Port Arthur Remediation Team (PART)

 

CH2M HILL, Inc.
H.B. Zachary

 

50%
50%

 

Chevron Oil Company

 

Perform engineering and remediation at refinery in Pt. Arthur, TX

 

04/01/96

 

Active

INC

 

FEMA/Tetra Tech JV

 

Tetra Tech
CH2M HILL, Inc.
Greenhorne & O’Mara

 

33.3%
33.3%
33.3%

 

FEMA

 

Professional services include PM and E/C support services

 

05/31/96

 

Active

INC

 

CH2M HILL/Warren, A Joint Venture

 

CH2M HILL, Inc.
John T Warren & Assoc.

 

60%

 

Port of Oakland (California)

 

Construction of container wharf at Berth 55/56 Inner Harbor Channel

 

9/22/97

 

Active

INC

 

CH2M-MWA-OCC, A Joint Venture

 

CH2M HILL, Inc.
Montgomery Watson Americas, Inc.
Olivia Chen

 

23%
22%
25%

 

Public Utilities Commission, San Francisco

 

Predesign of the Recycled Water Master Plan Phase I: Engineering & Geotechnical
Services

 

4/10/97

 

Active

INC

 

CH2M HILL/Montgomery Watson

 

CH2M HILL, Inc.
Montgomery Watson

 

50%
50%

 

ACOE

 

Oregon agreement to provide services to ACOE as tasks are assigned

 

04/15/97

 

Active

INC

 

CH2M HILL/Montgomery Watson

 

CH2M HILL, Inc.
Montgomery Watson

 

50%
50%

 

COE

 

91-1836582 40$ INC

 

1-1-97

 

Active

 

16

--------------------------------------------------------------------------------


 

Entity

 

Joint Venture

 

Partners

 

% of
Interest

 

Client

 

Description of Operations

 

Est.

 

Job
Completed

INC

 

Environmental Transportation Consultants (ETC)

 

CH2M HILL Southeast, Inc.
Daniel, Mann, Johnson & Mendenhall (DMJM) Woodward-Clyde Federal Services, Inc.
(WCFS)

 

42%
45%
13%

 

DOT/RSPA/VOLPE National Transportation Systems Center (VNTSC)

 

Environmental assessment, design and remediation of DOT facilities nationwide
Transferred from INC to FGL June 1994, novated back to INC 1/1/97.

 

05/20/93

 

Active

INC

 

CH2M/CSA, a Joint Venture

 

CH2M HILL, INC CSA Group, Inc.
CSA Architects and Engineers

 

50%

 

Puerto Rico Infrastructure Financing Authority (AFI)

 

Infrastructure improvement project for Puerto Rico Aqueduct and Sewer Authority
66-0556454

 

3-6-98

 

Active

INC

 

CH2M HILL/O-E, a Joint Venture.

 

CH2M HILL Ocampo-Esta Corporation

 

65%
35%

 

San Francisco Public Utilities Commission (SEPUC)

 

Specialized engineering services as needed for PUC projects 84-1467069

 

07/10/98

 

Active

INC

 

Water Infrastructure Construction Management, LLC

 

CH2M HILL, Inc.
(CH2M HILL) CSA Architects and Engineers, Inc.
(CSA-A&E) CSA Field Services, Inc.
(CSA-FS) H.B. Zachry Company (International) (HBZI)

 

33 1/3%

16 2/3%
16 2/3%
33 1/3%

 

Puerto Rico Infrastructure Financing Authority (AFI)

 

Infrastructure Improvement Project For

 

5-15-00

 

Active

INC

 

2C Management LLC

 

CH2M HILL, Inc.
(CH2M) CSA Architects and Engineers (CSAAE) CSA Field Services, Inc.
(CSAFS)
H.B. Zachry Company (International) Inc.
(HBZI)

 

33 1/3%
33 1/3%
Included in CSA above

33 1/3%

 

AFI

 

AFI Phase 3 construction program

 

5-1-00

 

Active

INC

 

CH2M HILL-Kowelman, a Joint Venture

 

CH2M HILL, INC
Kowelman Engineering, Inc.

 

67%
33%

 

Lambert-St Louis International Airport

 

Design of the Natural Bridge Road East roadway design  84-1518662

 

8/99

 

Inactive

 

17

--------------------------------------------------------------------------------


 

Entity

 

Joint Venture

 

Partners

 

% of
Interest

 

Client

 

Description of Operations

 

Est.

 

Job
Completed

INC

 

CH2M HILL and Tucker, Young, Jackson, Tull, Inc., a Joint Venture

 

CH2M HILL Michigan, Inc.
Tucker, Young, Jackson, Tull Inc.

 

57%
43%

 

Detroit Water and Sewerage Dept.

 

professional consulting and engineering services to perform Contract No.
CS-1278, comprehensive water master plan; F.E.I.N. is 84-1545963

 

5-1-00

 

Active

INC

 

CH2M HILL/EMA Services Joint Venture

 

CH2M HILL, New York, INC.
(CH2M HILL) EMA Services, Inc.
(EMA)

 

55%
45%

 

NYCDEP

 

Consulting Engineering Services for Implementation of a CMMIS; F.E.I.N. is
84-1567748

 

12-1-00

 

Active

INC

 

CHS Designers, a Joint Venture

 

CH2M HILL, Inc., a Florida Corporation
Hatch Mott MacDonald Inc., a Delaware Corporation STV Incorporated, a New York
Corporation

 

40%
31%
29%

 

SLC Rail Constructors

 

Design of the University LRT Line West/East Rail Project in SLC, UT

 

4-24-00

 

Active

INC

 

CH2M HILL / CDM Joint Venture

 

CH2M HILL New York Inc.
Camp Dresser & McKee

 

50%
50%

 

City of New York

 

Facility Planning Services for the North River WPCP Interim Upgrade 84-1562103

 

6-14-00

 

Active

INC

 

CH2M HILL / CDM Joint Venture

 

CH2M HILL Inc.
Campete

 

50%
50%

 

California

 

 

 

11-3-01

 

Active

INC

 

CCI/CH2M, LLC

 

CH2M HILL, Inc.
CCI (Alaska), Inc.

 

49%
51%

 

 

 

 

 

 

 

 

INC

 

Lake Tahoe Environmental Improvement Program (EIP)

 

Parsons CH2M HILL, Inc.

 

50%
50%

 

Tahoe Regional Planning Agency(TRPA)

 

Engineering, permitting & environmental construction managenment services

 

11-30-01

 

Active

INC

 

CH: CDM, a Joint Venture

 

CH2M HILL & CAMP  DRESSER & MCKEE, INC.

 

50%
50%

 

City of Los Angles

 

Wastewater facilities Plan, EIR and Financial Plan for the Bureau of Sanitation,
City of Los Angles

 

TBD

 

Active

INC

 

Milwaukee Transportation Partners, LLC

 

CH2M HILL, Inc.
HNTB Corporation

 

50%
50%

 

Wisconsin Department of Transportation

 

Design for reconstruction of downtown Milwaukee freeway system, including the
Marquette interchange

 

6-5-01

 

Active

INC

 

TAHOE MANAGEMENT SERVICES TEAM

 

CH2M HILL INC.
PARSONS INFRASTRUCTURE & TECHNOLOGY GROUP

 

50%
50%

 

Operation, consulting and engineering services.

 

City of Sacramento

 

11-30-01

 

Active

 

18

--------------------------------------------------------------------------------


 

Entity

 

Joint Venture

 

Partners

 

% of
Interest

 

Client

 

Description of Operations

 

Est.

 

Job
Completed

INC

 

BPC Airport Partners

 

Bowman Barrett & Associates CH2M HILL Inc.
Primera Engineers, Ltd.
DB Sterlin Consultants, Inc.

 

37.88%
34.47%
21.97%
5.68%

 

Chicago O’Hare International Airport

 

Engineering services

 

1-03

 

Active

INC

 

WATER RELIABILITY PTSHP

 

CH2M HILL INC.
CHEN Partnership

 

22%
78%

 

Various water treatment projects.

 

Consulting engineering services.

 

9-12-76

 

Active

INC

 

REISS REMEDIATION COMPANY

 

CH2M HILL INC.

 

10%

 

 

 

O&D

 

1-2-98

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OMI

 

MANAGEMENT SIMO, Inc.

 

OPERATIONS MANAGEMENT INTERNATIONAL, Inc.
Desau, Inc.

 

49%

51%

 

Provinces of Quebec and New Brunswick

 

Management and service of WWTP (Item 416 on NI Matrix)

 

09/28/94

 

Active

OMI

 

REK/OMI Servicos Ambientais, S.A.

 

REK- Construtora Ltda.
Operations Management International, Inc.

 

50%
50%

 

Prefeitura de Ribeirao Preto & DAERO

 

Operations of wastewater treatment plant in Brazil

 

12/14/95

 

Active

OMI

 

OMI Atlanta, LLC

 

OMI, Inc. R & D Developmental Consultants, Inc.
Thames Water Holdings, Inc.

 

50%
25%
25%

 

City of Atlanta

 

Operations and management

 

6-15-98 dissolved
9-14-01 – inactive company

 

Inactive – project not awarded

OMI

 

Aqua Production- Technologies Co. (H2O-Que-Tech Inc.)

 

SIMO Dessau Soprin

 

20%
80%

 

Canadian Potential Clients

 

Operations and management

 

Merged into Management SIMO, Inc.

 

Inactive

OMI

 

Aquacersm Societe De Gestion Du Cers Inc.

 

SIMO Dessau Soprin

 

33%
67%

 

Canadian Potential Clients

 

Operations and management

 

Merged into Management SIMO, Inc.

 

Inactive

OMI

 

OMI MANAGEMENT INTERNATIONAL ISRAEL (OMETZ)

 

Operations Management International Israel Ltd.
Ma’amatz Promotion Agriculture & Investments Ltd.

 

50%

50%

 

Government of Israel

 

Construction, operation, maintenance and financing of wastewater treatment
plants and facilities.

 

12-30-97

 

Active

 

19

--------------------------------------------------------------------------------


 

Entity

 

Joint Venture

 

Partners

 

% of
Interest

 

Client

 

Description of Operations

 

Est.

 

Job
Completed

OMI

 

Operations Management International/Thames Water  Stockton, Inc.

 

Operations Management International, Inc.
Thames Water Stockton, Inc.

 

50%
50%

 

California

 

Construction, operation, and maintenance of wastewater treatment plants and
facilities.

 

1-16-03

 

Active

 

20

--------------------------------------------------------------------------------


 

Exhibit 9.3.6A
to
Credit Agreement

 

Form of $53,000,000 Lease Documents

 

1.                                       Participation Agreement dated as of
July 2, 2001 by and among CH2M Hill, Inc., the guarantors, the participants, the
Owner Trustee and the Collateral Trustee.

 

2.                                       Annex I to the Participation Agreement.

 

3.                                       Guaranty dated as of July 2, 2001 made
by Guarantors in favor of Meridian 26 Trust, the Owner Trustee, the Participants
and the Collateral Trustee.

 

4.                                       Note Purchase Agreement dated as of
July 2, 2001 among the Owner Trustee, the Participants and the Collateral
Trustee.

 

5.                                       Trust Agreement dated as of July 2,
2001 among the Owner Trustee and the Participants.

 

6.                                       Property Lease and Deed of Trust dated
as of July 2, 2001 among the Owner Trustee, and CH2M Hill, Inc., and the Public
Trustee of Douglas County, Colorado.

 

7.                                       Assignment of Lease and Rent dated as
of July 2, 2001 from the Owner Trustee to the Collateral Trustee.

 

8.                                       Deed of Trust and Security Agreement
with Assignment of Rents dated as of July 2, 2001 from the Owner Trustee to the
Public Trustee of Douglas County, Colorado for the benefit of the Collateral
Trustee.

 

9.                                       Construction Agency Agreement dated as
of July 2, 2001 among the Owner Trustee and CH2M Hill, Inc.

 

10.                                 Construction Agency Agreement Assignment
dated as of July 2, 2001 from the Owner Trustee to the Collateral Trustee.

 

11.                                 Construction Documents Assignment dated as
of July 2, 2001 from CH2M Hill, Inc. to the Owner Trustee.

 

--------------------------------------------------------------------------------


 

Exhibit 9.3.6B
to
Credit Agreement

 

$23,000,000 Lease Documents

 

1.                                       Participation Agreement (dated as of
March 28, 2002) - including all Exhibits and Schedules.

 

2.                                       Construction Agency Agreement (dated as
of March 28, 2002) - including all Exhibits and Schedules.

 

3.                                       Loan Agreement (dated as of March 28,
2002) - including all Exhibits and Schedules.

 

4.                                       Lease, Deed of Trust and Security
Agreement between CH2M Hill Inc. and Wells Fargo Bank Northwest, National
Association, (dated as of March 28, 2002) - including all Exhibits and
Schedules.

 

5.                                       Structural Guarantee by CH2M Hill, Inc.
(dated as of March 28, 2002) - including all Exhibits and Schedules.

 

6.                                       Guarantee by CH2M Hill Companies, Ltd..
Operations Management International, Inc., and CH-IM Hill Industrial Design &
Construction, Inc. (dated as of March 28, 2002) - including all Exhibits and
Schedules.

 

7.                                       Trust Agreement by Wells Fargo Bank
Northwest, National Association and Certificate Holders (dated as of March 28,
2002)

 

8.                                       Assignment of Lease and Rent and
Security Agreement by Wells Fargo Bank Northwest, National Association, as
Certificate Trustee, to Wells Fargo Bank of Nevada, National Association, as
Collateral Agent (dated as of March 28, 2002)

 

9.                                       Deed of Trust and Security Agreement
with Assignment of Rents from Wells Fargo Bank Northwest, National Association,
as Trustee under the Meridian/Jamaica 27 Trust 2002-A to The Public Trustee of
Douglas County, Colorado, as Trustee, for the benefit of Wells Fargo Bank of
Nevada, National Association, as Collateral Agent (dated as of March 28, 2002)

 

10.                                 Certificate Trustee Fee Letter (dated as of
March 28, 2002)

 

11.                                 Collateral Agent Fee Letter (dated as of
March 28, 2002)

 

12.                                 Corporate Resolutions of (a) CH2M Hill,
Inc., (b) CH2M Hill Companies, Ltd., (c) Operations Management International,
Inc., and (d) CH2M Hill Industrial Design & Construction, Inc. authorizing the
$23,000,000 Operating Lease transaction.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.7 (I)
TO PARTICIPATION AGREEMENT

 

EXISTING INDEBTEDNESS OF CH2M HILL COMPANIES, LTD AND SUBSIDIARIES

 

 

 

June 17, 2005 maturity
Participation

 

 

CH2M HILL Line of Credit

 

 

 

$125,000,000 Line of Credit

 

 

 

Banks:

 

 

 

Wells Fargo Bank, N.A.

 

$

36,000,000

 

US Bank, N.A.

 

35,000,000

 

Harris Trust and Savings Bank

 

23,000,000

 

Bank of Tokyo – Mitsubishi

 

19,000,000

 

Bank of America

 

12,000,000

 

Total

 

$

125,000,000

 

 

 

 

 

CH2M HILL Companies, Ltd. Key Employee Notes

 

$

5,877,000

 

as of March 31, 2003

 

 

 

 

 

 

 

Acquisition Mtge Notes as of March 31, 2003

 

$

3,701,000

 

 

 

 

 

Financial Guarantees

 

 

 

CH2M HILL Canada

 

 

 

$1,600,000 Canadian $ - Lease Line Guarantee

 

 

 

Lender – Compaq Leasing

 

 

 

 

 

 

 

Other Items

 

 

 

 

 

 

 

CH2M HILL, Inc. Operating Leases:

 

 

 

 

 

 

 

Operating Lease, March 13, 2013 maturity

 

 

 

Investors:

 

 

 

John Hancock Variable Life Insurance Co.

 

$

30,000,000

 

Provident Life Insurance

 

18,000,000

 

Provident Mutual Insurance

 

5,000,000

 

Total

 

$

53,000,000

 

 

 

 

 

Operating Lease, September 28, 2008 maturity

 

 

 

Investors:

 

 

 

Bank of America, N.A.

 

$

10,411,393.77

 

Harris Trust and Savings Bank

 

10,411,393.77

 

Total

 

20,822,787.54

 

 

 

 

 

Guarantors of the two above Operating Leases:

 

 

 

CH2M HILL Companies, Ltd.

 

 

 

Operations Management International Inc.

 

 

 

Industrial Design Corporation

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit 10.1

 

Material Subsidiaries

 

CH2M Hill, Inc.

Operations Management International, Inc.

CH2M Hill Industrial Design & Construction, Inc.

 

--------------------------------------------------------------------------------


 

Exhibit 10.10

 

List of Plans

 

Name

 

Type

 

Status

 

 

 

 

 

 

 

1)

 

CH2M Hill Inc.

 

Pension Plan

 

Frozen

 

 

 

 

 

 

 

2)

 

IDC

 

Pension Plan

 

Frozen

 

 

 

 

 

 

 

3)

 

OMI

 

Pension Plan

 

Active

 

--------------------------------------------------------------------------------


 

Exhibit 14.1.1
to
Credit Agreement

 

Form of Assignment And Acceptance

 

Reference is made to the $125,000,000 Senior Unsecured Revolving Credit
Agreement (“Credit Agreement”) by and among CH2M Hill Companies, Ltd., an Oregon
corporation, CH2M Hill, Inc., a Florida corporation, Operations Management
International, Inc., a California corporation, and CH2M Hill Industrial Design &
Construction, Inc., an Oregon corporation, (each a “Borrower” and, collectively,
the “Borrowers”), the Lenders (as defined in the Credit Agreement), and Wells
Fargo Bank, National Association, as agent for itself and the other Lenders (in
such capacity, the “Agent”) which is dated as of July 28, 2003 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”). 
Terms defined in the Credit Agreement are used herein with the same meaning.

 

The undersigned “Assignor” and the “Assignee” agree as follows:

 

1.                                       The Assignor hereby sells and assigns
to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, an interest in and to the Assignor’s rights and obligations under the
Credit Agreement as of the date hereof equal to the percentage interest
specified on Schedule 1 hereto (which is incorporated herein by reference) of
all outstanding rights and obligations under the Credit Agreement.  After giving
effect to such sale and assignment, the Assignee’s Commitment and portion of the
Loans owing to the Assignee will be as set forth on Schedule 1 hereto.

 

2.                                       The Assignor (i) represents and
warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, the Credit Documents or any other instrument or
document furnished pursuant thereto; (iii) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower, any of its Subsidiaries or any other Obligor or the performance or
observance by any Borrower, any of its  Subsidiaries or any other Obligor of any
of its obligations under any Credit Document or any other instrument or document
furnished pursuant thereto; and (iv) attaches the Note or Notes held by the
Assignor and requests that the Agent exchange such Note or Notes for a new Note
or Notes payable (a) to the order of the Assignee in an amount equal to the
Commitment assumed and portion of the Loans acquired (as applicable) by the
Assignee pursuant hereto, and (b) to the extent that any Commitment or portion
of the Loans has been retained by the Assignor, to the order of the Assignor in
an amount equal to the Commitment and portion of the Loans retained (as
applicable) by the Assignor under the Credit Agreement, in each case as
specified on Schedule 1 hereto.

 

--------------------------------------------------------------------------------


 

3.                                       The Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements referred to in Section 9.3 thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will
independently and without reliance upon the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iii) appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Documents as are delegated to the Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (v) agrees that it will perform in accordance with their terms all
of the obligations that by the terms of the Credit Documents are required to be
performed by it as a Lender.

 

4.                                       Following the execution of this
Assignment and Acceptance, it will be delivered to the Agent for acceptance and
recording by the Agent along with the processing and recordation fee required to
be paid by Assignee under the Credit Agreement.  The effective date for this
Assignment and Acceptance (the “Effective Date”) shall be the date of acceptance
hereof by the Agent and the Parent, unless otherwise specified on Schedule 1
hereto.

 

5.                                       Upon such acceptance and recording by
the Agent, as of the Effective Date, (i) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Credit Agreement.

 

6.                                       Upon such acceptance and recording by
the Agent, from and after the Effective Date, the Agent shall make all payments
under the Credit Agreement and the Notes in respect of the interest assigned
hereby (including, without limitation, all payments of principal, interest and
fees with respect thereto) to the Assignee.  The Assignor and Assignee shall
make any and all appropriate adjustments in payments under the Credit Agreement
and the Notes for periods prior to the Effective Date directly between
themselves.

 

7.                                       This Assignment and Acceptance shall be
governed by, and construed in accordance with, the laws of the State of
Colorado.

 

8.                                       This Assignment and Acceptance may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of Schedule 1 to this Assignment
and Acceptance by telecopier shall be effective as delivery of a manually
executed counterpart of this Assignment and Acceptance.

 

2

--------------------------------------------------------------------------------


 

Executed as of the            day of                                 , 200     .

 

 

ASSIGNOR:

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

The foregoing Assignment and Acceptance is accepted this         day of
                                , 200      .

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

The foregoing Assignment and Acceptance is accepted this         day of
                                , 200      .

 

 

 

CH2M HILL COMPANIES, LTD.

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1
TO
ASSIGNMENT AND ACCEPTANCE

 

Percentage interest assigned:

 

 

%

 

 

 

 

Assignee’s Commitment:

 

$

 

 

 

 

 

 

Aggregate outstanding principal amount of Revolving Credit Loans assigned:

 

$

 

 

 

 

 

 

Aggregate outstanding principal amount of Swing Line Loans assigned:

 

$

 

 

 

 

 

 

Principal amount of Revolving Credit Note payable to Assignee:

 

$

 

 

 

 

 

 

Principal amount of Revolving Credit Note payable to Assignor:

 

$

 

 

 

 

 

 

Principal amount of Swing Line Note payable to Assignee:

 

$

 

 

 

 

 

 

Principal amount of Swing Line Note payable to Assignor:

 

$

 

 

 

 

 

 

Effective Date (if other than date of acceptance by Agent):

 

 

 

 

--------------------------------------------------------------------------------